



Exhibit 10.29




Execution Version




Published CUSIP Number: 64579QAA7




AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT




dated as of August 31, 2018 among
THE NEW JERSEY IMAGING NETWORK, L.L.C.,
as Borrower,




THE LENDERS FROM TIME TO TIME PARTY HERETO,




and




SUNTRUST BANK,
as Administrative Agent
























SUNTRUST ROBINSON HUMPHREY, INC.
and
SANTANDER BANK N.A.,
as Joint Lead Arrangers and Joint Book Managers


SANTANDER BANK N.A.,
as Syndication Agent


MANUFACTURERS AND TRADERS TRUST COMPANY,





--------------------------------------------------------------------------------




as Documentation Agent







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


ARTICLE I    DEFINITIONS; CONSTRUCTION    1
Section 1.1.    Definitions    1
Section 1.2.    Classifications of Loans and Borrowings    32
Section 1.3.    Accounting Terms and Determination    32
Section 1.4.    Terms Generally    33
ARTICLE II    AMOUNT AND TERMS OF THE COMMITMENTS    33
Section 2.1.    General Description of Facilities    33
Section 2.2.    Revolving Loans    33
Section 2.3.    Procedure for Revolving Borrowings    33
Section 2.4.    Swingline Commitment    34
Section 2.5.    Term Loan Commitments    35
Section 2.6.    Funding of Borrowings    35
Section 2.7.    Interest Elections.    36
Section 2.8.    Optional Reduction and Termination of Commitments    37
Section 2.9.    Repayment of Loans    37
Section 2.10.    Evidence of Indebtedness    38
Section 2.11.    Optional Prepayments    39
Section 2.12.    Mandatory Prepayments    39
Section 2.13.    Interest on Loans    41
Section 2.14.    Fees    42
Section 2.15.    Computation of Interest and Fees    42
Section 2.16.    Inability to Determine Interest Rates    43
Section 2.17.    Illegality    44
Section 2.18.    Increased Costs    44
Section 2.19.    Funding Indemnity    45
Section 2.20.    Taxes    45
Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    49
Section 2.22.    Letters of Credit    50
Section 2.23.    Increase of Commitments; Additional Lenders    54
Section 2.24.    Mitigation of Obligations    57
Section 2.25.    Replacement of Lenders    57
Section 2.26.    Defaulting Lenders and Potential Defaulting Lenders    58
ARTICLE III    CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT. 61
Section 3.1.    Conditions to Effectiveness    61
Section 3.2.    Conditions to Each Credit Event    63
Section 3.3.    Delivery of Documents    64
ARTICLE IV    REPRESENTATIONS AND WARRANTIES    64
Section 4.1.    Existence; Power.    64
Section 4.2.    Organizational Power; Authorization    64
Section 4.3.    Governmental Approvals; No Conflicts    64
Section 4.4.    Financial Statements    65
Section 4.5.    Litigation and Environmental Matters    65
Section 4.6.    Compliance with Laws and Agreements    65
Section 4.7.    Investment Company Act.    65





--------------------------------------------------------------------------------




Section 4.8.    Taxes    65







--------------------------------------------------------------------------------





Section 4.9.    Margin Regulations    66
Section 4.10.    ERISA    66
Section 4.11.    Ownership of Property; Insurance    66
Section 4.12.    Disclosure    67
Section 4.13.    Labor Relations    67
Section 4.14.    Subsidiaries    67
Section 4.15.    Solvency    68
Section 4.16.    Deposit and Disbursement Accounts    68
Section 4.17.    Collateral Documents    68
Section 4.18.    Material Agreements    69
Section 4.19.    Healthcare Matters    69
Section 4.20.    Sanctions    70
Section 4.21.    Patriot Act    71
ARTICLE V    AFFIRMATIVE COVENANTS    71
Section 5.1.    Financial Statements and Other Information    71
Section 5.2.    Notices of Material Events    72
Section 5.3.    Existence; Conduct of Business    74
Section 5.4.    Compliance with Laws.    74
Section 5.5.    Payment of Obligations    75
Section 5.6.    Books and Records    75
Section 5.7.    Visitation and Inspection.    75
Section 5.8.    Maintenance of Properties; Insurance    75
Section 5.9.    Use of Proceeds; Margin Regulations.    75
Section 5.10.    Casualty and Condemnation    75
Section 5.11.    Cash Management.    76
Section 5.12.    Additional Subsidiaries and Collateral    76
Section 5.13.    Additional Real Estate; Leased Locations    77
Section 5.14.    Further Assurances    78
Section 5.15.    Healthcare Matters    78
Section 5.16    Anti-Corruption Laws    79
ARTICLE VI    FINANCIAL COVENANTS    80
Section 6.1.    Leverage Ratio    80
Section 6.2.    Fixed Charge Coverage Ratio    80
ARTICLE VII    NEGATIVE COVENANTS    80
Section 7.1.    Indebtedness and Preferred Equity    80
Section 7.2.    Liens    81
Section 7.3.    Fundamental Changes    82
Section 7.4.    Investments, Loans.    83
Section 7.5.    Restricted Payments    83
Section 7.6.    Sale of Assets    84
Section 7.7.    Transactions with Affiliates    84
Section 7.8.    Restrictive Agreements    85
Section 7.9.    Sale and Leaseback Transactions.    85
Section 7.10.    Hedging Transactions    85
Section 7.11.    Amendment to Material Documents    85
Section 7.12.    Accounting Changes    85
Section 7.13    Sanctions    86





--------------------------------------------------------------------------------




Section 7.14    Anti-Corruption Laws    86







--------------------------------------------------------------------------------





ARTICLE VIII    EVENTS OF DEFAULT    86
Section 8.1.    Events of Default    86
Section 8.2.    Application of Proceeds from Collateral    88
ARTICLE IX    THE ADMINISTRATIVE AGENT    89
Section 9.1.    Appointment of the Administrative Agent    89
Section 9.2.    Nature of Duties of the Administrative Agent    90
Section 9.3.    Lack of Reliance on the Administrative Agent    91
Section 9.4.    Certain Rights of the Administrative Agent    91
Section 9.5.    Reliance by the Administrative Agent    91
Section 9.6.    The Administrative Agent in its Individual Capacity    91
Section 9.7.    Successor Administrative Agent    92
Section 9.8.    Withholding Tax    92
Section 9.9.    The Administrative Agent May File Proofs of Claim    92
Section 9.10.    Authorization to Execute Other Loan Documents    93
Section 9.11.    Collateral and Guaranty Matters    93
Section 9.12.    Documentation Agent; Syndication Agent.    94
Section 9.13.    Right to Realize on Collateral and Enforce Guarantee    94
Section 9.14.    Secured Bank Product Obligations and Hedging Obligations    94
ARTICLE X    MISCELLANEOUS    94
Section 10.1.    Notices    94
Section 10.2.    Waiver; Amendments    97
Section 10.3.    Expenses; Indemnification    99
Section 10.4.    Successors and Assigns    101
Section 10.5.    Governing Law; Jurisdiction; Consent to Service of
Process    105
Section 10.6.    WAIVER OF JURY TRIAL    105
Section 10.7.    Right of Set-off    105
Section 10.8.    Counterparts; Integration    106
Section 10.9.    Survival    106
Section 10.10. Severability    106
Section 10.11. Confidentiality    106
Section 10.12. Interest Rate Limitation    107
Section 10.13. Waiver of Effect of Corporate Seal    107
Section 10.14. Patriot Act    107
Section 10.15. No Advisory or Fiduciary Responsibility    108
Section 10.16. Location of Closing    108
Section 10.17. Swaps    108
Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    108







--------------------------------------------------------------------------------





Schedules
Schedule I        Commitment Amounts Schedule 4.14    -    Subsidiaries
Schedule 4.16    -    Deposit and Disbursement Accounts Schedule
4.18    -    Material Agreements
Schedule 4.19    -    Healthcare Matters
Schedule 7.1    -    Existing Indebtedness
Schedule 7.2    -    Existing Liens
Schedule 7.4    -    Existing Investments
Schedule 7.7    -    Existing Transactions with Affiliates Exhibits
Exhibit A    -    Form of Assignment and Acceptance Exhibit B    -    Form of
Guaranty and Security Agreement


Exhibit 2.3    -    Form of Notice of Revolving Borrowing Exhibit
2.4    -    Form of Notice of Swingline Borrowing Exhibit 2.7    -    Form of
Notice of Conversion/Continuation Exhibits 2.20A – D    -    Forms of Tax
Compliance Certificates Exhibit 3.1(b)(ii)    -    Form of Secretary’s
Certificate
Exhibit 3.1(b)(v)    -    Form of Officer’s Certificate Exhibit
5.1(d)    -    Form of Compliance Certificate







--------------------------------------------------------------------------------





AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Agreement”) is made and entered into as of August 31, 2018, by
and among THE NEW JERSEY IMAGING NETWORK, L.L.C., a New Jersey limited liability
company (the “Borrower”), the several banks and other financial institutions and
lenders from time to time party hereto (the “Lenders”) and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
as issuing bank (the “Issuing Bank”) and as swingline lender (the “Swingline
Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lenders (a) establish a $30,000,000
revolving credit facility in favor of, and (b) make term loans in an aggregate
principal amount equal to
$60,000,000 to, the Borrower;


WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of and severally to make the term loans to the Borrower;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:


ARTICLE I DEFINITIONS; CONSTRUCTION
Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):


“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition as well as the assumption of
any Indebtedness in connection therewith.


“Additional Lender” shall have the meaning set forth in Section 2.23.


“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London







--------------------------------------------------------------------------------





time) two (2) Business Days prior to the first day of such Interest Period, with
a maturity comparable to such Interest Period (provided that in no event shall
the foregoing rate be less than zero), divided by (ii) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including
any marginal, emergency, supplemental, special or other reserves and without
benefit of credits for proration, exceptions or offsets that may be available
from time to time) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided that if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the arithmetic
average of the rates per annum at which deposits in U. S. Dollars in an amount
equal to the amount of such Eurodollar Loan with a maturity comparable to such
Interest Period, are offered by major banks in the London interbank market to
the Administrative Agent at approximately 11:00 A.M. (London time), two
(2)
Business Days prior to the first day of such Interest Period.



“Administrative Agent” shall have the meaning set forth in the introductory
paragraph
hereof.


“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.


“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person; provided that
any shareholder of Radnet, Inc. that owns 10% or more of such securities of
Radnet, Inc. shall not be deemed an Affiliate hereunder solely as a result of
such ownership, or (ii) direct or cause the direction of the management and
policies of a Person, whether through the ability to exercise voting power, by
control or otherwise. The terms “Controlled by” and “under common Control with”
have the meanings correlative thereto.


"Affiliated Person" shall mean, with respect to the Borrower or any of its
Subsidiaries, any Person that directly, or indirectly through one or more
intermediaries, Controls the Borrower or any Subsidiary of the Borrower. For the
purposes of this definition, “Control” shall mean the power, directly or
indirectly, either to (i) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of the Borrower or a Subsidiary of the Borrower; provided that any
shareholder of Radnet, Inc. that owns 10% or more of such securities of Radnet,
Inc. shall not be deemed an Affiliated Person hereunder solely as a result of
such ownership, or (ii) direct or cause the direction of the management and
policies of the Borrower or a Subsidiary of the Borrower, whether through the
ability to exercise voting power, by control or otherwise.


“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $30,000,000.


“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.


“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower, any of its Subsidiaries or any Affiliated
Person from time to time concerning or relating to bribery or corruption.







--------------------------------------------------------------------------------





“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George
W. Bush on September 23, 2001.


“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.


“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Leverage
Ratio in effect on such date as set forth in the pricing grid below (the
“Pricing Grid”); provided that a change in the Applicable Margin resulting from
a change in the Leverage Ratio shall be effective on the second Business Day
after the Borrower delivers each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(d);
provided, further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Pricing Level I as set forth in the Pricing Grid
until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above. Notwithstanding the foregoing, the Applicable Margin from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending September 30, 2018 are required to be delivered
shall be at Pricing Level I as set forth in the Pricing Grid. In the event that
any financial statement or Compliance Certificate delivered hereunder is shown
to be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
Pricing Grid (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the Pricing Grid for such period and (iii) the Borrower shall immediately pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period.
The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.


Pricing Grid







--------------------------------------------------------------------------------




Pricing Level
Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
Applicable Margin for Letter of Credit Fees
Applicable Percentage for Commitment Fee
I
Greater than or equal to 3.00:1.00
2.75%
per annum
1.75%
per annum
2.75%
per annum
0.45%
per annum
II
Less than 3.00:1.00 but greater than or equal to 2.50:1.00
2.25%
per annum
1.25%
per annum
2.25%
per annum
0.40%
per annum
III
Less than 2.50:1.00 but greater than or equal to
2.00%
per annum
1.00%
per annum
2.00%
per annum
0.35%
per annum








--------------------------------------------------------------------------------





 
2.00:1.00
 
 
 
 
IV
Less than 2.00:1.00 but greater than or equal to 1.50:1.00
1.75%
per annum
0.75%
per annum
1.75%
per annum
0.30%
per annum
V
Less than 1.50:1:00
1.50%
per annum
0.50%
per annum
1.50%
per annum
0.30%
per annum



“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Leverage Ratio in effect on such date as set forth in the Pricing Grid;
provided that a change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers each of the financial statements required by Section 5.1(a)
and (b) and the Compliance Certificate required by Section 5.1(d); provided,
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Percentage shall be at Pricing Level I as set forth in the Pricing
Grid until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Percentage shall be determined as
provided above. Notwithstanding the foregoing, the Applicable Percentage for the
commitment fee from the Closing Date until the date by which the financial
statements and Compliance Certificate for the Fiscal Quarter ending September
30, 2018 are required to be delivered shall be at Pricing Level I as set forth
in the Pricing Grid. In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage based upon the Pricing Grid (the
“Accurate Applicable Percentage”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall immediately
deliver to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Percentage
shall be adjusted such that after giving effect to the corrected financial
statement or Compliance Certificate, as the case may be, the Applicable
Percentage shall be reset to the Accurate Applicable Percentage based upon the
Pricing Grid for such period and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
commitment fee owing as a result of such Accurate Applicable Percentage for such
period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.


“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.


“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.


“Availability Period” shall mean the period commencing on the Closing Date to
but excluding the Revolving Commitment Termination Date.


“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.







--------------------------------------------------------------------------------





“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.


“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.


“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.


“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) Adjusted LIBOR determined on
a daily basis for an Interest Period of one (1) month, plus one percent (1.00%)
per annum (any changes in such rates to be effective as of the date of any
change in such rate). The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate. In no event shall the Base Rate be less than 0%.


“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230. “Borrower”
shall have the meaning set forth in the introductory paragraph hereof.







--------------------------------------------------------------------------------





“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.


“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.


“Capital Expenditures” shall mean, for any period, without duplication, the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP, excluding (i) any expenditure to the extent such expenditure is part
of the aggregate amounts payable in connection with, or other consideration for,
any Permitted Acquisition consummated during or prior to such period and (ii)
replacements of and substitutions for fixed assets, capital assets or equipment
to the extent made with proceeds invested pursuant to Section 2.12(a).


“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.


“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).


“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).


“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”), (b)
Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or from
Moody’s is at least P-1 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a term of not more than thirty (30)
days with a bank or







--------------------------------------------------------------------------------





trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America,
(e) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment, (f) money market accounts subject to Rule 2a-7 of the
Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily of cash and
cash equivalents set forth in clauses (a) through
(e) above and of which 95% shall at all times be comprised of First Tier
Securities (as defined in Rule 2a-
7) and any remaining amount shall at all times be comprised of Second Tier
Securities (as defined in Rule 2a-7) and (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less.


“CHAMPVA” shall mean, collectively, the Civilian Health and Medical Program of
the Department of Veterans Affairs, a program of medical benefits covering
retirees and dependents of former members of the armed services administered by
the United States Department of Veterans Affairs, and all laws, rules,
regulations, manuals, orders, or requirements pertaining to such program.


“Change in Control” shall mean the occurrence of one or more of the following
events:
(i) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Borrower to any Person or “group” (within the meaning of the Exchange Act and
the rules of the Securities and Exchange Commission thereunder in effect on the
date hereof), (ii) the Permitted Holders cease to own and control, directly or
indirectly, beneficially and of record more than 50% of the outstanding shares
of the voting and economic equity interests of the Borrower, (iii) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the Securities and Exchange Commission thereunder as in effect on the date
hereof) other than the Permitted Holders of 35% or more of the outstanding
shares of the voting equity interests of the Borrower, or (iv) during any period
of 24 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of the Borrower cease to be composed of
individuals who are Continuing Directors.


“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan, a
Swingline Loan or a Term Loan and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.







--------------------------------------------------------------------------------





“Closing Date” shall mean the date on which the conditions precedent set forth
in Section
3.1 and Section 3.2 have been satisfied or waived in accordance with Section
10.2.


“Closing Date Dividend” shall mean a one-time dividend of $30,000,000 on the
Closing Date to the equity holders of the Borrower.


“CMS” shall mean The Centers for Medicare and Medicaid Services, which
administers the Medicare and Medicaid programs under the Department of Health
and Human Services, and any successor thereto.


“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from
time to time.


“Collateral” shall mean all tangible and intangible property, real and personal,
of any
Loan Party that is or purports to be the subject of a Lien in favor of the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.


“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.


“Collateral Assignment” shall mean that certain Collateral Assignment of
Representations, Warranties, Covenants and Indemnities (Acquisition Documents),
dated as of September 30, 2015, executed by the Borrower in favor of the
Administrative Agent.


“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, any Real Estate Documents, the Control Account Agreements, the
Collateral Assignment, the Perfection Certificate, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements,
all Collateral Access Agreements, all assignments of key man life insurance
policies and all other instruments and agreements now or hereafter securing or
perfecting the Liens securing the whole or any part of the Obligations or any
Guarantee thereof, all UCC financing statements, fixture filings and stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.


“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).


“Commodity Exchange Act” shall mean the Commodity Exchange Act of 1936, as
amended and in effect from time to time, and any successor statute thereto


“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer or the treasurer of the Borrower in
the form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(d).


“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
the provision for Federal, state, local and foreign income taxes payable
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization







--------------------------------------------------------------------------------





determined on a consolidated basis in accordance with GAAP, (D) all other
non-cash charges determined on a consolidated basis in accordance with GAAP, in
each case for such period, including, without limitation, non-cash stock
compensation expenses, (E) transaction costs and expenses paid in cash in
connection with the Related Transactions, (F) specified operating lease expenses
to the extent that a specific operating lease has been terminated or converted
to a capital lease or purchased for cash prior to the end of the term thereof
(and during such period), (G) pro forma cost savings relating to any Permitted
Acquisition or, if approved by the Required Lenders, any other Acquisition, that
are expected to be realized within 12 months of such Permitted Acquisition or
other Acquisition, (H) the amount of cost savings and other operating
improvements and synergies projected by the Borrower in good faith to be
realized as a result of actions taken (calculated on a pro forma basis as though
such cost savings and other operational improvements and synergies had been
realized on the first date of such period), (I) non- recurring employee
severance expenses during such period, and (J) non-recurring, non-operational
expenses including settlements of legal proceedings (net of any non-recurring,
non-operational income), reflected on the consolidated statements of operations
for the Borrower and its Subsidiaries; provided that the aggregate amount added
back to Consolidated EBITDA for any period pursuant to the foregoing clauses
(G), (H), (I), and (J) shall not exceed 20% of Consolidated EBITDA for the
applicable period; provided further that, for purposes of calculating compliance
with the financial covenants set forth in Article VI, to the extent that during
such period any Loan Party shall have consummated a Permitted Acquisition or, if
approved in writing by the Required Lenders, any other Acquisition or any sale,
transfer or other disposition of any Person or business units, Consolidated
EBITDA shall be calculated on a Pro Forma Basis with respect to the Person or
assets or the Person or business unit disposed of. Notwithstanding the foregoing
definition of Consolidated EBITDA, for each of the three month periods ending on
September 30, 2017 and December 31, 2017, Consolidated EBITDA shall be increased
by
$505,956 and $252,978, respectively, to reflect permitted addbacks related to
the construction and operations of a new imaging center in Bayonne, New Jersey.


“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense paid in cash for such period, and (ii) scheduled principal payments
(excluding prepayments required to be made pursuant to Section 2.12(c) and other
optional or mandatory prepayments) made on Consolidated Total Debt during such
period.


“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, interest expense determined on a consolidated basis
in accordance with GAAP.


“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded from Consolidated Net Income (to the extent
otherwise included therein) (i) any extraordinary gains or losses, (ii) any non-
cash gains or losses attributable to write-ups or write-downs of assets or the
sale of assets (other than the sale of inventory in the ordinary course of
business and write-downs of accounts receivable and inventory), (iii) any equity
interest of the Borrower or any Subsidiary of the Borrower in the unremitted
earnings of any Person that is not a Subsidiary and (iv) any income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Borrower or any Subsidiary.


“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.







--------------------------------------------------------------------------------





“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (C) whose election or nomination to that board or other equivalent
governing body was made or approved by the board of directors (or equivalent
governing body) or chief executive officer of a Permitted Holder or (D) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A), (B) and (C) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.


“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.


“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depository bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance satisfactory to the Administrative Agent.


“Controlled Account” shall have the meaning set forth in Section 5.11.


“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security
Agreement.


“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed
by a Loan Party owning registered Copyrights or applications for Copyrights in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Closing Date and thereafter.


“Current Assets” shall mean, with respect to any Person, all current assets of
such Person as of any date of determination calculated in accordance with GAAP,
but excluding cash, Cash Equivalents and Indebtedness owing from Affiliates.


“Current Liabilities” shall mean, with respect to any Person, all liabilities of
such Person that should, in accordance with GAAP, be classified as current
liabilities as of any date of determination, and in any event including all
Indebtedness payable on demand or within one year from such date of
determination without any option on the part of the obligor to extend or renew
beyond such year and all accruals for federal or other taxes based on or
measured by income and payable within such year, but excluding (i) the current
portion of long-term debt, (ii) the aggregate outstanding principal balance of
the Revolving Loans and the Swingline Loans and (iii) cash, Cash Equivalents and
Indebtedness owing to Affiliates.


“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.


“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Default Interest” shall have the meaning set forth in Section 2.13(c).







--------------------------------------------------------------------------------





“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied),
(c) has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.


“Dollar(s)” and the sign “$” shall mean lawful money of the United States.


“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.


“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.







--------------------------------------------------------------------------------





“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party which owns Real Estate that is required to be pledged as Collateral
in favor of the Administrative Agent for the benefit of the Secured Parties, in
each case in form and substance satisfactory to the Administrative Agent.


“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.


“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.


“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.


“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043 the requirement of
Section 4043(a) of ERISA that it be notified of such event); (ii) any failure to
make a required contribution to any Plan that would result in the imposition of
a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Plan is, or is expected to be, in at-risk status under
Title IV of ERISA; (iii) any incurrence by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to any Plan or Multiemployer Plan (other than for premiums
due and not delinquent under Section 4007 of ERISA); (iv) any institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings by the
PBGC, under Section 4042 of ERISA for the termination of, or the appointment of
a trustee to administer, any Plan; (v) any incurrence by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or







--------------------------------------------------------------------------------





partial withdrawal from any Plan or Multiemployer Plan, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (vi) any receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (vii) engaging in a non-exempt prohibited transaction within the
meaning of Section 4975 of the Code or Section 406 of ERISA; or (viii) any
filing of a notice of intent to terminate any Plan if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to Adjusted LIBOR (but not any Loan or Borrowing bearing
interest at the Base Rate or the Adjusted LIBOR component of the Base Rate).


“Event of Default” shall have the meaning set forth in Section 8.1.


“Excess Cash Flow” shall mean, without duplication, with respect to any Fiscal
Year of the Borrower and its Subsidiaries, Consolidated Net Income plus (a) to
the extent deducted in determining Consolidated Net Income, depreciation,
amortization, income taxes and Consolidated Interest Expense, plus decreases or
minus increases (as the case may be) in (b) Working Capital, minus (c)
Unfinanced Cash Capital Expenditures during such Fiscal Year, minus (d)
Consolidated Interest Expense paid in cash and scheduled principal payments paid
in cash in respect of Consolidated Total Debt (excluding prepayments of
Revolving Loans and Swingline Loans), minus (e) voluntary prepayments of the
Term Loans pursuant to Section 2.11 and, solely to the extent accompanied by a
permanent reduction in the Aggregate Revolving Commitments in accordance with
Section 2.8, voluntary prepayments of the Revolving Loans, plus (in the case of
gains) or minus (in the case of losses) (f) extraordinary gains or losses which
are cash items not included in the calculation of Consolidated Net Income, minus
(g) income taxes paid in cash, except to the extent such income taxes were
deducted from Excess Cash Flow for a prior Fiscal Year as a reserve, minus (h)
non-cash gains increasing Consolidated Net Income for such period, minus (i)
Investments (including Acquisitions) permitted by Section 7.4(e), (f), (h) or
(i), in any case, made in cash by the Borrower and its Subsidiaries during such
period, to the extent such Investments or Acquisitions were permitted under
Section 7.4, minus (j) Permitted Tax Distributions, and minus (k) Restricted
Payments made during such period to the extent such Restricted Payments were
permitted under Section 7.5(iv)(A) and were funded with Internally Generated
Cash.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.


“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such







--------------------------------------------------------------------------------





Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.25) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” shall mean that certain Revolving Credit and Term
Loan Agreement dated as of September 30, 2015 (as amended, modified or
supplemented prior to the date hereof), among the Borrower, the several banks
and other financial institutions as lenders from time to time party thereto and
SunTrust Bank as administrative agent.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.


“Fee Letter” shall mean that certain fee letter, dated as of August 13, 2018,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.


“Fiscal Quarter” shall mean any fiscal quarter of the Borrower. “Fiscal Year”
shall mean any fiscal year of the Borrower.
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA minus Unfinanced Cash Capital Expenditures minus Restricted
Payments paid in cash to Persons other than the Loan Parties during such period
(excluding the Closing Date Dividend) minus all cash income taxes paid during
such period to (b) Consolidated Fixed Charges, in each case measured for







--------------------------------------------------------------------------------





the four consecutive Fiscal Quarters ending on or immediately prior to such date
for which financial statements are required to have been delivered under this
Agreement.


“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.


“Foreign Person” shall mean any Person that is not a U.S. Person.


“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.


“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” shall mean any nation, sovereign or government, any
state or other political subdivision thereof, any branch of government, agency,
department, authority or instrumentality thereof and any Person or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners). Governmental Authority shall include any agency,
branch or other governmental body charged with the responsibility and/or vested
with the authority to administer and/or enforce any Health Care Laws, including
any contractor administering the Medicare or Medicaid programs.


“Governmental Payor” shall mean Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act and any
other state or federal health care program.


“Government Receivables” shall have the meaning set forth in the Guaranty and
Security
Agreement.


“Government Receivables Deposit Account” shall have the meaning set forth in the
Guaranty and Security Agreement.


“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is







--------------------------------------------------------------------------------





required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.


“Guarantor” shall mean each of the Subsidiary Loan Parties.


“Guaranty and Security Agreement” shall mean the Amended and Restated Guaranty
and Security Agreement, dated as of the date hereof and substantially in the
form of Exhibit B, made by the Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties.


“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.


“Health Care Laws” shall mean all Requirements of Law relating to (a) fraud and
abuse (including without limitation the following statutes, as amended, modified
or supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. § 1395nn and
§1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.); Sections
1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States Code; the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173)); (b) Medicare, Medicaid, CHAMPVA or TRICARE;
(c)the licensure or regulation of healthcare providers, suppliers,
professionals, facilities or payors; (d) the provision of, or payment for,
health care services, items or supplies; (e) patient health care; (f) quality,
safety certification and accreditation standards and requirements; (g) the
billing, coding or submission of claims or collection of accounts receivable or
refund of overpayments in connection with any of the foregoing; (h) HIPAA; (i)
the practice of medicine and other health care professions or the organization
of medical or professional entities; (j) fee-splitting prohibitions; (k) health
planning or rate-setting laws, including laws regarding certificates of need and
certificates of exemption; (l) certificates of operations and authority; (m)
laws regulating the provision of free or discounted care or services; and (n)
any and all other applicable federal, state or local health care laws, rules,
codes, statutes, regulations, manuals, orders, ordinances, statutes, policies,
professional or ethical rules, administrative guidance and requirements, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto.


“Health Care Permits” shall mean any and all Permits issued or required under
applicable Health Care Laws.


“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).


“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.







--------------------------------------------------------------------------------





“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“HIPAA” shall mean the (a) Health Insurance Portability and Accountability Act
of 1996; (b) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and (c)
any state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto and any and all rules or regulations
promulgated from time to time thereunder.


“Increasing Lender” shall have the meaning set forth in Section 2.23.
“Incremental Commitment” shall have the meaning set forth in Section 2.23.
“Incremental Revolving Commitment” shall have the meaning set forth in Section
2.23.
“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business; provided
that, for purposes of Section 8.1(f), trade payables overdue by more than 180
days shall be included in this definition except to the extent that any of such
trade payables are being disputed in good faith and by appropriate measures),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, (x) all
Off-Balance Sheet Liabilities and (xi) all net Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor or such joint venture is a corporation or limited
liability company and such Person is not legally obligated therefor. The amount
of any net







--------------------------------------------------------------------------------





Hedging Obligations on any date shall be deemed to be the Hedge Termination
Value thereof as of such date.


“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.


“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (or, if available to all applicable Lenders, 12
months); provided that:


(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;


(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;


(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;


(iv)    each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and


(v)    no Borrowing of Revolving Loans shall have an Interest Period which
extends beyond the Revolving Commitment Termination Date and no Interest Period
with respect to Term Loans may extend beyond the Maturity Date.


“Internally Generated Cash” shall mean, with respect to any Person, cash of such
Person and its Subsidiaries not constituting (x) proceeds of the issuance of (or
contributions in respect of) Capital Stock of such Person, (y) proceeds of the
incurrence of Indebtedness (other than Revolving Loans) by such Person or any of
its Subsidiaries or (z) proceeds of sales or dispositions of assets (other than
sales or dispositions of assets in the ordinary course of business) and any
casualty, condemnation or similar proceeding.


“Investments” shall have the meaning set forth in Section 7.4. “IRS” shall mean
the United States Internal Revenue Service.
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.


“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $4,000,000.


“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter
of Credit.







--------------------------------------------------------------------------------





“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.


“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
shall be its Pro Rata Share of the total LC Exposure at such time.


“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.


“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to Section
2.23.


“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.


“Leverage Ratio” shall mean, as of any date, the ratio of (i) (a) Consolidated
Total Debt as of such date less (b) unrestricted cash balances, Cash Equivalents
and Permitted Investments of the Borrower and its Subsidiaries as of such date
that are subject to Controlled Accounts or in Government Receivables Deposit
Accounts in an aggregate amount not to exceed $10,000,000 to (ii) Consolidated
EBITDA for the four consecutive Fiscal Quarters ending on or immediately prior
to such date for which financial statements are required to have been delivered
under this Agreement.


“Licensed Personnel” shall mean any Person (including any physician) involved in
the delivery of health care or medical items, services or supplies, employed or
retained by any Loan Party.


“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).


“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, any promissory
notes issued hereunder and any and all other instruments, agreements, documents
and writings executed by a Loan Party for the benefit of the Administrative
Agent, the Issuing Bank or any Lender in connection with any of the foregoing.


“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.







--------------------------------------------------------------------------------





“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.


“Management Agreement” shall mean that certain Management Agreement dated as of
September 30, 2015 by and between New Jersey Imaging Partners, Inc. and the
Borrower as in effect on the Closing Date.


“Material Adverse Effect” shall mean any event, act, condition or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singularly or
in conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, resulting in a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform their respective obligations under the Loan Documents, (iii)
the rights and remedies of the Administrative Agent, the Issuing Bank, the
Swingline Lender or the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.


“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness (other than (y) the Loan
Documents and (z) Indebtedness permitted under Section 7.1(b) or 7.1(c) of this
Agreement), (ii) the Management Agreement, (iii) material Related Transaction
Documents, and (iv) any other agreement, document, contract or instrument (other
than any Third Party Payor Programs) pursuant to which (A) any Loan Party or any
of its Subsidiaries are obligated to make payments in any twelve month period of
$2,500,000 or more, (B) any Loan Party or any of its Subsidiaries expects to
receive revenue in any twelve month period of $2,500,000 or more and
(C) a default, breach or termination thereof could reasonably be expected to
result in a Material Adverse Effect.


“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Borrower or any of its Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding
$1,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.


“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
August 31, 2023 and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).


“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and
any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or requirements pertaining to such program, including (a) all federal
statutes affecting such program; (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program; and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, and requirements of all Government Authorities promulgated in
connection with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.


“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or requirements pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the
Social Security Act (42





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





U.S.C. 1395 et seq.) or elsewhere) affecting such program; and (b) all
applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgaged Property” shall mean, collectively, the fee-owned Real Estate subject
to the
Mortgages.


“Mortgages” shall mean each mortgage, deed of trust, deed to secure debt or
other real
estate security documents delivered by any Loan Party to the Administrative
Agent from time to time, all in form and substance reasonably satisfactory to
the Administrative Agent.


“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five- year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.


“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).


“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.2 and (ii) has been approved
by the Required Lenders.


“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting
Lender.


“Non-Public Information” shall mean any material non-public information (within
the
meaning of United States federal and state securities laws) with respect to the
Borrower, its Affiliates or any of their securities or loans.


“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.


“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.


“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).







--------------------------------------------------------------------------------





“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative
Agent, the Issuing Bank, any Lender (including the Swingline Lender) or the Sole
Lead Arranger pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit including,
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post- petition interest is allowed in such
proceeding), reimbursement obligations, fees, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent, the Issuing Bank and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, and (c)
all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, however, that
with respect to any Guarantor, the Obligations shall not include any Excluded
Swap Obligations.


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any Synthetic Lease Obligation or (iv) any obligation arising with respect
to any other transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the balance
sheet of such Person.


“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.


“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).


“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.


“Participant” shall have the meaning set forth in Section 10.4(d).







--------------------------------------------------------------------------------





“Patent” shall have the meaning assigned to such term in the Guaranty and
Security
Agreement.


“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Closing
Date and thereafter.


“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.


“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.


“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.


“Perfection Certificate” shall have the meaning assigned to such term in the
Guaranty and Security Agreement.


“Permits” shall mean, with respect to any Person, any permit, approval, consent,
authorization, license, provisional license, registration, accreditation,
certificate, certification, certificate of need, qualification, operating
authority, concession, grant, franchise, variance or permission from any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, including without limitation all
Health Care Permits.


“Permitted Acquisition” shall mean any Acquisition by a Loan Party that occurs
when the following conditions have been satisfied:


(i)before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects;


(ii)
before and after giving effect to such Acquisition, on a Pro Forma Basis,

(x)the Borrower is in compliance with each of the covenants set forth in Article
VI and (y) the Leverage Ratio is less than the then required threshold set forth
in Section 6.1 minus 0.25:1.00, in each case, measuring Consolidated Total Debt
for purposes of Section 6.1 as of the date of such Acquisition and otherwise
recomputing the covenants set forth in Article VI as of the last day of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered pursuant to Section 5.1(a) or (b) as if such Acquisition had
occurred, and any Indebtedness incurred in connection therewith was incurred, on
the first day of the relevant period for testing compliance, and the Borrower
shall have delivered to the Administrative Agent a pro forma Compliance
Certificate signed by a Responsible Officer certifying to the foregoing prior to
the date of the consummation of such Acquisition;


(iii)    at least 10 Business Days prior to the date of the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent (A)
notice of such Acquisition and (B) with respect to any Acquisition where the
purchase price is greater than or equal to $3,000,000, historical financial
information and analysis with respect to the Person whose stock or assets are
being acquired and copies of the acquisition agreement and related





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Administrative Agent;


(iv)    such Acquisition is consensual and approved by the board of directors
(or the equivalent thereof) of the Person whose stock or assets are being
acquired;


(v)    the Person or assets being acquired is in the same type of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business reasonably related thereto;


(vi)    such Acquisition is consummated in compliance with all Requirements of
Law, and all consents and approvals from any Governmental Authority or other
Person required in connection with such Acquisition have been obtained;


(vii)    before and after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith, each Loan Party is Solvent;


(viii)
[reserved];



(ix)    the Borrower shall have executed and delivered, or caused its
Subsidiaries to execute and deliver, all guarantees, Collateral Documents and
other related documents required under Section 5.12; and


(x)    the Borrower has delivered to the Administrative Agent a certificate
executed by a Responsible Officer certifying that each of the conditions set
forth above has been satisfied.


“Permitted Encumbrances” shall mean:


(i)Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;


(ii)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;


(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(iv)deposits to secure the performance of bids, trade contracts, leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;


(v)judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;







--------------------------------------------------------------------------------





(vi)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and


(vii)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any Indebtedness and do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole;


provided that, except for obligations described in the foregoing clause (iv)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness (other than any letter of credit).


“Permitted Holders” shall mean RadNet, Inc., RWJ Barnabas Health, Inc. and each
of their respective direct or indirect wholly-owned or wholly-controlled
Subsidiaries, including, without limitation, New Jersey Imaging Partners, Inc.,
a wholly-owned Subsidiary of RadNet, Inc., and Center State Management Corp.


“Permitted Investments” shall mean:


(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;


(ii)commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within one year from the
date of acquisition thereof;


(iii)certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(iv)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and


(v)mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above.


“Permitted Tax Distributions” shall mean tax distributions by a Loan Party (so
long as such Loan Party is treated as a pass-through or disregarded entity) to
its members (“Tax Distributions”)
(i)on a quarterly basis, pro rata in proportion to their respective percentage
interests in such Loan Party (except as otherwise required below), so long as
the aggregate amount of such Tax Distributions does not exceed, quarterly, an
amount equal to such Loan Party’s good faith estimate of the Applicable Tax (as
hereinafter defined) with respect to such taxable year, less the amount paid, if
any, with respect to prior quarters of such taxable year; and (ii) on an annual
basis after the end of such Loan Party’s taxable year, to the extent necessary
so that the sum of the amounts so distributed under this clause (ii) and the
amounts distributed under clause (i) above equals the minimum aggregate amount
(the “Applicable Tax”) that







--------------------------------------------------------------------------------





must be distributed to provide each member with an amount that equals the
product of (1) the sum of all items of taxable income or gain allocated to such
member for such taxable year less all items of deduction, loss and the loss
equivalent of tax credits allocated to such member (or, to the extent
applicable, its predecessors in interest) for such taxable year and all prior
taxable years to the extent not previously offset by taxable income or gain
allocated to such member (or, to the extent applicable, its predecessors in
interest) and (2) a percentage equal to [(100%-B) x A] + B, where “A” is the
highest marginal federal income tax rate applicable to a corporation or
individual (as appropriate) for such preceding taxable year and “B”, with
respect to each member, is the highest marginal state income tax rate applicable
to such member for such preceding taxable year; provided that if the amount
distributed to the members of such Loan Party pursuant to clause (i) for the
taxable year exceeds the Applicable Tax for such taxable year (including where
the amounts included in taxable income of such Loan Party for such taxable year
are decreased as a result of an audit, amended return or otherwise), then such
excess shall be credited against the next Tax Distributions permitted to be made
with respect to subsequent taxable years.


“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.


“Platform” shall have the meaning set forth in Section 10.1(c).
“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin”. “Pro Forma Basis” shall mean, (i) with respect to any Person, business,
property or asset
acquired in a Permitted Acquisition or, if approved in writing by the Required
Lenders, any other Acquisition, the inclusion as “Consolidated EBITDA” of the
EBITDA (i.e. net income before interest, taxes, depreciation and amortization)
for such Person, business, property or asset as if such Permitted Acquisition or
Acquisition had been consummated on the first day of the applicable period,
based on historical results accounted for in accordance with GAAP, adjusted for
any credit received for any acquisition related costs and savings to the extent
expressly permitted pursuant to Article 11 of the Securities and Exchange
Commission Regulation S-X or as approved by the Administrative Agent and
(ii)with respect to any Person, business, property or asset sold, transferred or
otherwise disposed of, the exclusion from “Consolidated EBITDA” of the EBITDA
(i.e. net income before interest, taxes, depreciation and amortization) for such
Person, business, property or asset so disposed of during such period as if such
disposition had been consummated on the first day of the applicable period, in
accordance with GAAP.


“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or, if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or, if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or, if such Revolving Commitment has been
terminated or







--------------------------------------------------------------------------------





expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure) and Term Loan and the denominator of which shall be
the sum of all Lenders’ Revolving Commitments (or, if such Revolving Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure of all Lenders funded under such
Commitments) and Term Loans.


“Proceeding” shall mean any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.


“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrower, its Affiliates or any of their
securities or loans.


“Real Estate” shall mean all real property owned or leased by the Borrower and
its
Subsidiaries.


“Real Estate Documents” shall mean, collectively, (a) all Mortgages, (b) all
Environmental Indemnities, (c) evidence of whether the applicable Mortgaged
Property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and, if
such Mortgaged Property is located in an area identified as having special flood
hazards, a written acknowledgement of notice from the Borrower that the
Mortgaged Property is in a flood zone, a policy of flood insurance that is on
terms satisfactory to the Administrative Agent and such other documentation
related thereto as the Administrative Agent may require, (d) title insurance
policies, (e) maps or plats of an as-built survey of the Mortgaged Property
sites, (f) third-party environmental reviews of all Mortgaged Property, (g)
opinions of counsel to the Loan Parties for each jurisdiction in which the
Mortgaged Property is located and (h) all other documents, instruments,
agreements and certificates executed and delivered by any Loan Party to the
Administrative Agent and the Lenders in connection with the foregoing, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.


“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and
(c) the Issuing Bank.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.







--------------------------------------------------------------------------------





“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.


“Related Transaction Documents” shall mean the Loan Documents, any material
documents executed in connection with the Closing Date Dividend and all other
agreements or instruments executed in connection with the Related Transactions.


“Related Transactions” shall mean, collectively, the making of the initial Loans
on the Closing Date, the Closing Date Dividend, the payment of all fees, costs
and expenses associated with all of the foregoing and the execution and delivery
of all Related Transaction Documents.


“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and Term Loans of the
Lenders at such time; provided, that if at any time there are (i) two (2)
Lenders, Required Lenders shall include both Lenders and (ii) three (3) Lenders,
Required Lenders shall include at least two (2) unaffiliated Lenders; provided
further that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure and Term Loans shall be excluded for purposes of determining Required
Lenders.


“Requirement of Law” shall mean, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property, products, business or operations are subject, including without
limitation all Health Care Laws.


“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief executive officer,
the chief financial officer or the treasurer of the Borrower and (y) with
respect to all other provisions, any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent.


“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart of
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding.


“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to







--------------------------------------------------------------------------------





such Lender on Schedule I, as such schedule may be amended pursuant to Section
2.23, or, in the case of a Person becoming a Lender after the Closing Date, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance executed by such Person as an assignee, or the joinder executed by
such Person, in each case as such commitment may subsequently be increased or
decreased pursuant to the terms hereof.


“Revolving Commitment Termination Date” shall mean the earliest of (i) August
31, 2023, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).


“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.


“Revolving Lender” shall mean, at any time, any Lender that has a Revolving
Commitment at such time.


“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.


“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.


“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions- related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.


“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the
U.S. Department of State or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.


“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted
LIBOR.


“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank,
the Lender-Related Hedge Providers and the Bank Product Providers.


“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.


“Solvent” shall mean, with respect to any Person on a particular date, that on
such date
(a)the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities







--------------------------------------------------------------------------------





beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.


“Subsidiary” of a Person shall mean any corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Borrower.


“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement.


“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $4,000,000.


“Swingline Exposure” shall mean, with respect to each Revolving Lender, the
principal amount of the Swingline Loans in which such Revolving Lender is
legally obligated either to make a Base Rate Loan or to purchase a participation
in accordance with Section 2.4, which shall equal such Revolving Lender’s Pro
Rata Share of all outstanding Swingline Loans.


“Swingline Lender” shall mean SunTrust Bank.


“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.


“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.


“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.


“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including an interest,
additions to tax or penalties applicable thereto.


“Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.5 or Section 2.23.







--------------------------------------------------------------------------------





“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule I. The aggregate principal amount of all Lenders’ Term Loan Commitments
as of the Closing Date is $60,000,000.


“Third Party Payor” shall mean any Governmental Payor, Blue Cross and/or Blue
Shield, private insurers, managed care plans, and any other person or entity
which presently or in the future maintains Third Party Payor Programs.


“Third Party Payor Programs” shall mean all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Loan Party
participates.


“Third Party Payor Authorizations” shall mean all participation agreements,
provider or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.


“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security
Agreement.


“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.


“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.


“TRICARE” shall mean, collectively, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, and all laws applicable
to such programs.


“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.


“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Borrower and its Subsidiaries during such
period in cash, but excluding any such Capital Expenditures (a) financed with
Indebtedness permitted under Section 7.1(c) or 7.1(f), (b) that constitute
reinvestment of proceeds as permitted under Section 2.12(a), (c) with respect to
any Real Estate leased by a Loan Party, to the extent such Capital Expenditures
are financed (or otherwise paid for) by the landlord or owner of such Real
Estate; or (d) financed (or otherwise paid for) with the proceeds of the
issuance of Capital Stock by the Borrower; provided that, (i) with respect to
clause (c), any such lease is on fair market terms at the time such lease is
entered into by such Loan Party and (ii) with respect to clause (d), Borrower
shall have given Administrative Agent written notice of the issuance of such
Capital Stock not less than one Business Day prior to such issuance.


“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).







--------------------------------------------------------------------------------





“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.


“United States” or “U.S.” shall mean the United States of America. “U.S.
Borrower” shall mean any Borrower that is a U.S. Person.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(f)(ii). “Withdrawal Liability” shall mean liability to a Multiemployer Plan
as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.


“Working Capital” shall mean, for any Fiscal Year (the “Applicable Fiscal
Year”), the amount (which may be a negative number) by which (i) the Current
Assets less the Current Liabilities as of the last day of the immediately
preceding Fiscal Year exceeds, (ii) the Current Assets less the Current
Liabilities as of the last day of the Applicable Fiscal Year.


“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.


Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).


Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
(a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value”, as defined
therein and (b) the accounting for any lease (and whether such lease shall be
treated as a





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





capitalized lease) shall be based on GAAP as in effect on the Closing Date and
without giving effect to any subsequent changes in GAAP (or required
implementation of any previously promulgated changes in GAAP) relating to the
treatment of a lease as an operating lease or capitalized lease .


Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.


ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS


Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22; (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4; (iv) each
Revolving Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time; and (v)
each Lender severally agrees to make a Term Loan to the Borrower in a principal
amount not exceeding such Lender’s Term Loan Commitment on the Closing Date.


Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default. For the avoidance of doubt, no Revolving Loan shall be drawn on the
Closing Date.


Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each







--------------------------------------------------------------------------------





Revolving Borrowing, substantially in the form of Exhibit 2.3 attached hereto (a
“Notice of Revolving Borrowing”), (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall not
be less than $500,000 or a larger multiple of $250,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $500,000 or
a larger multiple of
$100,000; provided that Base Rate Loans made pursuant to Section 2.4 or Section
2.22(d) may be made in lesser amounts as provided therein. At no time shall the
total number of Eurodollar Borrowings outstanding at any time exceed eight (8).
Promptly following the receipt of a Notice of Revolving Borrowing in accordance
herewith, the Administrative Agent shall advise each Lender of the details
thereof and the amount of such Lender’s Revolving Loan to be made as part of the
requested Revolving Borrowing.


Section 2.4. Swingline Commitment.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.


(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.


(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Revolving Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Revolving Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.6, which will be used solely for the repayment of such Swingline
Loan.







--------------------------------------------------------------------------------





(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Lender (other than the Swingline
Lender) shall purchase an undivided participating interest in such Swingline
Loan in an amount equal to its Pro Rata Share thereof on the date that such Base
Rate Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.


(e)    Each Revolving Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection (d) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Revolving
Lender or any other Person may have or claim against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of any Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of any event or condition
which has had or could reasonably be expected to have a Material Adverse Effect,
(iv) any breach of this Agreement or any other Loan Document by any Loan Party,
the Administrative Agent or any Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Revolving Lender, together with accrued interest thereon for each day
from the date of demand thereof (x) at the Federal Funds Rate until the second
Business Day after such demand and (y) at the Base Rate at all times thereafter.
Until such time as such Revolving Lender makes its required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of the unpaid participation for all purposes of the Loan
Documents. In addition, such Revolving Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans and any other
amounts due to it hereunder to the Swingline Lender to fund the amount of such
Revolving Lender’s participation interest in such Swingline Loans that such
Revolving Lender failed to fund pursuant to this Section, until such amount has
been purchased in full.


Section 2.5. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single term loan to the
Borrower on the Closing Date in a principal amount equal to the Term Loan
Commitment of such Lender. The Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof; provided that on the Closing
Date all Term Loans shall be Base Rate Loans unless the Borrower executed and
delivered a funding indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent on or prior to the Closing Date. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loans on the Closing Date.


Section 2.6.    Funding of Borrowings.


(a)Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.







--------------------------------------------------------------------------------





(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.


(c)All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.


Section 2.7.    Interest Elections.


(a)Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit
2.7 attached hereto (a “Notice of Conversion/Continuation”) (x) prior to 10:00
a.m. one (1) Business Day prior to the requested date of a conversion into a
Base Rate Borrowing and (y) prior to 11:00 a.m. three
(3)Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing), (ii)
the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/ Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.







--------------------------------------------------------------------------------





(c)If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.


(d)Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


Section 2.8.    Optional Reduction and Termination of Commitments.


(a)Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.5.


(b)Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section shall be in an amount of at least $1,000,000
and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the aggregate
outstanding Revolving Credit Exposure of all Lenders (after giving effect to any
reduction of the Revolving Credit Exposure resulting from any payment by the
Borrower occurring on such commitment reduction date). Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment and the LC Commitment shall result in a dollar-for-dollar
reduction in the Swingline Commitment and the LC Commitment.


(c)With the written approval of the Administrative Agent (and without having to
satisfy the requirements set forth in Section 2.8(b)), the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.21(e) will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.


Section 2.9.    Repayment of Loans.


(a)The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.


(b)The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders the principal amount of the Term Loans made pursuant
to Section 2.5 in installments payable on the dates set forth below, with each
such installment being in the aggregate







--------------------------------------------------------------------------------





principal amount for all Lenders set forth opposite such date below (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement):


Installment Date
Aggregate Principal Amount
December 31, 2018
$750,000
March 31, 2019
$750,000
June 30, 2019
$750,000
September 30, 2019
$750,000
December 31, 2019
$1,125,000
March 31, 2020
$1,125,000
June 30, 2020
$1,125,000






--------------------------------------------------------------------------------




September 30, 2020
$1,125,000
December 31, 2020
$1,125,000
March 31, 2021
$1,125,000
June 30, 2021
$1,125,000
September 30, 2021
$1,125,000
December 31, 2021
$1,500,000
March 31, 2022
$1,500,000
June 30, 2022
$1,500,000






--------------------------------------------------------------------------------




September 30, 2022
$1,500,000
December 31, 2022
$1,500,000
March 31, 2023
$1,500,000
June 30, 2023
$1,500,000
Maturity Date
Remaining principal balance of the Term Loans



provided that, to the extent not previously paid, the entire unpaid principal
balance of the Term Loans shall be due and payable in full on the Maturity Date.


Section 2.10.    Evidence of Indebtedness.







--------------------------------------------------------------------------------





(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and the Term
Loan Commitment of each Lender, (ii) the amount of each Loan made hereunder by
each Lender, the Class and Type thereof and, in the case of each Eurodollar
Loan, the Interest Period applicable thereto, (iii) the date of any continuation
of any Loan pursuant to Section 2.7, (iv) the date of any conversion of all or a
portion of any Loan to another Type pursuant to Section 2.7, (v) the date and
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of the Loans and (vi) both
the date and amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of the Loans and each Lender’s Pro Rata Share
thereof. The entries made in such records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.


(b)This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the payee named therein and its registered assigns.


Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than
(i)in the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not
less than three (3) Business Days prior to the date of such prepayment, (ii) in
the case of any prepayment of any Base Rate Borrowing, not less than one (1)
Business Day prior to the date of such prepayment, and (iii) in the case of any
prepayment of any Swingline Borrowing, prior to 11:00 a.m. on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid, provided that any prepayment contemplated to be made with
the proceeds of a refinancing may be conditioned on the consummation of the
refinancing transaction. Upon receipt of any such notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment. If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice (provided that any prepayment contemplated to be
made with the proceeds of a refinancing may be conditioned on the consummation
of the refinancing transaction), together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing and, in the case of a
prepayment of a Term Loan Borrowing, to principal installments thereof on a pro
rata basis.


Section 2.12.    Mandatory Prepayments.







--------------------------------------------------------------------------------





(a)    No later than one (1) Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of (i) any proceeds of any sale or
disposition by the Borrower or any of its Subsidiaries of any of its assets
(other than (A) proceeds from the sales of assets in the ordinary course of
business and (B) proceeds from other asset sales permitted under Section 7.6) to
the extent the proceeds received by the Borrower or any such Subsidiaries with
respect to any such sale or disposition of assets exceeds $1,000,000 in the
aggregate in any Fiscal Year, or (ii) any proceeds from any casualty insurance
policies or eminent domain, condemnation or similar proceedings, the Borrower
shall prepay the Obligations in an amount equal to all such proceeds, net of
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by the Borrower
in connection therewith (in each case, paid to non-Affiliates), and net of
income taxes reasonably estimated to be actually payable for the taxable year in
which the relevant transaction occurs as a result of any gain recognized in
connection therewith; provided that the Borrower shall not be required to prepay
the Obligations with respect to (i) proceeds from the sales of assets in the
ordinary course of business, (ii) proceeds from other asset sales permitted
under Section 7.6 and (iii) proceeds from casualty insurance policies or eminent
domain, condemnation or similar proceedings that are reinvested in assets then
used or usable in the business of the Borrower and its Subsidiaries within 180
days following receipt thereof, so long as such proceeds are held in Controlled
Accounts at SunTrust Bank. Any such prepayment shall be applied in accordance
with subsection (d) of this Section.


(b)    No later than the Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any proceeds from any issuance of
Indebtedness by the Borrower or any of its Subsidiaries, the Borrower shall
prepay the Obligations in an amount equal to all such proceeds, net of
underwriting discounts and commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by the Borrower in connection therewith (in each case, paid to
non-Affiliates); provided that the Borrower shall not be required to prepay the
Obligations with respect to proceeds of Indebtedness permitted under Section
7.1. Any such prepayment shall be applied in accordance with subsection (d) of
this Section.


(c)
Commencing with the Fiscal Year ending December 31, 2019, no later than five

(5) Business Days after the date on which the Borrower’s annual audited
financial statements for such Fiscal Year are required to be delivered pursuant
to Section 5.1(a), (i) to the extent that the Leverage Ratio as of the last day
of such Fiscal Year is greater than or equal to 2.50:1.00, the Borrower shall
prepay the Obligations in an amount equal to 50% of Excess Cash Flow for such
Fiscal Year, (ii) to the extent that the Leverage Ratio as of the last day of
such Fiscal Year is less than 2.50:1.00 but greater than or equal to 2.00:1.00,
the Borrower shall prepay the Obligations in an amount equal to 25% of Excess
Cash Flow for such Fiscal Year and (iii) to the extent that the Leverage Ratio
as of the last day of such Fiscal Year is less than 2.00:1.00, the Borrower
shall not be required to make any prepayment under this clause
(c)for such Fiscal Year. Any such prepayment shall be applied in accordance with
subsection (d) of this Section. Any such prepayment shall be accompanied by a
certificate signed by the Borrower’s chief executive officer, the chief
financial officer or treasurer certifying in reasonable detail the manner in
which Excess Cash Flow and the resulting prepayment were calculated, which
certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent.


(d)Any prepayments made by the Borrower pursuant to subsection (a), (b) or (c)
of this Section shall be applied as follows: first, to the Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to the principal balance of the Term Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
Pro Rata Shares of the Term Loans, and applied to installments of the Term Loans
on a pro rata basis (including, without limitation, the final payment due on the
Maturity Date); third, to the principal balance of the Swingline Loans, until
the same shall have been paid in full, to the Swingline Lender; fourth, to the
principal balance of the Revolving Loans, until the same shall have been paid in
full, pro rata to the







--------------------------------------------------------------------------------





Lenders based on their respective Revolving Commitments; fifth, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon; and sixth,
any remaining amount after application of the funds set forth in the foregoing
clauses first through fifth shall be returned to the Borrower. The Revolving
Commitments of the Lenders shall not be permanently reduced by the amount of any
prepayments made pursuant to clauses second through fifth above, unless an Event
of Default has occurred and is continuing and the Required Lenders so request.


(e)If at any time the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay the Swingline Loans and the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.19.
Each prepayment under this clause (e) shall be applied as follows: first, to the
Swingline Loans to the full extent thereof; second, to the Base Rate Loans to
the full extent thereof; and third, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.


Section 2.13.    Interest on Loans.


(a)The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at Adjusted LIBOR for the applicable Interest Period in effect for such
Loan plus the Applicable Margin in effect from time to time.


(b)The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.


(c)Notwithstanding subsections (a) and (b) of this Section, automatically after
any Event of Default pursuant to Section 8.1(a), (b), (g) or (h) and at the
option of the Required Lenders after any other Event of Default has occurred and
is continuing, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans and all letter of credit fees payable pursuant to
Section 2.14(c)(i) at the rate per annum equal to 200 basis points above the
otherwise applicable interest rate for such Eurodollar Loans or letter of credit
fees, as applicable, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans and letter of credit fees payable
pursuant to Section 2.14(c)), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.


(d)Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Base Rate Loans and Swingline Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be. Interest on all outstanding Eurodollar Loans shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date or the Maturity Date,
as the case may be. Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.







--------------------------------------------------------------------------------





(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


Section 2.14.    Fees.


(a)The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in the Fee Letter and
otherwise agreed upon in writing by the Borrower and the Administrative Agent.


(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with the Pricing Grid) on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing the commitment fee, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.


(c)The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Revolving Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin (for letter of credit fees as set forth in the
Pricing Grid) then in effect on the average daily amount of such Lender’s LC
Exposure attributable to such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including,
without limitation, any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.25
% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the rate
for Default Interest pursuant to Section 2.13(c), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.


(d)The Borrower shall pay on the Closing Date to the Administrative Agent and
its affiliates all fees in the Fee Letter that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.


(e)Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on September 30, 2018, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.


Section 2.15.    Computation of Interest and Fees.


Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an







--------------------------------------------------------------------------------





interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.


Section 2.16.    Inability to Determine Interest Rates.


(a)If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:


(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining Adjusted LIBOR (including, without limitation, because the Screen
Rate is not available or published on a current basis) for such Interest Period,
or


(ii)    the Administrative Agent shall have received notice from the Required
Lenders that Adjusted LIBOR does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their Eurodollar Loans for such
Interest Period,


the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist,
(i) the obligations of the Lenders to make Eurodollar Revolving Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or a Notice of Conversion/Continuation has previously been given that
it elects not to borrow, continue or convert to a Eurodollar Borrowing on such
date, then such Revolving Borrowing shall be made as, continued as or converted
into a Base Rate Borrowing.


(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.16(b), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any







--------------------------------------------------------------------------------





Borrowing as, a Eurodollar Borrowing shall be ineffective, and (y) if any Notice
of Revolving Borrowing or Notice of Swingline Borrowing requests a Eurodollar
Borrowing, such Borrowing shall be made as a Base Rate Borrowing; provided,
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.


Section 2.18.    Increased Costs.


(a)
If any Change in Law shall:



(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of Adjusted
LIBOR hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Adjusted LIBOR) or the Issuing Bank;


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes,

(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition (other than Taxes) affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein; or


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within ten (10) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender or the Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or the Issuing
Bank for any such increased costs incurred or reduction suffered.


(b)If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the







--------------------------------------------------------------------------------





effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital (or on the capital of the Parent Company of such Lender or the Issuing
Bank) as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender, the Issuing Bank
or such Parent Company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies or the policies
of such Parent Company with respect to capital adequacy), then, from time to
time, such Lender or the Issuing Bank may provide the Borrower (with a copy
thereof to the Administrative Agent) with written notice and demand with respect
to such reduced amounts, and within ten (10) Business Days after receipt of such
notice and demand the Borrower shall pay to such Lender or the Issuing Bank, as
the case may be, such additional amounts as will compensate such Lender, the
Issuing Bank or such Parent Company for any such reduction suffered.


(c)A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.


(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof).


Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow (for a reason other than the failure of a Lender to make the applicable
Loan), prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within ten (10) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at Adjusted LIBOR applicable to such Eurodollar Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Eurodollar
Loan) over (B) the amount of interest that would accrue on the principal amount
of such Eurodollar Loan for the same period if Adjusted LIBOR were set on the
date such Eurodollar Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section submitted to
the Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.


Section 2.20.    Taxes.


(a)Defined Terms. For purposes of this Section 2.20, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.







--------------------------------------------------------------------------------





(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)
Status of Lenders.



(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(ii)
executed originals of IRS Form W-8ECI;



(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS







--------------------------------------------------------------------------------





Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20D on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.20 (including by the payment
of additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after- Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not







--------------------------------------------------------------------------------





be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


(i)Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.


(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in







--------------------------------------------------------------------------------





accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure or Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


Section 2.22.    Letters of Credit.


(a)During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof (including any
automatic extension), one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; (iii) the Borrower may not request any Letter of Credit if, after
giving effect to such issuance, (A) the aggregate LC Exposure would exceed the
LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount and (iv) the Borrower
shall not request, and the Issuing Bank shall have no obligation to issue, any
Letter of Credit the proceeds of which would be made available to any Person (A)
to fund any activity or business of or with any Sanctioned Person or in any
Sanctioned Countries, that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement. Each Revolving Lender shall be deemed to have
purchased, and hereby irrevocably and unconditionally purchases from the
relevant Issuing Bank without recourse a participation in each Letter of Credit
equal to such Revolving Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit on the date of issuance. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.


(b)To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such







--------------------------------------------------------------------------------





other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In addition to the satisfaction of the conditions in Article
III, the issuance of such Letter of Credit (or any amendment which increases the
amount of such Letter of Credit) will be subject to the further conditions that
such Letter of Credit shall be in such form and contain such terms as the
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require; provided
that in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.


(c)At least two (2) Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice, and, if not,
the Issuing Bank will provide the Administrative Agent with a copy thereof.
Unless the Issuing Bank has received notice from the Administrative Agent, on or
before the Business Day immediately preceding the date the Issuing Bank is to
issue the requested Letter of Credit, directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.


(d)The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 10:00 a.m. on the Business Day on which such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such drawing in
funds other than from the proceeds of Revolving Loans, the Borrower shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Revolving Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.6. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.


(e)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Revolving Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) of this Section in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender or any other Person may have against the
Issuing Bank or any other Person for any reason whatsoever, (ii) the existence
of a Default or an Event of Default or the termination of the Aggregate
Revolving Commitments, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any of its Subsidiaries, (iv) any breach of this
Agreement by







--------------------------------------------------------------------------------





the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Revolving Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank. Whenever, at any time after the Issuing Bank
has received from any such Revolving Lender the funds for its participation in a
LC Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Revolving Lender its Pro Rata
Share of such payment; provided that if such payment is required to be returned
for any reason to the Borrower or to a trustee, receiver, liquidator, custodian
or similar official in any bankruptcy proceeding, such Revolving Lender will
return to the Administrative Agent or the Issuing Bank any portion thereof
previously distributed by the Administrative Agent or the Issuing Bank to it.


(f)To the extent that any Revolving Lender shall fail to pay any amount required
to be paid pursuant to subsection (d) or (e) of this Section on the due date
therefor, such Revolving Lender shall pay interest to the Issuing Bank (through
the Administrative Agent) on such amount from such due date to the date such
payment is made at a rate per annum equal to the Federal Funds Rate; provided
that if such Revolving Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Revolving Lender shall be obligated to pay interest on such
amount at the rate set forth in Section 2.13(c).


(g)If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Revolving
Lenders, an amount in cash equal to 105% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 8.1(g) or (h). Such deposit shall
be held by the Administrative Agent in a non-interest bearing account as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this subsection. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.


(h)Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.







--------------------------------------------------------------------------------





(i)The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:






Agreement;
(i)

any lack of validity or enforceability of any Letter of Credit or this



(ii)
the existence of any claim, set-off, defense or other right which the




Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;


(iii)any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;


(iv)payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document to the Issuing Bank that does not strictly comply with
the terms of such Letter of Credit;


(v)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or


(vi)
the existence of a Default or an Event of Default.



Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank);
provided, however, the Borrower may have a claim against the Issuing Bank, and
the Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any actual direct damages (as opposed to special, indirect (including
claims for lost profits and other consequential damages) or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower which such Borrower proves
(in a final judgment) were caused by the Issuing Bank’s willful misconduct or
gross negligence or the Issuing Bank’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the Issuing Bank is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any





--------------------------------------------------------------------------------




notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.







--------------------------------------------------------------------------------





(j)Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.


Section 2.23.    Increase of Commitments; Additional Lenders.


(a)From time to time after the Closing Date and in accordance with this Section,
the Borrower and one or more Increasing Lenders or Additional Lenders (each as
defined below) may enter into an agreement to increase the aggregate Revolving
Commitments and/or the aggregate Term Loan Commitments hereunder (each such
increase, an “Incremental Commitment”) so long as the following conditions are
satisfied:


(i)    the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $20,000,000 (the principal amount of
each such Incremental Commitment, the “Incremental Commitment Amount”);


(ii)    the Borrower shall execute and deliver such documents and instruments
and take such other actions as may be reasonably required by the Administrative
Agent to give effect to any such proposed increase;


(iii)    at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist, all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), and, since December 31, 2017, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;


(iv)    (x) any incremental Term Loans made pursuant to this Section (the
“Incremental Term Loans”) shall have a maturity date no earlier than the
Maturity Date and shall have a Weighted Average Life to Maturity no shorter than
that of the Term Loans made pursuant to Section 2.5, and (y) any incremental
Revolving Commitments provided pursuant to this Section (the “Incremental
Revolving Commitments”) shall be structured as an increase to the existing
Revolving Commitments and shall be on the same terms (including pricing and
termination date) as the existing Revolving Commitments and Revolving Loans,
except that Up- Front Fees with respect to Incremental Revolving Commitments may
be higher or lower than the Up-Front Fees paid with respect to the existing
Revolving Commitments;


(v)    the Borrower and its Subsidiaries shall otherwise be in pro forma
compliance with each of the financial covenants set forth in Article VI, in each
case, as of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered, calculated as if all such
Incremental Term Loans had been made and all such Incremental Revolving
Commitments had been established (and fully funded) as of the first day of the
relevant period for testing compliance;







--------------------------------------------------------------------------------





(vi)    if the Initial Yield applicable to any such Incremental Term Loans
exceeds by more than 0.50% per annum the Applicable Margin then in effect for
Eurodollar Loans, plus an amount (expressed as a percentage) equal to (A) the
Up-Front Fees paid in respect of any existing Term Loans divided by (B) an
amount equal to (x) the original principal amount of such existing Term Loans
divided by (y) 4 (the “Existing Yield”), then each Pricing Level set forth in
the Pricing Grid in Applicable Margin with respect to such existing Term Loans
and the existing Revolving Loans shall increase by an amount equal to the
difference between the Initial Yield and the Existing Yield minus 0.50% per
annum;


(vii)    any collateral securing any such Incremental Commitments shall also
secure all other Obligations on a pari passu basis;


(viii)    except as set forth in clauses (iv) and (vi) above, any Incremental
Term Loan shall be on terms consistent with the existing Term Loans; and


(ix)    all other terms and conditions with respect to any such Incremental
Commitments shall be reasonably satisfactory to the Administrative Agent.


(b)The Borrower shall provide at least 20 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment. The Borrower may
also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments and/or their Term Loan Commitments, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolving Commitment and/or its Term Loan
Commitment, as applicable. Each Increasing Lender shall as soon as practicable,
and in any case within 10 days following receipt of such notice, specify in a
written notice to the Borrower and the Administrative Agent the amount of such
proposed Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment and/or its
Term Loan Commitment, and any decision by a Lender to increase its Revolving
Commitment and/or its Term Loan Commitment shall be made in its sole discretion
independently from any other Lender. Only the consent of each Increasing Lender
shall be required for an increase in the aggregate principal amount of the
Revolving Commitments and/or the Term Loan Commitments, as applicable, pursuant
to this Section. No Lender which declines to increase the principal amount of
its Revolving Commitment and/or its Term Loan Commitment may be replaced with
respect to its existing Revolving Commitment and/or its Term Loans, as
applicable, as a result thereof without such Lender’s consent. If any Lender
shall fail to notify the Borrower and the Administrative Agent in writing about
whether it will increase its Revolving Commitment and/or its Term Loan
Commitment within 10 days after receipt of such notice, such Lender shall be
deemed to have declined to increase its Revolving Commitment and/or its Term
Loan Commitment, as applicable. The Borrower may accept some or all of the
offered amounts or designate new lenders that are acceptable to the
Administrative Agent (such approval not to be unreasonably withheld) and, with
respect to any Incremental Revolving Commitment, the Issuing Bank and Swingline
Lender (such approval not to be unreasonably withheld), as additional Lenders
hereunder in accordance with this Section (the “Additional Lenders”), which
Additional Lenders may assume all or a portion of such Incremental Commitment.
The Borrower and the Administrative Agent shall have discretion jointly to
adjust the allocation of such Incremental Revolving Commitments and/or such
Incremental Term Loans among the Increasing Lenders and the Additional Lenders.
The sum of the increase in the Revolving Commitments and the Term Loan
Commitments of the Increasing Lenders plus the Revolving Commitments and the
Term Loan Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Incremental Commitment Amount.







--------------------------------------------------------------------------------





(c)Subject to subsections (a) and (b) of this Section, any increase requested by
the Borrower shall be effective upon delivery to the Administrative Agent of
each of the following documents:


(i)    an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments and/or new Term Loan Commitments, as applicable,
of such Lenders and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all of the terms and
provisions hereof;


(ii)    such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;


(iii)    a certificate of the Borrower signed by a Responsible Officer, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;


(iv)    to the extent requested by any Additional Lender or any Increasing
Lender, executed promissory notes evidencing such Incremental Revolving
Commitments and/or such Incremental Term Loans, issued by the Borrower in
accordance with Section 2.10; and


(v)    any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.


Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and/or the Incremental Term Loans, as applicable, and
Schedule I shall automatically be deemed amended accordingly.


(d)If any Incremental Term Loans are to have terms that are different from the
Term Loans outstanding immediately prior to such incurrence (any such
Incremental Term Loans, the “Non- Conforming Credit Extensions”), all such terms
shall be as set forth in a separate assumption agreement among the Borrower, the
Lenders providing such Incremental Term Loans and the Administrative Agent, the
execution and delivery of which agreement shall be a condition to the
effectiveness of the Non- Conforming Credit Extensions. The scheduled principal
payments on the Term Loans to be made pursuant to Section 2.9 shall be ratably
increased after the making of any Incremental Term Loans (other than Term Loans
that are Non-Conforming Credit Extensions) under this Section to account for the
principal amount of such Incremental Term Loans. After the incurrence of any
Non-Conforming Credit Extensions, all optional prepayments of Term Loans shall
be allocated ratably between the then- outstanding Term Loans and such
Non-Conforming Credit Extensions. Notwithstanding anything to the contrary in
Section 10.2, the Administrative Agent is expressly permitted to amend the Loan
Documents to the extent necessary to give effect to any increase pursuant to
this Section and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
two sentences and amendments to ensure pro rata allocations of Eurodollar Loans
and Base Rate Loans between Loans incurred pursuant to this Section and Loans
outstanding immediately prior to any such incurrence).


(e)For purposes of this Section, the following terms shall have the meanings
specified below:







--------------------------------------------------------------------------------





(i)    “Initial Yield” shall mean, with respect to Incremental Term Loans, the
amount (as determined by the Administrative Agent) equal to the sum of (A) the
margin above the Eurodollar Rate on such Incremental Term Loans (including as
margin the effect of any “LIBOR floor” applicable on the date of the
calculation), plus (B) an amount (expressed as a percentage) equal to (x) the
amount of any Up-Front Fees on such Incremental Term Loans (including any fee or
discount received by the Lenders in connection with the initial extension
thereof), divided by (y) an amount equal to (1) the original principal amount of
the Incremental Term Loans divided by (2) the lesser of (I) the Weighted Average
Life to Maturity of such Incremental Term Loans, and (II) four.


(ii)    “Up-Front Fees” shall mean the amount of any fees or discounts received
by the Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit. For the avoidance
of doubt, “Up-Front Fees” shall not include any arrangement fee paid to the Sole
Lead Arranger or any fees paid to the Administrative Agent or the Issuing Bank
in its capacity as such.


(iii)    “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.


Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.


Section 2.25. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, or (b) any Lender is a Defaulting Lender or
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.18 or 2.20, as
applicable) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender) (a “Replacement
Lender”); provided that (i) if the Replacement Lender is not a Lender, an
Affiliate of a Lender or an Approved Fund or if the Replacement Lender will
become a Revolving Lender (and is not already a Revolving Lender), the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts), and
(iii) in the case of a claim for compensation under Section 2.18 or







--------------------------------------------------------------------------------





payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.


Section 2.26.    Defaulting Lenders .


(a)
Cash Collateral.



(i)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s LC Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.26(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Issuing Bank’s LC Exposure with respect to such Defaulting Lender.


(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.26(a) or Section 2.26(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.


(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (B) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.26(b) through (d), the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided further that to the
extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.


(b)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:







--------------------------------------------------------------------------------





(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.2.


(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.26(a); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)    (A) No Defaulting Lender shall be entitled to receive any commitment
fee pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only







--------------------------------------------------------------------------------





to the extent allocable to that portion of its LC Exposure for which it has
provided Cash Collateral pursuant to Section 2.26(a).


(C)With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non- Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.


(iv)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).


(c)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.26(b)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Swingline Exposure after
giving effect to such Swingline Loan and (ii) no Issuing Bank shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no LC Exposure after giving effect thereto.







--------------------------------------------------------------------------------







ARTICLE III


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 3.1. Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):


(a)The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent, the Sole Lead Arranger and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Sole Lead Arranger.


(b)The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Administrative Agent:


(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;


(ii)    a certificate of a Responsible Officer of each Loan Party in the form of
Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;


(iii)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;


(iv)    a favorable written opinion of Sheppard, Mullin, Richter & Hamilton LLP,
counsel to the Loan Parties, and such local counsel opinions as the
Administrative Agent may require, in each case addressed to the Administrative
Agent, the Issuing Bank and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;


(v)    a certificate in the form of Exhibit 3.1(b)(v), dated the Closing Date
and signed by a Responsible Officer, certifying that after giving effect to the
funding of the Term Loans and any initial Revolving Borrowing, (x) no Default or
Event of Default exists, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct in all material
respects (other than those representations and warranties that are expressly







--------------------------------------------------------------------------------





qualified by a Material Adverse Effect or other materiality, in which case, such
representations and warranties shall be true and correct in all respects) and
(z) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;


(vi)    a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;


(vii)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Related Transaction Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;


(viii)    copies of (A) the internally prepared quarterly financial statements
of the Borrower and its Subsidiaries on a consolidated basis for each Fiscal
Quarter ending after December 31, 2017 and at least 45 days prior to the Closing
Date, (B) the audited consolidated and unaudited consolidating financial
statements for the Borrower and its Subsidiaries for each of the Fiscal Years
ending December 31, 2015, December 31, 2016 and December 31, 2017 and
(C) financial projections, on a pro forma basis, for the stub period from June
1, 2018 through December 31, 2018 and annually thereafter through December 31,
2023;


(ix)    a duly completed and executed Compliance Certificate, including (i)
calculations of the financial covenants set forth in Article VI hereof as of
June 30, 2018 and (ii) calculations demonstrating that the Leverage Ratio is not
greater than 4.00:1.00, in each case, calculated on a pro forma basis as if the
Term Loans had been funded as of the first day of the relevant period for
testing compliance (and setting forth in reasonable detail such calculations);


(x)    a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming that each Loan Party is Solvent before
and after giving effect to the funding of the Term Loans and any initial
Revolving Borrowing and the consummation of the transactions contemplated to
occur on the Closing Date;


(xi)    the Guaranty and Security Agreement, duly executed by the Borrower and
each of its Domestic Subsidiaries, together with (A) UCC financing statements
and other applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guaranty and Security Agreement, as requested by the Administrative Agent in
order to perfect such Liens, duly authorized by the Loan Parties,
(B) copies of favorable UCC, tax, judgment and fixture lien search reports in
all necessary or appropriate jurisdictions and under all legal and trade names
of the Loan Parties as requested by the Administrative Agent, indicating that
there are no prior Liens on any of the Collateral other than Liens permitted by
Section 7.2 and Liens to be released on the Closing Date, (C) a Perfection
Certificate, duly completed and executed by the Borrower, (D) duly executed
Patent Security Agreements, Trademark Security Agreements and Copyright Security
Agreements, if applicable, (E) to the extent applicable, original certificates
evidencing all issued and outstanding shares of Capital Stock of all
Subsidiaries owned directly by any Loan Party (or, if the pledge of all of the
voting Capital Stock of any Foreign Subsidiary would result in materially
adverse tax consequences, limited to 65% of the issued and outstanding voting
Capital Stock of such Foreign Subsidiary and 100% of the issued and outstanding
non-voting Capital Stock of such Foreign





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Subsidiary, as applicable) and (F) stock or membership interest powers or other
appropriate instruments of transfer executed in blank;


(xii)    evidence that all existing Indebtedness of the Loan Parties and their
Subsidiaries (other than Indebtedness permitted pursuant to Section 7.1) shall
be repaid in full and all security interests related thereto shall be terminated
on or prior to the Closing Date;


(xiii)
certified copies of all Material Agreements;



(xiv)
[reserved];



(xv)
receipt of CUSIP numbers for the credit facilities provided for under this

Agreement;


(xvi)    at least five (5) days prior to the date of this Agreement, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering legal
requirements including the Patriot Act and, if Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower;


(xvii)
a certified copy of the Management Agreement; and



(xviii)    evidence that the Closing Date Dividend has been consummated
substantially simultaneously with the Closing Date.


Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Section 3.2. Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to the satisfaction of
the following conditions:


(a)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;


(b)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects); and


(c)
the Borrower shall have delivered the required Notice of Borrowing.



Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as







--------------------------------------------------------------------------------





to the matters specified in subsections (a), (b) and (c) of this Section. In
addition to the foregoing, the obligation of the Swingline Lender to fund any
Swingline Loans and the obligation of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit shall be subject to the provisions set forth in
Section 2.26(d).


Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.


ARTICLE IV REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants, both before and after giving effect to the
Related
Transactions, to the Administrative Agent, each Lender and the Issuing Bank as
follows as of the Closing Date, each date a Borrowing is made or any Letter of
Credit is issued, amended, renewed or extended and each other date on which the
following representations and warranties are made or re-made by the Borrower in
accordance with the terms of any Loan Document:


Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.


Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents and the other Related
Transaction Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document and Related Transaction Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.


Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents and the other Related
Transaction Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect and except for filings necessary to perfect or maintain perfection of the
Liens created under the Loan Documents, (b) will not violate any Requirement of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (c) will not violate or result in a
default under any Contractual Obligation of the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.







--------------------------------------------------------------------------------





Section 4.4. Financial Statements. The Borrower has furnished to each Lender (i)
the audited consolidated balance sheet of the Borrower as of December 31, 2017,
and the related audited consolidated statements of income for the Fiscal Year
then ended and (ii) the unaudited consolidated balance sheet of the Borrower as
of June 30, 2018, and the related unaudited consolidated statements of income
for the Fiscal Quarter and year-to-date period then ended. Such financial
statements of the Borrower fairly present the consolidated financial condition
of the Borrower as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2017, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


Section 4.5.    Litigation and Environmental Matters.


(a)No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document or Related Transaction Document.


(b)Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except in each case set forth in clauses (i) through
(iv), as could not reasonably be expected to have a Material Adverse Effect.


Section 4.6. Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


Section 4.7.    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is
(a)an “investment company” or is “controlled” by an “investment company”, as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended and in effect from time to time, or (b)
otherwise subject to any other regulatory scheme limiting its ability to incur
debt or requiring any approval or consent from, or registration or filing with,
any Governmental Authority in connection with the incurrence of Indebtedness.


Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.







--------------------------------------------------------------------------------





Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.


Section 4.10. ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification). No ERISA Event has
occurred or is reasonably expected to occur. There exists no Unfunded Pension
Liability with respect to any Plan. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan. There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the Borrower or any of its Subsidiaries. The Borrower,
each of its Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan. No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA. None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. Each Non-U.S. Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.


Section 4.11.    Ownership of Property; Insurance.


(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower and its







--------------------------------------------------------------------------------





Subsidiaries referred to in Section 4.4 or purported to have been acquired by
the Borrower or any of its Subsidiaries after said date (except as sold or
otherwise disposed of in the ordinary course of business or as otherwise
expressly permitted hereunder), in each case free and clear of Liens prohibited
by this Agreement. All leases that individually or in the aggregate are material
to the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.


(b)    Each of the Borrower and its Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.


(c)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.


(d)
As of the Closing Date, neither the Borrower nor any of its Subsidiaries owns

any Real Estate.


Section 4.12. Disclosure. (a) The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including,
without limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.


(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.


Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of the Borrower and the other
Loan Parties and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Closing Date.







--------------------------------------------------------------------------------





Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents and the other Related Transaction Documents, the making of the
Loans under this Agreement and the consummation of the other Related
Transactions, each Loan Party is Solvent.


Section 4.16. Deposit and Disbursement Accounts. Schedule 4.16 lists all banks
and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.


Section 4.17.    Collateral Documents.


(a)    The Guaranty and Security Agreement is effective to create in favor of
the Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest in the Collateral (as defined therein),
and when UCC financing statements in appropriate form are filed in the offices
specified on Schedule 3 to the Guaranty and Security Agreement, the Guaranty and
Security Agreement shall constitute a fully perfected Lien (to the extent that
such Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 7.2.
When the certificates evidencing all Capital Stock (to the extent the same
constitute certificated securities under the UCC) pledged pursuant to the
Guaranty and Security Agreement are delivered to the Administrative Agent,
together with appropriate stock powers or other similar instruments of transfer
duly executed in blank, the Liens in such Capital Stock shall be fully perfected
first priority security interests, perfected by “control” as defined in the UCC.


(b)    When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Patents, Trademarks and Copyrights, if any, in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.


(c)    Each Mortgage, when duly executed and delivered by the relevant Loan
Party, will be effective to create in favor of the Administrative Agent for the
ratable benefit of the Secured Parties a legal, valid and enforceable Lien on
all of such Loan Party’s right, title and interest in and to the Real Estate of
such Loan Party covered thereby and the proceeds thereof, and when such Mortgage
is filed in the real estate records where the respective Mortgaged Property is
located, such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of such Loan Party in such Real
Estate and the proceeds thereof, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by Section
7.2.


(d)    No Mortgage encumbers improved real property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, other than real
property for which evidence of flood insurance policies has been delivered
pursuant to Sections 5.8 and 5.13 of this Agreement and such policies are in
full force and effect.







--------------------------------------------------------------------------------





Section 4.18. Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.18,
and each such Material Agreement is in full force and effect. As of the Closing
Date, the Borrower does not have any knowledge of any pending amendments or
threatened termination of any of the Material Agreements. As of the Closing
Date, the Borrower has delivered to the Administrative Agent a true, complete
and correct copy of each Material Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).


Section 4.19.    Healthcare Matters.


(a)Compliance with Health Care Laws. Each Loan Party is, and at all times during
the two calendar years immediately preceding the Closing Date has been, in
material compliance with all Health Care Laws applicable to it, its assets,
business or operations. No circumstance exists or event has occurred and is
continuing which could reasonably be expected to result in a material violation
of any Health Care Law.


(b)Health Care Permits. Each Loan Party holds, and at all times during the two
calendar years immediately preceding the Closing Date has held, all Health Care
Permits necessary for it to own, lease, sublease or operate its assets or to
conduct its business or operations as presently conducted (including without
limitation, to provide the professional services and to obtain reimbursement for
Medicare and Medicaid). All such necessary Health Care Permits are in full force
and effect and there is no default under, violation of, or other noncompliance
with the terms and conditions of any such Health Care Permit. No condition
exists or event has occurred and is continuing which, in itself or with the
giving of notice or lapse of time or both, has resulted or would result in the
suspension, revocation, termination, restriction, limitation, modification or
non-renewal of any Health Care Permit. No Governmental Authority has taken, or
to the knowledge of any Loan Party intends to take, action to suspend, revoke,
terminate, place on probation, restrict, limit, modify or not renew any Health
Care Permit of any Loan Party. As of the Closing Date, Schedule 4.19 sets forth
an accurate, complete and current list of all material Health Care Permit.


(c)Third Party Payor Authorizations. Each Loan Party holds, and at all times
during the two calendar years immediately preceding the Closing Date has held,
in full force and effect, all Third Party Payor Authorizations necessary to
participate in and be reimbursed by all material Third Party Payor Programs in
which any Loan Party participates as an in-network provider.


(d)Licensed Personnel. The Licensed Personnel currently are in compliance in all
material respects with all applicable Health Care Laws, and hold all
professional licenses and other Health Care Permits required in the performance
of such Licensed Personnel’s duties for Loan Party, and, each such Health Care
Permit is in full force and effect and, to the knowledge of each Loan Party, no
suspension, revocation, termination, impairment, modification or non-renewal of
any such Health Care Permit is pending or threatened.


(e)Proceedings; Audits. There are no pending (or, to the knowledge of any Loan
Party, threatened) Proceedings against or affecting any Loan Party or, to the
knowledge of any Loan Party, any Licensed Personnel relating to any actual or
alleged material non-compliance with any Health Care Law. There are no facts,
circumstances or conditions that would reasonably be expected to form the basis
for any such Proceeding against or affecting any Loan Party or, to the knowledge
of any Loan Party, any Licensed Personnel. There currently exist no
restrictions, deficiencies, required plans of correction or other such remedial
measures with respect to any Health Care Permit of a Loan Party. Without
limiting the foregoing, no validation review, program integrity review, audit or
other investigation related to any Loan Party or its operations, or the
consummation of the transactions contemplated in the Loan







--------------------------------------------------------------------------------





Documents or related to the Collateral (i) has been conducted by or on behalf of
any Governmental Authority, or (ii) is scheduled, pending or, to the knowledge
of any Loan Party, threatened.


(f)Overpayments. No Loan Party has retained an overpayment received from, or
failed to refund any amount due to, Medicare or Medicaid in violation of any
Health Care Law.


(g)Material Statements. No Loan Party, nor any officer, affiliate, employee or
agent of any Loan Party, has made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, failed to disclose a
material fact that must be disclosed to any Governmental Authority, or committed
an act, made a statement or failed to make a statement that, at the time such
statement, disclosure or failure to disclose occurred, would reasonably be
expected to constitute a violation of any Health Care Law in any material
respect.


(h)Prohibited Transactions. No Loan Party nor, to the knowledge of any Loan
Party, any officer, affiliate, employee or agent of any Loan Party, directly or
indirectly, has (i) offered or paid or solicited or received any remuneration,
in cash or in kind, or made any financial arrangements, in violation of any
Health Care Law; (ii) given or agreed to give, or is aware that there has been
made or that there is any agreement to make, any gift or gratuitous payment of
any kind, nature or description (whether in money, property or services) in
violation of any Health Care Law; (iii) made or agreed to make, or is aware that
there has been made or that there is any agreement to make, any contribution,
payment or gift of funds or property to, or for the private use of, any
governmental official, employee or agent where either the contribution, payment
or gift or the purpose of such contribution, payment or gift is or was illegal
under the laws of any Governmental Authority having jurisdiction over such
payment, contribution or gift; (iv) established or maintained any unrecorded
fund or asset for any purpose or made any misleading, false or artificial
entries on any of its books or records for any reason; or (v) made, or agreed to
make, or is aware that there has been made or that there is any agreement to
make, any payment to any person with the intention or understanding that any
part of such payment would be in violation of any Health Care Law or used or was
given for any purpose other than that described in the documents supporting such
payment. To the knowledge of each Loan Party, no person has filed or has
threatened to file against any Loan Party or their Affiliates an action under
any federal or state whistleblower statute, including without limitation, under
the False Claims Act of 1863 (31 U.S.C. § 3729 et seq.).


(i)Exclusion. None of the Loan Parties, nor any officer, director, partner,
managing employee or Person with an “ownership interest” or an “indirect
ownership interest” (as those phrases are defined in 42 C.F.R. § 420.201)
totaling 5 percent or more in any Loan Party, nor any Licensed Personnel of any
Loan Party, has been excluded pursuant to 42 U.S.C. § 1320a-7 and related
regulations.


(j)Corporate Integrity Agreement. None of the Loan Parties nor, to the knowledge
of any Loan Party, any officer, director, partner, managing employee or Person
with an “ownership interest” or an “indirect ownership interest” (as those
phrases are defined in 42 C.F.R. § 420.201) totaling 5 percent or more in any
Loan Party is a party to, or bound by, any order, individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with Health Care Laws.


Section 4.20. Sanctions. The Borrower has implemented and maintains in effect,
or has caused its manager to implement and maintain in effect, policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries,
Affiliated Persons and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries, Affiliated Persons and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any of its Subsidiaries, any Affiliated Person or any
of





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower, any of its Subsidiaries or any
Affiliated Person that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti- Corruption Law or applicable Sanctions.


Section 4.21. Patriot Act. Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.


Section 4.22.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.






ARTICLE V AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than contingent indemnification obligations
for which a claim has not been made) remains unpaid or outstanding:


Section 5.1.    Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:


(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, commencing with the Fiscal Year ending
December 31, 2018, a copy of the annual audited report for such Fiscal Year for
the Borrower and its Subsidiaries, containing a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and reported on by Ernst &
Young or other independent public accountants of nationally recognized standing
or other independent public accountants otherwise acceptable in the reasonable
discretion of the Administrative Agent (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the exami- nation
by such accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards;


(b)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of the Borrower, commencing with the
Fiscal Quarter ending September 30, 2018, an unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed







--------------------------------------------------------------------------------





portion of such Fiscal Year, and, beginning with the fifth full Fiscal Quarter
ending after the Closing Date, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the Borrower’s previous Fiscal Year and including management discussion and
analysis of operating results inclusive of operating metrics in comparative
form;


(c)
[reserved];



(d)    concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, a Compliance Certificate signed by the
principal executive officer, the principal financial officer or the treasurer of
the Borrower (i) certifying as to whether there exists a Default or Event of
Default on the date of such certificate and, if a Default or an Event of Default
then exists, specifying the details thereof and the action which the Borrower
has taken or proposes to take with respect thereto, (ii) setting forth in
reasonable detail calculations demonstrating compliance with the financial
covenants set forth in Article VI, (iii) specifying any change in the identity
of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating
whether any change in GAAP or the application thereof has occurred since the
date of the mostly recently delivered audited financial statements of the
Borrower and its Subsidiaries, and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such Compliance
Certificate;


(e)
[reserved];



(f)    as soon as available and in any event within 45 days after the end of the
calendar year, forecasts and a pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow;


(g)    promptly after the same become publicly available, if applicable, copies
of all periodic and other reports, proxy statements and other materials filed
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all functions of said Commission, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and


(h)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may reasonably request.


Section 5.2.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)
the occurrence of any Default or Event of Default;



(b)the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect;


(c)the occurrence of any event or any other development by which the Borrower or
any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental







--------------------------------------------------------------------------------





Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;


(d)the payment of any Permitted Tax Distribution and a detailed calculation
thereof from the chief executive officer, chief financial officer or treasurer
of the Borrower;


(e)promptly and in any event within 15 days after (i) the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by the Borrower,
such Subsidiary or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto, and (ii) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of its Subsidiaries or any ERISA Affiliate, a detailed written description
thereof from the chief financial officer of the Borrower;


(f)the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;


(g)any material amendment or material modification to any Material Agreement or
any of its organizational documents (together with a copy thereof), and prompt
notice of any termination, expiration or loss of any Material Agreement that,
individually or in the aggregate, could reasonably be expected to result in a
reduction in Consolidated Net Income or Consolidated EBITDA of 10% or more on a
consolidated basis from the prior Fiscal Year;


(h)the voluntary disclosure by any Loan Party to the Office of the Inspector
General of the United States Department of Health and Human Services, any Third
Party Payor Program (including to any intermediary, carrier or contractor of
such Program), of an actual or potential overpayment matter involving the
submission of claims to a Third Party Payor in an amount greater than
$1,000,000;


(i)to the extent Borrower has actual knowledge of the following: (i) that any
Loan Party, officer, director, partner, managing employee or Person with an
“ownership interest” or an “indirect ownership interest” (as those phrases are
defined in 42 C.F.R. § 420.201) totaling five (5) percent or more in any Loan
Party: (i) has had a civil monetary penalty assessed against him or her pursuant
to 42 U.S.C. §1320a-7a; (ii) has been excluded from participation in a Federal
Health Care Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the
subject of a proceeding seeking to assess such penalty; (iii) has been convicted
(as that term is defined in 42 C.F.R. §1001.2) of any of those offenses
described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the
subject of a proceeding seeking to assess such penalty; or (iv) has been named
in a U.S. Attorney complaint made or any other action taken pursuant to the
False Claims Act under 31 U.S.C. §§3729-3731 or in any qui tam action brought
pursuant to 31 U.S.C. §3729 et seq.;


(j)any claim to recover any alleged overpayments with respect to any receivables
in excess of $1,000,000;







--------------------------------------------------------------------------------





(k)any pending or threatened revocation, suspension, termination, probation,
restriction, limitation, denial, or non-renewal with respect to any Health Care
Permit except for any such revocation, suspension, termination, probation,
restriction, limitation, denial or non-renewal as would not, in the aggregate,
have a Material Adverse Effect;


(l)without duplication, any failure of any Loan Party to comply with the
covenants and conditions of Section 5.15 hereof;


(m)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;


(n)(i) any amendments or modifications that are materially adverse to the
Lenders to any sweep agreement entered into in connection with the requirements
under Section 5.11(b) (together with a copy thereof), and (ii) the termination
or expiration of any such sweep agreements; and


(o)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.


The Borrower will furnish to the Administrative Agent and each Lender the
following:


(x)promptly and in any event at least 30 days (or such shorter time as the
Administrative Agent may approve in its sole discretion) prior thereto, notice
of any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s type of legal structure, (iv) in any Loan
Party’s federal taxpayer identification number or organizational number or (v)
in any Loan Party’s jurisdiction of organization; and


(y)as soon as available and in any event within 30 days after receipt thereof, a
copy of any environmental report or site assessment obtained by or for the
Borrower or any of its Subsidiaries after the Closing Date on any Mortgaged
Property or other material fee-owned Real Estate.


Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.


Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.


Section 5.4. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including,
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower will maintain
in effect and enforce, or will cause its manager to maintain in effect and
enforce, policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries, Affiliated Persons and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.







--------------------------------------------------------------------------------





Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.


Section 5.7. Visitation and Inspection. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender to visit and inspect its properties, to examine its books and records
and to make copies and take extracts therefrom, and to discuss its affairs,
finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided that if an Event of Default has occurred and is
continuing, no prior notice shall be required.


Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, (b) maintain with financially sound and reputable
insurance companies which are not Affiliates of the Borrower (i) insurance with
respect to its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations (including, in any event, flood insurance on terms satisfactory to the
Administrative Agent) and (ii) all insurance required to be maintained pursuant
to the Collateral Documents, and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of a Responsible
Officer setting forth the nature and extent of all insurance maintained by the
Borrower and its Subsidiaries in accordance with this Section, and (c) at all
times shall name the Administrative Agent as additional insured on all liability
policies of the Borrower and its Subsidiaries and as loss payee (pursuant to a
loss payee endorsement approved by the Administrative Agent) on all casualty and
property insurance policies of the Borrower and its Subsidiaries.


Section 5.9. Use of Proceeds; Margin Regulations. The Borrower will use the
proceeds of all Loans to finance the Closing Date Dividend, to refinance certain
existing Indebtedness of the Loan Parties pursuant to the Existing Credit
Agreement, to pay transaction costs and expenses arising in connection with the
Related Transaction Documents and to finance working capital needs, Permitted
Acquisitions and capital expenditures and for other general corporate purposes
of the Borrower and its Subsidiaries. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U or Regulation X. All Letters of Credit will
be used for general corporate purposes.


Section 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or preceding for the taking of any material portion
of any Collateral or any material part thereof or material interest therein
under power







--------------------------------------------------------------------------------





of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the net cash proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents.


Section 5.11.    Cash Management.    The Borrower shall, and shall cause its
Domestic Subsidiaries to:


(a)maintain its primary cash management and treasury business with one or more
Lenders, including, without limitation, deposit accounts, disbursement accounts,
investment accounts and lockbox accounts, except for those deposit accounts in
existence as of the Closing Date (the “Existing Deposit Accounts”); provided
that (i) the available balance of the Existing Deposit Accounts that are not
with a Lender shall be swept to one or more accounts at a Lender at least once
each Business Day and (ii) Borrower shall have given all notices and filed all
applications necessary to direct all account debtors on Government Receivables
to remit payment on all Government Receivables to the Government Receivables
Deposit Accounts described in clause (b) of this Section 5.11. All of the
foregoing accounts shall be subject to Control Account Agreements with the
applicable Lender or depository institutions (other than (i) zero-balance
accounts for the purpose of managing local disbursements, payroll, withholding
and other fiduciary accounts, (ii) Government Receivables Deposit Accounts and
(iii) Small Balance Accounts, all of which the Loan Parties may maintain without
restriction) (each such deposit account, disbursement account, investment
account and lockbox account, a “Controlled Account”);


(b)notwithstanding anything in clause (a) above to the contrary, (i) maintain
all Government Receivables Deposit Accounts with a Lender or other depositary
institution acceptable to the Administrative Agent (it being acknowledged that
JPMorgan Chase Bank, N.A. is acceptable) and (ii) cause the available balance in
each such Government Receivables Deposit Account (other than up to
$30,000 in the aggregate for all such Government Receivables Deposit Accounts)
to be swept to one or more Controlled Accounts at a Lender at least once each
Business Day;


(c)deposit promptly, and in any event no later than 10 Business Days after the
date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other Collateral into Controlled Accounts, in each case except for
(i) cash, Cash Equivalents and Permitted Investments the aggregate value of
which does not exceed $250,000 at any time (the “Small Balance Accounts”), (ii)
payments that are deposited in the Government Receivables Deposit Accounts and
(iii) cash and payments in zero-balance accounts for the purpose of managing
local disbursements, payroll, withholding and other fiduciary accounts; and


(d)at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, the Borrower will, and will
cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Administrative Agent.


Section 5.12.    Additional Subsidiaries and Collateral.


(a)In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) within 30 days after such Person becomes a Domestic Subsidiary
(or such later date as agreed to by the Administrative Agent in its sole
discretion), the Borrower shall cause such Domestic Subsidiary (i) to become a
new Guarantor and to grant Liens in favor of the Administrative Agent in all of
its personal property by executing and delivering to the Administrative Agent a
supplement to the Guaranty and Security Agreement in form and







--------------------------------------------------------------------------------





substance reasonably satisfactory to the Administrative Agent, executing and
delivering a Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement, as applicable, and authorizing and delivering, at
the request of the Administrative Agent, such UCC financing statements or
similar instruments required by the Administrative Agent to perfect the Liens in
favor of the Administrative Agent and granted under any of the Loan Documents,
(ii) to grant Liens in favor of the Administrative Agent in all interests in
fee-owned Real Estate by executing and delivering to the Administrative Agent
such Real Estate Documents as the Administrative Agent shall require, and (iii)
to deliver all such other documentation (including, without limitation,
certified organizational documents, resolutions, lien searches, title insurance
policies, surveys, environmental reports and legal opinions) and to take all
such other actions as such Subsidiary would have been required to deliver and
take pursuant to Section 3.1 if such Subsidiary had been a Loan Party on the
Closing Date or that such Subsidiary would be required to deliver pursuant to
Section 5.13 with respect to any Real Estate. In addition, within 30 days after
the date any Person becomes a Domestic Subsidiary (or such later date as agreed
to by the Administrative Agent in its sole discretion), the Borrower shall, or
shall cause the applicable Loan Party to (i) pledge all of the Capital Stock of
such Domestic Subsidiary to the Administrative Agent as security for the
Obligations by executing and delivering a supplement to the Guaranty and
Security Agreement in form and substance satisfactory to the Administrative
Agent, and (ii) deliver the original certificates evidencing such pledged
Capital Stock to the Administrative Agent, together with appropriate powers
executed in blank.


(b)In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise, (x)
the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) to the extent such Foreign Subsidiary is owned directly by any
Loan Party, within 60 days after such Person becomes a Foreign Subsidiary or, if
the Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit not to exceed 60 additional days, the Borrower shall, or shall cause the
applicable Loan Party to (i) pledge all of the Capital Stock of such Foreign
Subsidiary (or, if the pledge of all of the voting Capital Stock of such Foreign
Subsidiary would result in materially adverse tax consequences, then such pledge
shall be limited to 65% of the issued and outstanding voting Capital Stock and
100% of the issued and outstanding non-voting Capital Stock of such Foreign
Subsidiary, as applicable) to the Administrative Agent as security for the
Obligations pursuant to a pledge agreement in form and substance satisfactory to
the Administrative Agent, (ii) deliver the original certificates, if any,
evidencing such pledged Capital Stock to the Administrative Agent, together with
appropriate powers executed in blank and (iii) deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches and legal opinions) and to take all such
other actions as the Administrative Agent may reasonably request.


(c)The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections
(a)and (b) of this Section (to the extent that such Lien can be perfected by
execution, delivery and/or recording of the Collateral Documents or UCC
financing statements, or possession of such Collateral), free and clear of all
Liens other than Liens expressly permitted by Section 7.2. All actions to be
taken pursuant to this Section shall be at the expense of the Borrower or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.


Section 5.13.    Additional Real Estate; Leased Locations.


(a)    To the extent otherwise permitted hereunder, if any Loan Party proposes
to acquire a fee ownership interest in Real Estate after the Closing Date having
a fair market value in excess of $500,000 as of the date of the acquisition
thereof, it shall at the time of such acquisition provide to the







--------------------------------------------------------------------------------





Administrative Agent all Real Estate Documents requested by the Administrative
Agent granting the Administrative Agent a first priority Lien on such Real
Estate (subject to Liens permitted by Section 7.2), together with all
environmental audits and reports, title insurance policies, real property
surveys, flood zone reports, evidence of compliance with zoning and building
laws, environmental indemnities, legal opinions, supplemental casualty and flood
insurance and other documents requested by Administrative Agent to confirm
compliance with flood laws and regulations and other documents, instruments and
agreements reasonably requested by the Administrative Agent, in each case in
form and substance reasonably satisfactory to the Administrative Agent.


(b)    To the extent otherwise permitted hereunder, if any Loan Party proposes
to lease after the Closing Date any Real Estate that is a headquarters location
or a location where books and records are located, it shall first provide to the
Administrative Agent a copy of such lease and shall use commercially reasonable
efforts to obtain a Collateral Access Agreement from the landlord of such leased
property, which agreement or letter shall be reasonably satisfactory in form and
substance to the Administrative Agent.




Section 5.14.    Further Assurances and Post-Closing Covenants.


(a)The Borrower will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and the receipt of
flood zone certifications and related regulatory compliance), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Loan Parties. The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.


(b)Within thirty days of the Closing Date (or such later date as agreed to by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be,
together with a lender’s loss payable endorsement and an additional insured
endorsement, in each case, in form and substance satisfactory to the
Administrative Agent.


Section 5.15.    Healthcare Matters.


(a)Without limiting or qualifying Section 5.15 hereof, Section 5.4 or any other
provision of this Agreement, each Loan Party will comply in all material
respects with all applicable Health Care Laws relating to the operation of such
Person’s business.


(b)
Each Loan Party shall:








--------------------------------------------------------------------------------





(i)    obtain, maintain and preserve, and cause each of its Subsidiaries to
obtain, maintain and preserve, and take all necessary action to timely renew,
all material Health Care Permits (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in Medicare or Medicaid) which are necessary or useful in the proper
conduct of its business;


(ii)    be and remain in material compliance with all requirements for
participation in, and for licensure required to provide the goods or services
that are reimbursable under, Medicare and Medicaid;


(iii)    cause all Licensed Personnel to comply in all material respects with
all applicable Health Care Laws in the performance of their duties to or for any
Loan Party, and to maintain in full force and effect all professional licenses
and other Health Care Permits required to perform such duties;


(iv)    keep and maintain all records required to be maintained by any
Governmental Authority or otherwise under any Health Care Law; and


(v)    obtain and maintain all Third Party Payor Authorizations for all material
Third Party Payors.


(c)Each Loan Party shall maintain, or cause to be maintained by its manager, a
corporate and health care regulatory compliance program (“CCP”) which addresses
the requirements of Health Care Laws, including without limitation HIPAA and
includes at least the following components and allows the Administrative Agent
and/or any consultants from time to time to review such CCP: (i) standards of
conduct and procedures that describe compliance policies regarding laws with an
emphasis on prevention of fraud and abuse; (ii) a specific officer within
high-level personnel identified as having overall responsibility for compliance
with such standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including, without limitation, fraud and abuse laws and illegal billing
practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to detect violations of the CCP; and (vi) mechanisms to
immediately respond to detected violations of the CCP. The Loan Parties shall
modify, or cause its manager to modify such CCPs from time to time, as may be
necessary to ensure continuing compliance with all applicable Health Care Laws.


Section 5.16. Anti-Corruption Laws. Conduct its, and cause its Subsidiaries to
conduct their, business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar and applicable anti-corruption legislation or laws in other
jurisdictions and institute and maintain, or cause its manager to institute and
maintain, policies and procedures designed to promote and achieve compliance
with such Laws.







--------------------------------------------------------------------------------





ARTICLE VI FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than contingent indemnification obligations
for which a claim has not been made) remains unpaid or outstanding:


Section 6.1. Leverage Ratio. The Borrower will maintain, as of each Fiscal
Quarter ending below, commencing with the Fiscal Quarter ending on September 30,
2018, a Leverage Ratio not to exceed the ratio set forth below opposite such
Fiscal Quarter:


Fiscal Quarter    Leverage Ratio


Each Fiscal Quarter ending on or    4.00:1.00 prior to September 30, 2019


Each Fiscal Quarter ending on or after    3.75:1.00 December 31, 2019 and on or
prior to
September 30, 2020


Each Fiscal Quarter ending on or after    3.50:1.00 December 31, 2020 and on or
prior to
September 30, 2021


Each Fiscal Quarter ending on or after    3.00:1.00 December 31, 2021 and on or
prior to
September 30, 2022


Each Fiscal Quarter ending on or after    2.50:1.00 December 31, 2022


Section 6.2. Fixed Charge Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending on
September 30, 2018, a Fixed Charge Coverage Ratio of not less than 1.25:1.00.


ARTICLE VII NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than contingent indemnification obligations
for which a claim has not been made) remains outstanding:


Section 7.1.    Indebtedness and Preferred Equity.    The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:


(a)
Indebtedness created pursuant to the Loan Documents;



(b)Indebtedness of the Borrower and its Subsidiaries existing on the date hereof
and set forth on Schedule 7.1 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;







--------------------------------------------------------------------------------





(c)Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (provided that such Indebtedness is incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvements), and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided that the
aggregate principal amount of such Indebtedness does not exceed $15,000,000 at
any time outstanding;


(d)Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided that any such
Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;


(e)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4;


(f)Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided that (i) such Indebtedness exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and
(ii) the aggregate principal amount of such Indebtedness permitted hereunder
shall not exceed $7,500,000 at any time outstanding;


(g)
Hedging Obligations permitted by Section 7.10;



(h)
[reserved]; and



(i)other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding.


The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the later of the Revolving Commitment Termination Date and the
Maturity Date.


Section 7.2. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except:


(a)Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations or Bank Product Obligations without securing all other Obligations
on a basis at least pari passu with such Hedging Obligations or Bank Product
Obligations and subject to the priority of payments set forth in Section 2.21
and Section 8.2;


(b)
Permitted Encumbrances;








--------------------------------------------------------------------------------





(c)Liens on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.2; provided that such
Liens shall encumber only the property or assets of the Borrower or any
Subsidiary encumbered as of the Closing Date;


(d)purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 7.1(c) or 7.1(f),
(ii) any such Lien attaches to such asset concurrently or within 120 days after
the acquisition or the completion of the construction or improvements thereof,
(iii) any such Lien does not extend to any other asset (other than proceeds,
including, without limitation, insurance proceeds of such asset and replacement
and/or supplements to or substitutions of such asset), and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets;


(e)any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (y) existing on any asset of any Person at
the time such Person is merged with or into the Borrower or any of its
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
the Borrower or any of its Subsidiaries; provided that (i) any such Lien was not
created in the contemplation of any of the foregoing and (ii) any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
and


(f)extensions, renewals, or replacements of any Lien referred to in subsections
(b) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.


Section 7.3.    Fundamental Changes.


(a)The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary, provided that if any party to such
merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party, and (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, further, that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
7.4.


(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by the Borrower and
its Subsidiaries on the date hereof and businesses reasonably related thereto.







--------------------------------------------------------------------------------





Section 7.4. Investments, Loans. The Borrower will not, and will not permit any
of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit
(all of the foregoing being collectively called “Investments”), except:


(a)Investments (other than Cash Equivalents and Permitted Investments) existing
on the date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);


(b)
Permitted Investments and Cash Equivalents;



(c)Guarantees by the Borrower and its Subsidiaries constituting Indebtedness
permitted by Section 7.1; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;


(d)Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is not a Subsidiary
Loan Party (including all such Investments and Guarantees existing on the
Closing Date) shall not exceed $500,000 at any time outstanding;


(e)loans or advances to employees, officers or directors of the Borrower or any
of its Subsidiaries in the ordinary course of business for travel, relocation
and related expenses; provided that the aggregate amount of all such loans and
advances does not exceed $250,000 at any time outstanding;


(f)
Hedging Transactions permitted by Section 7.10;



(g)
[reserved];



(h)
Permitted Acquisitions; and







Year.
(i)

other Investments which in the aggregate do not exceed $1,500,000 in any Fiscal



Section 7.5.    Restricted Payments. The Borrower will not, and will not permit
any of its



Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:


(i)
dividends payable by the Borrower solely in interests of any class of its

common equity;


(ii)    Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower;





--------------------------------------------------------------------------------






(iii)
Permitted Tax Distributions;








--------------------------------------------------------------------------------





(iv)
(A) Restricted Payments in an aggregate amount not to exceed

$10,000,000 and (B) commencing with the payment of the Excess Cash Flow
prepayment pursuant to Section 2.12(c) for the Fiscal Year ending December 31,
2019, other Restricted Payments in an aggregate amount not to exceed the amount
of Excess Cash Flow not required to be prepaid pursuant to Section 2.12(c);
provided that (x) no Default or Event of Default shall have occurred and be
continuing immediately before and after giving pro forma effect to any such
Restricted Payment pursuant to clause (A) and (B) above and (y) the Loan Parties
are in compliance with each of the financial covenants set forth in Article VI
after giving pro forma effect to any such Restricted Payment pursuant to clause
(A) and (B) above as of the last day of the most recent Fiscal Quarter for which
financial statements are required to have been delivered;


(v)    fees paid pursuant to the Management Agreement or pursuant to any
replacement or similar management agreement with respect to operational services
provided to the Borrower on terms substantially similar to those provided under
the Management Agreement; and


(vi)
the Closing Date Dividend.





Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of any of its assets, business or property or, in the case of any Subsidiary,
any shares of such Subsidiary’s Capital Stock, in each case whether now owned or
hereafter acquired, to any Person other than the Borrower or a Subsidiary Loan
Party (or to qualify directors if required by applicable law), except:


(a)the sale or other disposition of obsolete or worn out property or other
property not necessary for operations disposed of in the ordinary course of
business;


(b)the sale of inventory, Permitted Investments and Cash Equivalents in the
ordinary course of business;


(c)
the sale or other disposition of such assets in an aggregate amount not to
exceed

$1,000,000 in any 12-month period ending on the date of determination thereof;


(d)
Sale/Leaseback Transactions permitted pursuant to Section 7.9; and



(e)so long as no Default or Event of Default has occurred and is continuing
immediately before or after giving effect thereto, leases or subleases in the
ordinary course of business so long as the aggregate rental income with respect
to all such leases or sublease does not exceed $1,000,000 in any Fiscal Year.


Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:


(a)in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;


(b)transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates;







--------------------------------------------------------------------------------





(c)
transactions existing on the date hereof and set forth on Schedule 7.7;



(d)
transactions permitted pursuant to Section 7.3;



(e)
transactions permitted pursuant to Section 7.4(a), (c), (d) and (e); and



(f)
any Restricted Payment permitted by Section 7.5.



Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any of its Subsidiaries to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired,
(b) the ability of any of its Subsidiaries to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary thereof, (c) the ability of any
of its Subsidiaries to Guarantee Indebtedness of the Borrower or any other
Subsidiary thereof or
(d)the ability of any of its Subsidiaries to transfer any of its property or
assets to the Borrower or any other Subsidiary thereof; provided that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clauses (a), (b) and (d) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness and (iv) clauses (a), (b) and (d) shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.


Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (each, a “Sale/Leaseback Transaction”).


Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any of its Subsidiaries is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of its
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.


Section 7.11. Amendment to Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, bylaws or other organizational
documents or (b) any Material Agreements, except in any manner that would not
have an adverse effect on the Lenders, the Administrative Agent, the Borrower or
any of its Subsidiaries. No Loan Party will change its headquarters location
without giving the Administrative Agent prompt prior written notice of any such
change.


Section 7.12. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as







--------------------------------------------------------------------------------





required by GAAP, or change the fiscal year of the Borrower or of any of its
Subsidiaries, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Borrower.


Section 7.13. Sanctions. The Borrower will not, and will not permit any
Subsidiary to, use any Loan or Letter of Credit or the proceeds of any Loan
and/or Letter of Credit, or lend, contribute or otherwise make available any
Loan or Letter Credit or the proceeds of any Loan or Letter of Credit to any
Sanctioned Person, to fund any activities of or business with any Sanctioned
Person or in any Sanctioned Country, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as a Lead Arranger, the Administrative Agent, any Lender
(including a Swingline Lender) or the Issuing Bank or otherwise) of Sanctions.


Section 7.14. Anti-Corruption Laws. The Borrower will not, and will not permit
any Subsidiary to, use any Loan or Letter of Credit or the proceeds therefrom
for any purpose that would violate the Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and any similar anti- corruption legislation or laws in
any other jurisdiction.


ARTICLE VIII EVENTS OF DEFAULT
Section 8.1.    Events of Default. If any of the following events (each, an
“Event of Default”)
shall occur:


(a)    the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3)
Business Days; or


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document (including the Schedules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or


(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, or 5.3 (with respect to the Borrower’s legal
existence) or Article VI or VII; or


(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or







--------------------------------------------------------------------------------





(f)    the Borrower or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; provided, however, if such failure to pay or such default or
breach is subsequently waived or cured within the cure period (if any)
applicable thereto, then the Event of Default hereunder shall likewise be deemed
waived or cured; or


(g)    the Borrower or any of its Subsidiaries shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this subsection, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or


(i)    the Borrower or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall generally fail to pay, its debts
as they become due; or


(j)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $3,000,000,
(ii)there is or arises an Unfunded Pension Liability (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$3,000,000, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding $3,000,000; or


(k)    any judgment or order for the payment of money in excess of $3,000,000 in
the aggregate (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) shall be rendered against the
Borrower or any of its Subsidiaries, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(l)    any non-monetary judgment or order shall be rendered against the Borrower
or any of its Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of







--------------------------------------------------------------------------------





enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(m)
a Change in Control shall occur or exist; or



(n)    any material provision of the Guaranty and Security Agreement or any
other Collateral Document shall for any reason cease to be valid and binding on,
or enforceable against, any Loan Party, or any Loan Party shall so state in
writing, or any Loan Party shall seek to terminate its obligation under the
Guaranty and Security Agreement or any other Collateral Document (other than the
release of any guaranty or collateral to the extent permitted pursuant to
Section 9.11); or


(o)    there shall occur any revocation, suspension, termination, recession,
non-renewal (except for any such non-renewal at the election of a Loan Party as
would not, in the aggregate, have a Material Adverse Effect) or forfeiture or
any similar final administrative action with respect to one or more material
Health Care Permits or any Governmental Payor program, in each case of any Loan
Party which, in the aggregate, would have a Material Adverse Effect; or


(p)    any Lien purported to be created under any Collateral Document shall fail
or cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents;


then, and in every such event (other than an event with respect to the Borrower
described in subsection (g), (h) or (i) of this Section) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either subsection
(g), (h) or (i) shall occur, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon, and all fees and all other Obligations shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.


Section 8.2. Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party after an Event of Default arises shall be applied as follows:


(a)first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;


(b)second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;


(c)third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;







--------------------------------------------------------------------------------





(d)fourth, to the fees and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;


(e)fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;


(f)sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is 105% of the LC
Exposure after giving effect to the foregoing clause fifth; and


(g)seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.


All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.


Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender- Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.


ARTICLE IX


THE ADMINISTRATIVE AGENT


Section 9.1.    Appointment of the Administrative Agent.


(a)Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its







--------------------------------------------------------------------------------





duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub- agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.


(b)The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.


Section 9.2. Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final non- appealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. The Administrative Agent shall not be deemed to
have knowledge of any Default or Event of Default unless and until written
notice thereof (which notice shall include an express reference to such event
being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements, or other
terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness







--------------------------------------------------------------------------------





of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.


Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.


Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.


Section 9.5. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.


Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept de- posits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.







--------------------------------------------------------------------------------





Section 9.7.    Successor Administrative Agent.


(a)The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.


(b)Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any ac-
tions taken or not taken by any of them while it was serving as the
Administrative Agent.


(c)In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).


Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.


Section 9.9.    The Administrative Agent May File Proofs of Claim.


(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving







--------------------------------------------------------------------------------





Credit Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and


(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.


(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 10.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


Section 9.10. Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents and any
subordination agreements) other than this Agreement.


Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:


(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 105% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is conveyed, sold, assigned, transferred
or otherwise disposed of or to be conveyed, sold, assigned, transferred or
otherwise disposed as part of or in connection with any conveyance, sale,
assignment, transfer or other disposition permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.2; and


(b)to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; or to release any asset from the Collateral
Documents to the extent such asset is not or no longer constitutes Collateral as
a result of a transaction permitted hereunder.







--------------------------------------------------------------------------------





Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.


Section 9.12.    [Reserved].


Section 9.13. Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.


Section 9.14. Secured Bank Product Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.


ARTICLE X


MISCELLANEOUS


Section 10.1.    Notices.


(a)
Written Notices.



(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:







--------------------------------------------------------------------------------





To the Borrower:
The New Jersey Imaging Network, L.L.C. c/o RadNet, Inc.

1510 Cotner Avenue Los Angeles, CA 90025
Attention: Steve Forthuber, President


With a copy to:
The New Jersey Imaging Network, L.L.C. c/o RWJBarnabas Health

95 Old Short Hills Road Los Angeles, CA 90025
Attention: Gerald Tofani, Chief Financial Officer


To the Administrative Agent:    SunTrust Bank
3333 Peachtree Road
Atlanta, Georgia 30326 Attention: Garrett O’Malley
Telecopy Number: (404) 439-7327


With a copy to:
SunTrust Bank Agency Services

303 Peachtree Street, N.E. / 25th Floor Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 495-2170 and
King & Spalding LLP 1180 Peachtree Street, N.E. Atlanta, Georgia 30309
Attention: Carolyn Z. Alford Telecopy Number: (404) 572-5100


To the Issuing Bank:    SunTrust Bank
245 Peachtree Center Avenue, 17th Floor Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept. Telephone: (800) 951-7847


To the Swingline Lender:    SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 495-2170


To any other Lender:    the address set forth in the Administrative
Questionnaire
or the Assignment and Acceptance executed by such Lender





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.


(ii)    Any agreement of the Administrative Agent, the Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Bank and the Lenders shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.


(b)
Electronic Communications.



(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


(ii)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)Certification of Public Information.    The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to







--------------------------------------------------------------------------------





be delivered pursuant to Section 5.1 or Section 5.2 (collectively, “Borrower
Materials”) otherwise are being distributed through Syndtrak, Intralinks or any
other Internet or intranet website or other information platform (the
“Platform”), any document or notice that the Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders. The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lenders shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.”


(d)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER
THE ADMINISTRATIVE AGENT (INCLUDING ANY SUB-AGENT THEREOF), NOR ANY LENDER, THE
ISSUING BANK, OR ANY RELATED PARTY OF ANY OF THE FOREGOING PERSONS WARRANTS THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND THE ADMINISTRATIVE AGENT, LENDER, ISSUING BANK AND ANY RELATED
PARTY OF THE FOREGOING PERSONS EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
(or any sub-agent thereof), any Lender or the Issuing Bank, or any Related Party
of any of the foregoing Persons have any liability to the Borrower, any Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet or the use by others of any information or other materials obtained
through any Platform.


(e)Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including Unites States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself not to
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and
(ii)neither the Borrower nor the Administrative Agent has any responsibility for
such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Loan Documents.


Section 10.2.    Waiver; Amendments.


(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing







--------------------------------------------------------------------------------





between the Borrower and the Administrative Agent or any Lender, shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or of any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by subsection (b)
of this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.


(b)    No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, or the Borrower and
the Administrative Agent with the consent of the Required Lenders, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the spe- cific purpose for which given; provided that, in addition to
the consent of the Required Lenders, no amendment, waiver or consent shall:


(i)
increase the Commitment of any Lender without the written consent of

such Lender;


(ii)
reduce the principal amount of any Loan or reimbursement obligation

with respect to a LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or letter of credit fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Disbursement or to reduce any fee
payable hereunder;


(iii)    postpone the date fixed for any payment (excluding prepayments) of any
principal of, or interest on, any Loan or LC Disbursement or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (A) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or letter of credit fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
LC Disbursement or to reduce any fee payable hereunder;


(iv)
change Section 2.21(b) or (c) in a manner that would alter the pro rata

sharing of payments required thereby, without the written consent of each
Lender;


(v)    change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;







--------------------------------------------------------------------------------





(vi)    release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or


(vii)    release all or substantially all collateral (if any) securing any of
the Obligations, without the written consent of each Lender;


provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.


Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any ambiguity, omission, mistake, defect or inconsistency.


Section 10.3.    Expenses; Indemnification.


(a)The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, (ii) all reasonable out-of- pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, any other Related Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (y) a claim brought by the Borrower or any
other Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document.


(c)The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.


(d)To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b), or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) and Term Loan
determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.


(e)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof; provided, that nothing in this clause (e) shall
relieve the Borrower of any obligation it may have to indemnify any Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.


(f)All amounts due under this Section shall be payable promptly after written
demand therefor.







--------------------------------------------------------------------------------





Section 10.4.    Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:


(i)
Minimum Amounts.



(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and
$1,000,000 with respect to Revolving Loans and in minimum increments of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is of (1) a Term
Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender
or (2) a Revolving Commitment to an existing Revolving Lender; and


(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), and the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitments.


(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(f).


(v)
No Assignment to certain Persons. No such assignment shall be made to

(A)the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such







--------------------------------------------------------------------------------





Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.


(c)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.


(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:
(i) increase the Commitment of such Lender; (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder (other than a reduction in interest or fees resulting
from (A) an amendment the definition of "Default Rate" or a waiver of any
obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate or (B) an amendment of any financial covenant hereunder (or any
defined term used therein) even if the effect of







--------------------------------------------------------------------------------





such amendment would be to reduce the rate of interest on any Loan or LC
Disbursement or to reduce any fee payable hereunder); (iii) postpone the date
fixed for any payment (excluding prepayments) of any principal of, or interest
on, any Loan or LC Disbursement or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment (other than a reduction in interest
or fees resulting from (A) an amendment the definition of “Default Rate” or a
waiver of any obligation of the Borrower to pay interest or letter of credit
fees at the Default Rate or (B) an amendment of any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or LC Disbursement or to reduce any
fee payable hereunder); (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
agrees to be subject to Section 2.24 as though it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.21 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non- fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)
A Participant shall not be entitled to receive any greater payment under
Sections

2.18 and 2.20 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant shall not be entitled to the benefits of Section 2.20
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(f) and (g) as though it were a Lender.


(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.







--------------------------------------------------------------------------------





Section 10.5.    Governing Law; Jurisdiction; Consent to Service of Process.


(a)This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York.


(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.


(c)The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.


Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 10.7. Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any







--------------------------------------------------------------------------------





time owing by such Lender and the Issuing Bank to or for the credit or the
account of the Borrower against any and all Obligations held by such Lender or
the Issuing Bank, as the case may be, irrespective of whether such Lender or the
Issuing Bank shall have made demand hereunder and although such Obligations may
be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or the Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and the Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or the Issuing Bank.


Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.


Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.


Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any







--------------------------------------------------------------------------------





information relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, to the extent provided to it by the Borrower or any of
its Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower or any of its Subsidiaries, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
execution by such Person of an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) to any rating agency, (viii) to the CUSIP Service
Bureau or any similar organization, or
(ix) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section shall govern.


Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.


Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.


Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, (a) pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of







--------------------------------------------------------------------------------





such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act, and (b) pursuant to the Beneficial Ownership Regulation,
it is required to obtain a Beneficial Ownership Certificate.


Section 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B)neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


Section 10.16. Location of Closing. Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. Each Loan
Party acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 3.1, to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties
agree that the closing of the transactions contemplated by this Agreement has
occurred in New York.


Section 10.17. Swaps. Nothing herein constitutes an offer or recommendation to
enter into any “swap” or trading strategy involving a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act. Any such offer or
recommendation, if any, will only occur after the Administrative Agent has
received appropriate documentation from the applicable Loan Party regarding
whether such Loan Party is qualified to enter into a swap under applicable law.


Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:







--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.


Section 10.19. Amendment and Restatement. Effective upon the execution and
delivery of this Agreement and the satisfaction of the conditions set forth in
Section 3.1 and Section 3.2, this Agreement amends, restates, supersedes and
replaces the Existing Credit Agreement in its entirety. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement and is
not, and is not intended by the parties to be, a novation of the Existing Credit
Agreement. All outstanding Loans and other Obligations (in each case, as defined
in the Existing Credit Agreement) shall continue to be Loans and Obligations
under this Agreement until repaid in cash by the Borrower. All rights and
obligations of the parties shall continue in effect, except as otherwise
expressly set forth herein. All references in the other Loan Documents to the
Credit Agreement shall be deemed to refer to and mean this Agreement, as the
same may be further amended, supplemented, and restated from time to time. Each
Loan Party herby reaffirms its obligations, liabilities and indebtedness arising
under each of the Loan Documents existing on the date hereof, in each case after
giving effect to the provisions of the preceding sentences. On the Closing Date,
the Existing Credit Agreement as amended and restated hereby shall be deemed to
be a continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.






(remainder of page left intentionally blank)







--------------------------------------------------------------------------------





njinarrevolvingcredit_image4.gif [njinarrevolvingcredit_image4.gif]







--------------------------------------------------------------------------------





SUNTRUST BANK
njinarrevolvingcredit_image5.gif [njinarrevolvingcredit_image5.gif]as the
Administrative Agent, as the Issuing Bank, as the Swingline Lender and as a
Lender




By:
Name: Philip VanFossan

Title: Vice President
































































































Signature Page to
Amended and Restated Revolving Credit and Term Loan Agreement





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





njinarrevolvingcredit_image6.gif [njinarrevolvingcredit_image6.gif]





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





njinarrevolvingcredit_image7.jpg [njinarrevolvingcredit_image7.jpg]







--------------------------------------------------------------------------------





njinarrevolvingcredit_image8.jpg [njinarrevolvingcredit_image8.jpg]







--------------------------------------------------------------------------------





SCHEDULE I


Commitment Amounts


Lender
Revolving Commitment Amount
Term Loan Commitment Amount
SunTrust Bank
$9,250,000
$18,250,000
Santander Bank N.A.
$8,250,000
$16,750,000
Manufacturers and Traders Trust Company
$6,750,000
$13,250,000
ZB, N.A. dba California Bank & Trust
$5,750,000
$11,750,000
TOTAL
$30,000,000
$60,000,000






































--------------------------------------------------------------------------------
















































DMSLIBRARY01\32795221.v1







--------------------------------------------------------------------------------





SCHEDULE 4.14


Subsidiaries




None.







--------------------------------------------------------------------------------





SCHEDULE 4.16


Deposit and Disbursement Accounts


The deposit accounts, lockbox accounts, disbursement accounts, investment
accounts described below:


Loan Party
Name and Address of Bank
Type of Account
Account Numbers
Account Receives Payments of Health Care Receivables from Government
Agency (Y/N)
The New Jersey Imaging Network, L.L.C.
JP Morgan Chase Bank, NA
2200 Ross Ave., 6th Floor, Dallas, TX 75201
Phone: (214) 965-
3983
Collections and Checking
551883577
Y
The New Jersey Imaging Network, L.L.C.
M&T Bank
887 Allwood Road
Clifton, NJ 07012
Concentration Account
9867213077
Y
The New Jersey Imaging Network,
L.L.C.
M&T Bank
887 Allwood Road
Clifton, NJ 07012
Accounts Payable -
ZBA
61000000159401
Y
The New Jersey Imaging Network, L.L.C.
M&T Bank
887 Allwood Road
Clifton, NJ 07012
Patient Refunds - ZBA
61000000159394
Y








--------------------------------------------------------------------------------





SCHEDULE 4.18


Material Agreements




The Material Agreements described below:


1.
Management Agreement dated as of September 30, 2015 between the Borrower and New
Jersey Imaging Partners, Inc.



2.
Employee Leasing Agreement Agreement, dated as of September 30, 2015, by and
between the Borrower and New Jersey Imaging Partners, Inc., a New Jersey
corporation.



3.
Radiology Services Agreement, dated as of September 30, 2015, by and between
Borrower and Diagnostic Radiology Associates, P.A.








--------------------------------------------------------------------------------





SCHEDULE 4.19


Health Care Matters


The material Health Care Permits described below:


New Jersey Imaging Center Licenses


Center
Number
Expiration
Heights Imaging Center (Haddon Heights)
22622
1/31/2019
DRA of Clifton
22437
3/31/2019
401 Medical Imaging (Englewood C)
22563
3/31/2019
Progressive Med Imaging at Kennedy Ctr (Union City)
22927
5/31/2019
DRA of Morris Sussex at Randolph
22284
7/31/2019
Diagnostic Imaging of Northfield (W Orange)
22760
7/31/2019
OMIC East
22257
11/30/2018
DRA of Cranford
23061
8/31/2018
DRA of Edison
22297
8/31/2018
DRA of Hackensack
23025
8/31/2018
DRA of Morristown at Cedar Knolls
24689
9/30/2018
Medical Imaging (Rutherford)
23489
10/31/2018
Union Imaging Center
23213
11/30/2018
Progressive Imaging of Belleville
24805
12/30/2018
DRA of Menlo Park
24879
12/31/2018
NJIN of Bayonne
25051
5/31/2019



New Jersey Radioactive Materials License


Progressive Imaging of Belleville - License #629311 - RAD140001 Expiration
10/31/2024 Union Imaging Center - License #438523-RAD130002 Expiration 4/30/2023
DRA of Edison - License #450438-RAD130001 Expiration 5/31/2023 OMIC East -
License #462449-RAD140001 Expiration 10/31/2022


American College of Radiology Accreditation







--------------------------------------------------------------------------------




Facility Name
Modality
Date ACR Expires
Accreditation #
NJIN of Clifton
CT
9/15/2020
CTAP 00677-01
 
CT
9/15/2020
CTAP 00677-01
 
MRI
4/11/2021
MRAP - 01152-03
 
US Breast
7/15/2019
BUAP-01639
 
US
10/22/2019
UAP - 02774
 
Mammo
11/16/2018
MAP -04245-03








--------------------------------------------------------------------------------





NJIN of Cranford
CT
4/29/2020
CTAP - 00322-02
 
CT
4/29/2020
CTAP - 00322-02
 
MRI
6/16/2020
MRAP -02973-01
 
US
7/5/19, 8/9/19
UAP - 03399, BUAP -00878
 
Mammo
1/3/2021
MAP-05495-06


NJIN of Edison


MRI


10/18/2019


MRAP-02440-01
 
CT
6/30/2021
CTAP-00039-02
 
CT
6/30/2021
CTAP-00039-02
 
Mammo
11/6/2020
MAP-09923-02
 
Nuclear
12/27/2021
NMAP-00340-01
 
US
3/2/2020, 2/9/2020
UAP-00328,BUAP-01799
 
US
3/2/2020, 2/9/2020
UAP-00328,BUAP-01799


NJIN of Menlo Park


MRI


7/30/2021


MRAP 53218


NJIN of Cedar Knolls


MRI


5/28/2019


MRAP - 52637-01
 
O MRI
5/28/2019
MRAP - 52637-02
 
CT
11/1/2019
CTAP - 52583-01
 
CT
11/1/2019
CTAP - 52583-01
 
US
11/21/2019
UAP - 50940


NJIN of Randolph


MRI


9/25/2021


MRAP - 01911-03
 
CT
12/2/2019
CTAP-52652-01
 
CT
12/2/2019
CTAP-52652-01
 
US
4/1/2020, 12/7/2020
UAP - 50962, BUAP -02646
 
MM
9/22/2019
MAP - 18189-01








--------------------------------------------------------------------------------





NJIN of West Orange
MRI
3/20/2019
MRAP - 00889-01
 
CT
6/2/2020
CTAP - 00200-02
 
CT
6/2/2020
CTAP - 00200-02
 
US
8/8/2021, 12/7/2020
UAP - 02038, BUAP 02095
 
Mammo
1/3/2020
MAP - 06424-04


NJIN of Haddon Heights


MRI


12/7/2018


MRAP-00746
 
CT
8/30/2020
CTAP-00433
 
CT
8/30/2020
CTAP-00433
 
US
3/2/2020, 7/27/2020
UAP-02831,BUAP-01944
 
Mammo
11/2/2019
MAP-04767


NJIN of Union


CT/PET


10/18/2020, 3/31/2020


CTAP- 09513-01, PETAP#50065-01
 
CT
10/18/2020
CTAP - 09513-01
 
MRI
4/16/2019
MRAP - 01203-03
 
O MRI
4/16/2019
MRAP - 01203-04
 
NM
6/4/2020
NMAP - 01128-01
 
US
4/16/2020
UAP -03692, BUAP 00973


NJIN of Union Women's


US


10/20/2019, 3/22/2021


UAP -04841, BUAP 00973
 
Mammo
11/18/2019, 11/18/2019
MAP -04963-04
 
Stereo
3/9/2020
SBBAP -1127 -01


NJIN of Englewood


MRI
 


MRAP - 00943-03
 
CT
6/9/2021
CTAP - 00586-03
 
CT
6/9/2021
CTAP - 00586-03
 
US
7/23/2019, 9/29/2018
UAP - 03463, BUAP -02837








--------------------------------------------------------------------------------





 
MM
2/9/2020
MAP -50054-01


NJIN of Rutherford


MRI


4/7/2021


MRAP - 04726-01
 
CT
8/21/2020
CTAP - 00869-01
 
CT
8/21/2020
CTAP - 00869-01
 
US
9/21/2018, 2/27/2021
UAP - 3043, BUAP -
 
Mammo
10/19/2020
MAP - 16255-01


NJIN of Union City


MRI


1/29/2020


MRAP - 02918-02
 
CT
4/6/2020
CTAP - 00587-02
 
US
08/07/2019, 4/13/2021
UAP – 03447, BUAP – 02768
 
Mammo
12/5/2018
MAP - 15372


NJIN of Hackensack


MRI


5/22/2020


MRAP - 03280-02
 
CT
10/15/2020
CTAP - 52983-01
 
CT
10/15/2020
CTAP - 52983-01
 
US
11/6/2020, 1/21/2021
UAP - 51214, BUAP -2701
 
Mammo
12/8/2020
MAP - 50217-01


NJIN of Belleville


MRI


5/27/2021


MRAP-03382-02
 
O MRI
5/27/2021
MRAP-03382-04
 
CT
2/19/2021
CTAP-00253-02
 
CT
2/19/2021
CTAP-00253-02
 
US
5/5/2020, 4/19/2021
UAP-01366, BUAP-02099
 
MM
2/22/2019
MAP-08353-03
 
PET/CT
11/30/2021
PETAP-00946-02


Radnet at Marlton


MRI


12/15/2018


MRAP - 02233-03








--------------------------------------------------------------------------------





 
CT
4/1/2020
CTAP - 01009-03
 
CT
4/1/2020
CTAP - 01009-03
 
US
6/23/2019
UAP - 04666
 
MM
10/15/2021
MAP -17248-01


Radnet at Washington Twp


MRI


5/14/2019


MRAP -03949
 
CT
4/25/2019
CTAP -01010
 
CT
4/25/2019
CTAP -01010
 
US
8/8/2019,6/1/2019
UAP - 03437, BUAP -01567
 
MM
3/16/2019
MAP -16566-01


NJIN of Toms River East


MRI


1/30/2019


MRAP - 00707
 
CT
7/2/2019
CTAP - 00462
 
CT
7/2/2019
CTAP – 00462
 
US
8/8/2021
UAP - 03116
 
PET/CT
2/14/2021
PETAP - 00148


NJIN of Toms River West/Women's


MM


9/3/2019


MAP -03167-07/03167-08
 
US
3/2/2019,11/29/2020
UAP -04593, BUAP -01905


NJIN of Bayonne


MRI


10/11/2020


MRAP - 54006-2-01
 
CT
11/30/2020
CTAP - 54003-01
 
US
12/5/2020
UAP
 
MM
8/28/2020
MAP -50888-01








--------------------------------------------------------------------------------





SCHEDULE 7.1


Existing Indebtedness




The Indebtedness described below:


1.
Indebtedness under that certain Master Lease Agreement dated as of October 1,
2015 (and related schedules and amendments thereto) between Borrower and General
Electric Capital Corporation, the aggregate outstanding principal amount of
which is $85,403.53 on the Closing Date.



2.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
September 11, 2015 (and related schedules and amendments thereto) between
Borrower and General Electric Capital Corporation , the aggregate outstanding
principal amount of which is $222,995.78 on the Closing Date.



3.
Indebtedness under that certain Master Security Agreement dated as of November
20, 2015 (and related schedules and amendments thereto) between Borrower and
General Electric Capital Corporation, the aggregate outstanding principal amount
of which is $433,229.86 on the Closing Date.



4.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
September 18, 2014 (and related schedules and amendments thereto) between
Borrower and Siemens Financial Services, Inc., the aggregate outstanding
principal amount of which is $38,640.52 on the Closing Date.



5.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
August 01, 2014 (and related schedules and amendments thereto) between Borrower
and Siemens Financial Services, Inc., the aggregate outstanding principal amount
of which is $76,737.62 on the Closing Date.



6.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
August 01, 2014 (and related schedules and amendments thereto) between Borrower
and Siemens Financial Services, Inc., the aggregate outstanding principal amount
of which is $18,103.18 on the Closing Date.



7.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
September 29, 2017 (and related schedules and amendments thereto) between
Borrower and Zions Credit Corporation, the aggregate outstanding principal
amount of which is $1,131,750.91 on the Closing Date.



8.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
September 01, 2017 (and related schedules and amendments thereto) between
Borrower and SunTrust Equipment Finance & Leasing Corp, the aggregate
outstanding principal amount of which is

$741,781.37 on the Closing Date.


9.
Indebtedness under that certain Master Equipment Lease Agreement dated as of May
24, 2017 (and related schedules and amendments thereto) between Borrower and
SunTrust Equipment






--------------------------------------------------------------------------------




Finance & Leasing Corp, the aggregate outstanding principal amount of which is
$1,050,667.13 on the Closing Date.







--------------------------------------------------------------------------------





10.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
September 01, 2016 (and related schedules and amendments thereto) between
Borrower and SunTrust Equipment Finance & Leasing Corp, the aggregate
outstanding principal amount of which is

$824,836.97 on the Closing Date.


11.
Indebtedness under that certain Master Equipment Lease Agreement dated as of
October 01, 2016 (and related schedules and amendments thereto) between Borrower
and SunTrust Equipment Finance & Leasing Corp, the aggregate outstanding
principal amount of which is $878,833.41 on the Closing Date.








--------------------------------------------------------------------------------







SCHEDULE 7.2


Existing Liens


Security and other interests described in the following UCC Financing Statements
shall constitute Liens under this Agreement:


Entity Name
Filing Office
File Number File Date
Secured Party
Collateral Description
The New Jersey Imaging
Network, L.L.C.
New Jersey Department
of the Treasury
50309854
08/02/2012
GE HFS, LLC
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
50346400
09/25/2012
GE HFS, LLC
Specific equipment.
The New Jersey Imaging
Network, L.L.C.
New Jersey Department
of the Treasury
26333656
03/06/2013
Siemens Financial
Services, Inc.
Specific equipment lease.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
26369716
05/07/2013
Siemens Financial Services, Inc.
Specific equipment lease.
The New Jersey Imaging
Network, L.L.C.
New Jersey Department
of the Treasury
26369723
05/07/2013
Siemens Financial
Services, Inc.
Specific equipment lease.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
26392332
06/28/2013
Siemens Financial Services, Inc.
Specific equipment lease.
The New Jersey Imaging
Network, L.L.C.
New Jersey Department
of the Treasury
50801725
04/14/2014
Siemens Financial
Services, Inc.
Specific equipment lease.






--------------------------------------------------------------------------------




The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
50808113
04/21/2014
Siemens Financial Services, Inc.
Specific equipment lease.
The New Jersey Imaging
Network, L.L.C.
New Jersey Department
of the Treasury
50953790
09/19/2014
Siemens Financial
Services, Inc.
Specific equipment lease.
New Jersey Imaging Network LLC
New Jersey Department of the Treasury
51076863
02/05/2015
Hologic Inc
Specific equipment.
New Jersey Imaging
Partners, Inc.
New Jersey Department
of the Treasury
50196630
03/05/2012
General Electric Capital
Corporation
Specific equipment.
New Jersey Imaging Partners, Inc.
New Jersey Department of the Treasury
51043692
12/29/2014
Key Equipment Finance, a division of KeyBank NA
Specific equipment.
New Jersey Imaging
Network, L.L.C.
New Jersey Department
of the Treasury
51299981
08/26/2015
General Electric Capital
Corporation
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
51308852
09/1/2015
GE HFS, LLC
Specific equipment.








--------------------------------------------------------------------------------







The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
51372194
10/19/2015
GE HFS, LLC
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
51803353
8/4/2016
SunTrust Equipment Finance & Leasing Corp.
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
51873686
9/25/2016
SunTrust Equipment Finance & Leasing Corp.
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
51874777
9/25/2016
SunTrust Equipment Finance & Leasing Corp.
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
52237201
5/24/2017
SunTrust Equipment Finance & Leasing Corp.
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
52299780
7/3/2017
SunTrust Equipment Finance & Leasing Corp.
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
52346071
8/2/2017
SunTrust Equipment Finance & Leasing Corp.
Specific equipment.
The New Jersey Imaging Network, L.L.C.
New Jersey Department of the Treasury
52434303
9/29/2017
Zions Credit Corporation
Specific equipment.








--------------------------------------------------------------------------------





SCHEDULE 7.4


Existing Investments




The Investments described below: None







--------------------------------------------------------------------------------





SCHEDULE 7.7


Existing Transactions with Affiliates




The transactions with Affiliates described below:


1.
Transactions pursuant to the Management Agreement.



2.
Transactions pursuant to the employee lease agreement dated as of September 30,
2015 between the Borrower and New Jersey Imaging Partners, Inc.



3.
Transactions pursuant to the medical records agreement dated as of September 30,
2015 between the Borrower, Saint Barnabas Outpatient Centers Corp. and New
Jersey Imaging Partners, Inc.



4.
Transactions pursuant to the lease dated as of September 30, 2015 between the
Borrower and New Jersey Imaging Partners, Inc. with respect to the building and
real property located at 2770 Morris Ave, Union, New Jersey.








--------------------------------------------------------------------------------





EXHIBIT A


Form of Assignment and Acceptance

--------------------------------------------------------------------------------



THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is made and
entered into as of [ ] (the “Assignment Date”), by and between [name of
assignor] (the “Assignor”) and [name of assignee] (the “Assignee”).

--------------------------------------------------------------------------------



Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among THE NEW JERSEY IMAGING NETWORK, L.L.C., a New Jersey limited
liability company, the several banks and other financial institutions and
lenders from time to time party thereto and SUNTRUST BANK, as the Administrative
Agent for such lenders. Terms defined in the Credit Agreement are used herein
with the same meanings.


The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth
below in the Term Loan of the Assignor on the Assignment Date and the Revolving
Commitment of the Assignor on the Assignment Date and the Revolving Loans owing
to the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, as applicable, but excluding accrued interest and fees to
and excluding the Assignment Date. The Assignee hereby acknowledges receipt of a
copy of the Credit Agreement. From and after the Effective Date, (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.


This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.20(g) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
fee payable to the Administrative Agent pursuant to Section 10.4(b) of the
Credit Agreement.


The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the









--------------------------------------------------------------------------------







32712629

Exhibit A - 1







--------------------------------------------------------------------------------





transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iii)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and
(iv)    attached to this Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee, and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.


This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.


Legal Name of the Assignor:


Legal Name of the Assignee:


Assignee’s Address for Notices:


Effective Date of Assignment (the “Effective Date”):


Assigned Interest:




Facility


Principal Amount Assigned
Percentage Assigned of Loan / Commitment1
 
$[    ]
[    ]%
 
$[    ]
[    ]%



[Signature Page Follows]





--------------------------------------------------------------------------------

1    Set forth, to at least 8 decimals, as a percentage of the aggregate
Loans/Commitments of all Lenders thereunder.







--------------------------------------------------------------------------------





The terms set forth above are hereby agreed to by the undersigned:


[Name of Assignor], as the Assignor




By:         Name:
Title:




[Name of Assignee], as the Assignee




By:         Name:
Title:







--------------------------------------------------------------------------------





The undersigned hereby consent[s] to the within assignment2:


THE NEW JERSEY IMAGING NETWORK, L.L.C. ,
as the Borrower




By:         Name:
Title:




SUNTRUST BANK,
as the Administrative Agent, the Issuing Bank and the Swingline Lender




By:         Name:
Title:

































































--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




2    Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.







--------------------------------------------------------------------------------





EXHIBIT B


Form of Guaranty and Security Agreement


[Attached]







--------------------------------------------------------------------------------





Execution Version












AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT




dated as of August 31, 2018 made by
THE NEW JERSEY IMAGING NETWORK, L.L.C.,
as the Borrower and
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO




in favor of




SUNTRUST BANK,
as Administrative Agent







--------------------------------------------------------------------------------





TABLE OF CONTENTS



ARTICLE IDefinitions    1
Section 1.1    Definitions    1
Section 1.2    Other Definitional Provisions; References    5
ARTICLE IIGuarantee    5
Section 2.1    Guarantee    5
Section 2.2    Payments    7
ARTICLE III    Grant of Security Interest    7
Section 3.1    Grant of Security Interest    7
Section 3.2    Transfer of Pledged Securities    8
Section 3.3
Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles    9

ARTICLE IVAcknowledgments, Waivers and Consents    9
Section 4.1    Acknowledgments, Waivers and Consents    9
Section 4.2    No Subrogation, Contribution or Reimbursement    11
ARTICLE VRepresentations and Warranties    12
Section 5.1    Confirmation of Representations in Credit Agreement    12
Section 5.2    Benefit to the Guarantors    12
Section 5.3    First Priority Liens    12
Section 5.4    Legal Name, Organizational Status, Chief Executive Office    13
Section 5.5    Prior Names, Prior Chief Executive Offices    13
Section 5.6    Goods    13
Section 5.7    Chattel Paper    13
Section 5.8    Truth of Information; Accounts    13
Section 5.9    Governmental Obligors    Error! Bookmark not defined.
Section 5.10    Copyrights, Patents and Trademarks    13
Section 5.11    Vehicles    13
ARTICLE VICovenants    14
Section 6.1    Covenants in Credit Agreement    14
Section 6.2    Maintenance of Perfected Security Interest; Further
Documentation    14
Section 6.3    Maintenance of Records    15
Section 6.4    Right of Inspection.    15
Section 6.5    Further Identification of Collateral    15
Section 6.6    Changes in Names, Locations.    15
Section 6.7    Compliance with Contractual Obligations    16
Section 6.8    Limitations on Dispositions of Collateral    16
Section 6.9    Pledged Securities    16
Section 6.10    Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts    17
Section 6.11    Analysis of Accounts    17





--------------------------------------------------------------------------------




Section 6.12    Instruments and Tangible Chattel Paper    18
Section 6.13    Copyrights, Patents and Trademarks    18
Section 6.14    Commercial Tort Claims    19
ARTICLE VIIRemedial Provisions    20
Section 7.1    Pledged Securities    20
Section 7.2    Collections on Accounts    21
Section 7.3    Proceeds    21
Section 7.4    UCC and Other Remedies    21
Section 7.5    Private Sales of Pledged Securities    22
Section 7.6    Waiver; Deficiency    23
Section 7.7    Non-Judicial Enforcement    23
ARTICLE VIII    The Administrative Agent    23
Section 8.1    The Administrative Agent’s Appointment as Attorney-in-Fact    23
Section 8.2    Duty of the Administrative Agent.    25
Section 8.3    Filing of Financing Statements    25
Section 8.4    Authority of the Administrative Agent    26
ARTICLE IXSubordination of Indebtedness    26
Section 9.1    Subordination of All Guarantor Claims    26
Section 9.2    Claims in Bankruptcy    26
Section 9.3    Payments Held in Trust    26
Section 9.4    Liens Subordinate    27
Section 10.17    Reinstatement    32
ARTICLE X    Miscellaneous    27
Section 10.1    Waiver    27
Section 10.2    Notices    27
Section 10.3    Payment of Expenses, Indemnities    27
Section 10.4    Amendments in Writing    28
Section 10.5    Successors and Assigns    28
Section 10.6    Severability    28
Section 10.7    Counterparts    28
Section 10.8    Survival    28
Section 10.9    Captions    29
Section 10.10    No Oral Agreements    29
Section 10.11    Governing Law; Submission to Jurisdiction    29
Section 10.12    WAIVER OF JURY TRIAL    29
Section 10.13    Acknowledgments    30
Section 10.14    Additional Grantors    31
Section 10.15    Set-Off    31
Section 10.16    Releases    31
Section 10.17    Reinstatement    32
Section 10.18    Acceptance    32
Section 10.19    Keepwell    322
Section 10.20    Government Receivables    322





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Schedules


Schedule 1    -    Notice Addresses
Schedule 2    -    Pledged Securities and Promissory Notes
Schedule 3    -    Filings and Other Actions Required to Perfect Security
Interests Schedule 4    -    Legal Name, Organizational Status, Chief Executive
Office Schedule 5    -    Prior Names and Prior Chief Executive Offices
Schedule 6    -    Patents and Patent Licenses Schedule 7    -    Trademarks and
Trademark Licenses Schedule 8    -    Copyrights and Copyright Licenses Schedule
9    -    Vehicles
Schedule 10    -    Commercial Tort Claims Schedule 11    -    Letter-of-Credit
Rights


Annexes


Annex I    -    Form of Joinder Agreement
Annex II    -    Form of Intellectual Property Security Agreement Annex
III    -    Form of Acknowledgment and Consent











































































--------------------------------------------------------------------------------






iii







--------------------------------------------------------------------------------





AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT


THIS    AMENDED    AND    RESTATED    GUARANTY    AND    SECURITY
AGREEMENT, dated as of August 31, 2018, is made by THE NEW JERSEY IMAGING
NETWORK, L.L.C., a New Jersey limited liability company (the “Borrower”), and
certain Subsidiaries of the Borrower identified on the signature pages hereto as
“Guarantors” (together with the Borrower and any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
each, a “Grantor” and, collectively, the “Grantors”), in favor of SUNTRUST BANK,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined
below).


W I T N E S S E T H:


WHEREAS, the Borrower is entering into that certain Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of the date hereof, by and
among the Borrower, the lenders from time to time parties thereto and the
Administrative Agent, providing for revolving credit and term loan facilities
(as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Grantors and the Administrative Agent are parties to that certain
Guaranty and Security Agreement, dated as of September 30, 2015 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Guaranty and Security Agreement”); and


WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors (other than the Borrower) shall guaranty all Obligations of the
Borrower and the Grantors (including the Borrower) shall grant Liens on all of
their personal property to the Administrative Agent, on behalf of the Secured
Parties, to secure their respective Obligations;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:


ARTICLE I DEFINITIONS
Section 1.1    Definitions.


(a)Each term defined above shall have the meaning set forth above for all
purposes of this Agreement. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings assigned to such
terms in the Credit Agreement, and the terms “Account Debtor”, “Account”,
“Chattel Paper”, “Commercial Tort Claim”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Financial Asset”, “Fixtures”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Payment Intangible”, “Proceeds”, “Securities
Account”, “Security”, “Supporting Obligation”, and “Tangible Chattel Paper”
shall have the meanings assigned to such terms in the UCC as in effect on the
date hereof.







--------------------------------------------------------------------------------





(b)
The following terms shall have the following meanings:



“Agreement” shall mean this Amended and Restated Guaranty and Security
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.


“Collateral” shall have the meaning set forth in Section 3.1.


“Copyright Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Copyrights (whether the
applicable Grantor is licensee or licensor thereunder), including, without
limitation, any thereof referred to in Schedule 8.


“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common law, whether established or registered in the United States,
any State thereof, or any other country or any political subdivision thereof
and, in each case, whether owned by or licensed to such Grantor), and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Grantor’s use of any copyrights, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof, including, without limitation, any
thereof referred to in Schedule 8.


“Excluded Property” shall mean (a) any voting Capital Stock in excess of 65% of
the issued and outstanding voting Capital Stock of any Foreign Subsidiary; (b)
any General Intangible, permit, lease, license, contract or other Instrument of
a Grantor to the extent the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument in the manner
contemplated by this Agreement, under the terms thereof or under applicable law,
is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such
Grantor’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both), (c) any property which is subject to a
Lien permitted under Section 7.2(c) or Section 7.2(d) of the Credit Agreement
pursuant to documents that prohibit such Grantor from granting any other Liens
in such property or (d) any United States intent-to-use trademark applications
to the extent that, and solely during the period in which the grant of a
security interest therein would impair the validity or enforceability of or
render void or result in the cancellation of, any registration issued as a
result of such intent-to-use trademark applications under applicable law;
provided that upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege pursuant to 15 U.S.C. Section 1060(a)
(or any successor provision), such intent-to-use trademark application shall be
considered Collateral; provided, further that (i) any such limitation described
in the foregoing clause (b) or (c) on the security interests granted hereunder
shall only apply to the extent that any such prohibition or right to terminate
or accelerate or alter the Grantor’s rights could not be rendered ineffective
pursuant to the UCC or any other applicable law (including Debtor Relief Laws)
and (ii) in the event of the termination or elimination of any such prohibition
or right or the requirement for any consent contained in any applicable law,
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such General Intangible, permit, lease,
license, contract or other Instrument or such other property, as applicable,
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral hereunder; provided, further that “Excluded Property”
shall not include any proceeds, products, substitutions or







--------------------------------------------------------------------------------





replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).


“Government Receivable” shall mean any Account that is payable by a Government
Receivable Debtor pursuant to a Government Reimbursement Program.


“Government Receivable Debtor” shall mean any Governmental Authority that is
responsible for payment of an Account under any Government Reimbursement
Program.
“Government Receivable Deposit Account” shall mean a deposit account of any
Grantor into which collections of Government Receivables are deposited.


“Government Reimbursement Program” shall mean (a) Medicare, (b) Medicaid, (c)
the Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq., (d)
TRICARE, (e) CHAMPVA, (f) any state health plan adopted pursuant to Title XIX of
the Social Security Act and (g) any other state or federal health care program.


“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).


“Guarantors” shall mean, collectively, each Grantor other than the Borrower.


“Issuers” shall mean, collectively, each issuer of a Pledged Security.


“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.


“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.


“Patent Licenses” shall mean any and all present and future agreements providing
for the granting of any right in or to Patents (whether the applicable Grantor
is licensee or licensor thereunder), including, without limitation, any thereof
referred to in Schedule 6.


“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent issued or assigned to, and all patent applications and registrations made
by, such Grantor (whether established or registered or recorded in the United
States, any State thereof or any other country or any political subdivision
thereof and, in each case, whether owned by or licensed to such Grantor), and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, and rights to obtain any of the foregoing, (iv) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof, including, without limitation, any thereof referred to in
Schedule 6.


“Pledged Certificated Stock” shall mean all certificated securities of any
Subsidiary of any Grantor and any other Capital Stock or Stock Equivalent of any
Subsidiary of any Grantor, other than Excluded Property, evidenced by a
certificate, instrument or other similar document, in each case now owned or at
any time hereafter acquired by any Grantor, and any dividend or distribution of
cash,







--------------------------------------------------------------------------------





instruments or other property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 2.


“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.


“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Subsidiary of any Grantor, other than Pledged Certificated Stock and
Excluded Property, in each case now owned or at any time hereafter acquired by
any Grantor, including all right, title and interest of any Grantor as a limited
or general partner in any Subsidiary that is a partnership or as a member of any
Subsidiary that is a limited liability company not constituting Pledged
Certificated Stock, all right, title and interest of any Grantor in, to and
under any organizational document of any Subsidiary that is a partnership or
limited liability company to which it is a party, and any dividend or
distribution of cash, instruments or other property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 2.


“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantor or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Secured Obligations” shall have the meaning set forth in Section 3.1.


“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.


“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from
time to time.


“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.


“Trademark Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Trademarks (whether the
applicable Grantor is licensee or licensor thereunder), including, without
limitation, any thereof referred to in Schedule 7.


“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any State thereof, or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks, (ii)
reissues, continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past,





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and
(v)rights to sue for past, present or future infringements thereof, including,
without limitation, any thereof referred to in Schedule 7.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.


“Vehicles” shall mean all vehicles covered by a certificate of title law of any
state and, in any event, shall include, without limitation, the vehicles listed
on Schedule 9 and all tires and other appurtenances to any of the foregoing.


Section 1.2 Other Definitional Provisions; References. The definition of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any exhibit, schedule, agreement, instrument or
other document herein shall be construed as referring to such exhibit, schedule,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits, Schedules and Annexes shall, unless otherwise
stated, be construed to refer to Articles and Sections of, and Exhibits,
Schedules and Annexes to, this Agreement as from time to time amended, restated,
supplemented or otherwise modified and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.


ARTICLE II GUARANTEE
Section 2.1    Guarantee.


(a)    Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, (i)
the due and punctual payment of all Obligations of the Borrower and the other
Loan Parties, including, without limitation, (A) the principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (B) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan





--------------------------------------------------------------------------------




Parties to the Administrative Agent, the Lenders and the Issuing Bank under the
Credit Agreement and the other Loan Documents; (ii) the due and punctual







--------------------------------------------------------------------------------





performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents; (iii) the due and punctual payment of all Bank Product Obligations of
any other Loan Party; and (iv) the due and punctual payment and performance of
all Hedging Obligations owed by any other Loan Party to any Lender-Related Hedge
Provider (all the monetary and other obligations referred to in the preceding
clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”); provided, however, that in no event shall “Guaranteed
Obligations” of any Guarantor include any Excluded Swap Obligation of such
Guarantor. Each Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.


(b)    Each Guarantor further agrees that its guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any Secured Party to any of the
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any
Secured Party in favor of the Borrower or any other Guarantor.


(c)    It is the intent of each Guarantor and the Administrative Agent that the
maximum obligations of the Guarantors hereunder shall be, but not in excess of:


(i)    in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq., as
amended and in effect from time to time (the “Bankruptcy Code”), on or within
one year from the date on which any of the Guaranteed Obligations are incurred,
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor owed to the Administrative Agent or
the Secured Parties) to be avoidable or unenforceable against such Guarantor
under (i) Section 548 of the Bankruptcy Code or (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or


(ii)    in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or


(iii)    in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent or the
Secured Parties) to be avoidable or unenforceable against such Guarantor under
such law, statute or regulation, including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.


The substantive laws under which the possible avoidance or unenforceability of
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the





--------------------------------------------------------------------------------




Secured Parties) as may be determined in any case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”. To the extent set
forth in clauses (i), (ii) and (iii) of this subsection, but only to







--------------------------------------------------------------------------------





the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have received valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties), as so reduced, to
be subject to avoidance or unenforceability under the Avoidance Provisions.


This subsection is intended solely to preserve the rights of the Administrative
Agent and the Secured Parties hereunder to the maximum extent that would not
cause the Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Grantors nor
any other Person shall have any right or claim under this subsection as against
the Administrative Agent or any Secured Party that would not otherwise be
available to such Person under the Avoidance Provisions.


(d)    Each Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article shall remain in full
force and effect until all Guaranteed Obligations are irrevocably satisfied in
full and all Commitments have been irrevocably terminated, notwithstanding that,
from time to time during the term of the Credit Agreement, no Obligations may be
outstanding.


Section 2.2 Payments. Each Guarantor hereby agrees and guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in U.S. dollars at the office of the Administrative Agent specified
pursuant to the Credit Agreement.


ARTICLE III


GRANT OF SECURITY INTEREST


Section 3.1 Grant of Security Interest. Each Grantor hereby pledges, assigns and
transfers to the Administrative Agent, and grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in, all of
the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations (collectively,
the “Secured Obligations”) ; provided, however, that, notwithstanding the
foregoing, in no event shall “Secured Obligations” include any Excluded Swap
Obligations of any Guarantor:


(a)
all Accounts and Chattel Paper;



(b)
all Copyrights and Copyright Licenses;



(c)
all Commercial Tort Claims;








--------------------------------------------------------------------------------





(d)
all contracts;



(e)
all Deposit Accounts;



(f)
all Documents;



(g)
all General Intangibles;



(h)
all Goods (including, without limitation, all Inventory, all Equipment and all

Fixtures);


(i)
all Instruments;



(j)
all Investment Property;



(k)
all Letter-of-Credit Rights;



(l)
all Notes and all intercompany obligations between the Loan Parties;



(m)
all Patents and Patent Licenses;



(n)
all Pledged Securities;



(o)
all Trademarks and Trademark Licenses;



(p)
all Vehicles;



(q)all books and records, Supporting Obligations and related letters of credit
or other claims and causes of action, in each case to the extent pertaining to
the Collateral; and


(r)to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing;


provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property, and, to the extent that any Collateral
later becomes Excluded Property, the Lien granted hereunder will automatically
be deemed to have been released, and the Administrative Agent shall, at the
request and sole expense of the Borrower, execute and deliver to the Borrower
such releases and other documents reasonably necessary to evidence the release
of its Lien on the Excluded Property; provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security interest in
such property shall automatically be deemed granted therein.


Section 3.2 Transfer of Pledged Securities. All certificates and instruments
representing or evidencing the Pledged Certificated Stock shall be delivered to
and held pursuant hereto by the Administrative Agent or a Person designated by
the Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective endorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent.
Notwithstanding the preceding sentence, all Pledged Certificated Stock must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





requested by the Administrative Agent, as to permit the Administrative Agent to
be a “protected purchaser” to the extent of its security interest as provided in
Section 8-303 of the UCC.


Section 3.3 Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account, Chattel Paper or Payment Intangible. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
or liability under any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any such other Secured Party of any
payment relating to such Account, Chattel Paper or Payment Intangible pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


ARTICLE IV ACKNOWLEDGMENTS, WAIVERS AND CONSENTS
Section 4.1    Acknowledgments, Waivers and Consents.


(a)Each Guarantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee of, and each Grantor acknowledges and
agrees that the obligations undertaken by it under this Agreement involve the
provision of collateral security for, obligations of Persons other than such
Grantor and that such Grantor’s guarantee and provision of collateral security
for the Secured Obligations are absolute, irrevocable and unconditional under
any and all circumstances. In full recognition and furtherance of the foregoing,
each Grantor understands and agrees, to the fullest extent permitted under
applicable law and except as may otherwise be expressly and specifically
provided in the Loan Documents, that each Grantor shall remain obligated
hereunder (including, without limitation, with respect to each Guarantor the
guarantee made by it herein and, with respect to each Grantor, the collateral
security provided by such Grantor herein), and the enforceability and
effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Administrative Agent and the
other Secured Parties under this Agreement and the other Loan Documents, shall
not be affected, limited, reduced, discharged or terminated in any way:


(i)    notwithstanding that, without any reservation of rights against any
Grantor and without notice to or further assent by any Grantor, (A) any demand
for payment of any of the Secured Obligations made by the Administrative Agent
or any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party;





--------------------------------------------------------------------------------




(C)the Credit Agreement, the other Loan Documents and all other documents
executed and delivered in connection therewith or in connection with Hedging
Obligations and Bank Product







--------------------------------------------------------------------------------





Obligations included as Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Borrower, any Guarantor or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and


(ii)    regardless of, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the Credit Agreement, any
other Loan Document, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party; (B) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Grantor or any other Person against the Administrative Agent or any other
Secured Party; (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any Grantor or any other Person at any time liable for the payment of all or
part of the Secured Obligations or the failure of the Administrative Agent or
any other Secured Party to file or enforce a claim in bankruptcy or other
proceeding with respect to any Person, or any sale, lease or transfer of any or
all of the assets of any Grantor, or any changes in the shareholders of any
Grantor; (D) the fact that any collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Secured
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Secured Obligations;
(E) any failure of the Administrative Agent or any other Secured Party to
marshal assets in favor of any Grantor or any other Person, to exhaust any
collateral for all or any part of the Secured Obligations, to pursue or exhaust
any right, remedy, power or privilege it may have against any Grantor or any
other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Secured Obligations may
at any time and from time to time exceed the aggregate liability of such Grantor
under this Agreement; or (H) any other circumstance or act whatsoever, including
any action or omission of the type described in subsection (a)(i) of this
Section (with or without notice to or knowledge of any Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Guarantor
under the guarantee contained in Article II, or with respect to the collateral
security provided by such Grantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.


(b)Each Grantor hereby waives to the extent permitted by law (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including, but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in Article II or the provision of
collateral security provided herein, or the creation, renewal, extension,







--------------------------------------------------------------------------------





modification or accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto, or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in Article
II and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Grantor, and all dealings
between the Borrower and any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.


(c)When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guarantee contained in Article
II or any property subject thereto.


Section 4.2 No Subrogation, Contribution or Reimbursement. Until all Secured
Obligations are irrevocably satisfied in full (other than contingent
indemnification obligations for which a claim has not been made) and all
commitments of each Secured Party under the Credit Agreement or any other Loan
Document have been irrevocably terminated, notwithstanding any payment made by
any Grantor hereunder or any set-off or application of funds of any Grantor by
the Administrative Agent or any other Secured Party, no Grantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or any other Grantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Secured Party for the payment of the Secured Obligations, nor
shall any Grantor seek or be entitled to seek any indemnity, exoneration,
participation, contribution or reimbursement from the Borrower or any other
Grantor in respect of payments made by such Grantor hereunder, and each Grantor
hereby expressly waives, releases and agrees not to exercise any or all such
rights of subrogation, reimbursement, indemnity and contribution. Each Grantor
further agrees that to the extent that such waiver and release set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement, indemnity and contribution
such Grantor may have against the Borrower or any other Grantor or against any
collateral or security or guarantee or right of offset held by





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





the Administrative Agent or any other Secured Party shall be junior and
subordinate to any rights the Administrative Agent and the other Secured Parties
may have against the Borrower and such Grantor and to all right, title and
interest the Administrative Agent and the other Secured Parties may have in such
collateral or security or guarantee or right of offset. The Administrative
Agent, for the benefit of the Secured Parties, may use, sell or dispose of any
item of collateral or security as it sees fit without regard to any subrogation
rights any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.


ARTICLE V REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the other Secured Parties to enter into
the Credit
Agreement and the other Loan Documents, to induce the Lenders and the Issuing
Bank to make their respective extensions of credit to the Borrower thereunder
and to induce the Lender-Related Hedge Providers and the Bank Product Providers
to enter into Hedging Obligations and Bank Product Obligations with the
Grantors, each Grantor represents and warrants to the Administrative Agent and
each other Secured Party as follows:


Section 5.1 Confirmation of Representations in Credit Agreement. Each Grantor
represents and warrants to the Secured Parties that the representations and
warranties set forth in Article IV of the Credit Agreement as they relate to
such Grantor (in its capacity as a Loan Party or a Subsidiary of the Borrower,
as the case may be) or to the Loan Documents to which such Grantor is a party
are true and correct in all material respects (without duplication of any
materiality qualifier therein); provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section, be deemed to be a reference to such Guarantor’s knowledge.


Section 5.2 Benefit to the Guarantors. Each Guarantor is a Subsidiary of the
Borrower, and the guaranty and surety obligations of each Guarantor pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
such Guarantor; and each Guarantor has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.


Section 5.3 Pledged Securities; Promissory Notes. As of the Closing Date,
Schedule 2 correctly sets forth (a) all duly authorized, issued and outstanding
Capital Stock of each Guarantor and each other Person that is beneficially owned
by each Grantor and (b) all promissory notes held by each Grantor and all
intercompany notes between the Grantors.


Section 5.4 First Priority Liens. As of the Closing Date, the Liens and security
interests granted pursuant to this Agreement (a) upon completion of the UCC
financing statement filing set forth on Schedule 3 will constitute valid
perfected Liens on, and security interests in, all of the Collateral in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, to the
extent such Liens may be perfected by filing a UCC financing statement, as
collateral security for such Grantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the Closing Date, except for Liens
expressly permitted under Section 7.2 of the Credit Agreement that have priority
over the Liens on the Collateral by operation of law.







--------------------------------------------------------------------------------





Section 5.5 Legal Name, Organizational Status, Chief Executive Office. On the
Closing Date, the correct legal name of such Grantor, such Grantor’s
jurisdiction of organization, organizational identification number, federal
(and, if applicable, state) taxpayer identification number and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.


Section 5.6    Prior Names, Prior Chief Executive Offices. Schedule 5 correctly
sets forth
(a)all names and trade names that such Grantor has used in the last five years
and (b) the chief executive office of such Grantor over the last five years (if
different from that which is set forth in Section 5.5).


Section 5.7 Goods. Except as disclosed to the Administrative Agent in writing
from time to time, no portion of the Collateral constituting Goods with an
aggregate value of $250,000 or more is at any time in the possession of a bailee
that has issued a negotiable or non-negotiable document covering such
Collateral.


Section 5.8 Chattel Paper. No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned by any Grantor to an identified party other than the
Administrative Agent, and the grant of a security interest in such Collateral in
favor of the Administrative Agent hereunder does not violate the rights of any
other Person as a secured party.


Section 5.9 Truth of Information. All information with respect to the Collateral
set forth in any schedule, certificate or other writing at any time heretofore
or hereafter furnished by such Grantor to the Administrative Agent or any other
Secured Party, and all other written information heretofore or hereafter
furnished by such Grantor to the Administrative Agent or any other Secured
Party, is and will be true and correct in all material respects as of the date
furnished.


Section 5.10 Accounts. The amount represented by such Grantor to the
Administrative Agent and the other Secured Parties from time to time as owing by
each Account Debtor or by all Account Debtors in respect of the Accounts,
Chattel Paper and Payment Intangibles will at such time accurately reflect in
all material respects the amount actually owing by such Account Debtor or
Account Debtors thereunder. As of the Closing Date, the place where each Grantor
keeps its records concerning the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral is 3830 Park Ave, Edison, NJ 08820.


Section 5.11 [Reserved.]Copyrights, Patents and Trademarks. Schedule 6 correctly
sets forth all Patents and Patent Licenses owned by such Grantor in its own name
as of the Closing Date. Schedule 7 correctly sets forth all Trademarks and
Trademark Licenses owned by such Grantor in its own name as of the Closing Date.
Schedule 8 correctly sets forth all Copyrights and Copyright Licenses owned by
such Grantor in its own name as of the Closing Date. To the best of each such
Grantor’s knowledge, as of the Closing Date, each Patent and Trademark is valid,
subsisting, unexpired and enforceable and has not been abandoned. Except as set
forth in any such Schedule, as of the Closing Date, none of such Patents,
Trademarks and Copyrights is the subject of any licensing or franchise
agreement. As of the Closing Date, no holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of any Patent, Trademark or Copyright. As of the Closing Date, no
action or proceeding is pending (i) seeking to limit, cancel or question the
validity of any Patent, Trademark or Copyright, or (ii) which would have a
material adverse effect on the value of any Patent, Trademark or Copyright.


Section 5.13 Vehicles. All Vehicles owned by such Grantor as of the Closing Date
that are not encumbered by Liens expressly permitted under Section 7.2 of the
Credit Agreement are set forth on Schedule 9.







--------------------------------------------------------------------------------





Section 5.14    Commercial Tort Claims. Schedule 10 correctly sets forth all
Commercial Tort Claims of such Grantor in existence as of the Closing Date.


Section 5.15    Letter-of-Credit Rights. Schedule 11 correctly sets forth all
letters of credit under which such Grantor is named as the beneficiary in
existence as of the Closing Date.


ARTICLE VI COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations (other than contingent indemnification obligations for which
a claim has not been made) shall have been paid in full, no Letter of Credit
shall be outstanding and all Commitments shall have been terminated:


Section 6.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.


Section 6.2    Maintenance of Perfected Security Interest; Further
Documentation.


(a)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.4 and shall defend such security interest against the
claims and demands of all Persons whomsoever, except with respect to Liens
expressly permitted under Section 7.2 of the Credit Agreement.


(b)    Subject to the provisions of Section 10.20, at any time and from time to
time, upon the request of the Administrative Agent or any other Secured Party,
and at the sole expense of such Grantor, such Grantor will promptly and duly
give, execute, deliver, indorse, file or record any and all financing
statements, continuation statements, amendments, notices (including, without
limitation, notifications to financial institutions and any other Person),
contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that the Administrative Agent may
reasonably request to create, perfect, establish the priority of, or to preserve
the validity, perfection or priority of, the Liens granted by this Agreement or
to enable the Administrative Agent or any other Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.


(c)    Subject to the provisions of Section 10.20 and the terms of the Credit
Agreement, without limiting the obligations of the Grantors under subsection (b)
of this Section, (i) upon the request of the Administrative Agent or any other
Secured Party, such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent) reasonably
requested by the Administrative Agent to cause the Administrative Agent to (A)
have “control” (within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of
the UCC) over any Collateral constituting Deposit Accounts, Electronic Chattel
Paper, Investment Property (including the Pledged Securities), or
Letter-of-Credit Rights, including, without limitation, executing and delivering
any agreements, in form and substance reasonably satisfactory to the
Administrative Agent, with securities intermediaries, issuers or other Persons
in order to establish “control”, and each Grantor shall promptly notify the
Administrative Agent and the other Secured Parties of such Grantor’s acquisition
of any such Collateral, and (B) be a “protected







--------------------------------------------------------------------------------





purchaser” (as defined in Section 8-303 of the UCC); and (ii) with respect to
any Collateral constituting Goods in an amount in excess of $250,000 that are in
the possession of a bailee, such Grantor shall provide prompt notice to the
Administrative Agent and the other Secured Parties of any such Collateral then
in the possession of such bailee, and such Grantor shall take or cause to be
taken all actions (other than any actions required to be taken by the
Administrative Agent or any other Secured Party) necessary or requested by the
Administrative Agent to cause the Administrative Agent to have a perfected
security interest in such Collateral under applicable law.


(d)    This Section and the obligations imposed on each Grantor by this Section
shall be interpreted as broadly as possible in favor of the Administrative Agent
and the other Secured Parties in order to effectuate the purpose and intent of
this Agreement.


Section 6.3 Maintenance of Records. Such Grantor will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to the Accounts comprising any part of the Collateral. For
the Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books and records pertaining to the
Collateral.


Section 6.4 Right of Inspection. Upon request (with reasonable prior notice,
unless an Event of Default has occurred and is continuing), the Administrative
Agent and the other Secured Parties and their respective representatives shall
at all reasonable times have full and free access during normal business hours
to all the books, correspondence and records of such Grantor, and the
Administrative Agent and the other Secured Parties and their respective
representatives may examine the same, take extracts therefrom and make
photocopies thereof and shall upon request (with reasonable prior notice, unless
an Event of Default has occurred and is continuing) at all reasonable times
during normal business hours also have the right to enter into and upon any
premises where any of the Collateral (including, without limitation, Inventory
or Equipment) is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein, and such Grantor agrees to
render to the Administrative Agent and the other Secured Parties and their
respective representatives, at such Grantor’s sole cost and expense, such
clerical and other assistance as may be reasonably requested with regard to any
of the foregoing. The Administrative Agent and the other Secured Parties shall
be bound by the provisions of Section 10.11 of the Credit Agreement with respect
to information obtained pursuant to this Section.


Section 6.5 Further Identification of Collateral. Such Grantor will furnish to
the Administrative Agent and the other Secured Parties from time to time, at
such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.


Section 6.6 Changes in Names, Locations. Such Grantor recognizes that financing
statements pertaining to the Collateral have been or may be filed where such
Grantor is organized. Without limitation of any other covenant herein, such
Grantor will not cause or permit (i) any change to be made in its legal name,
identity or corporate, limited liability company, or limited partnership
structure or (ii) any change to (A) the identity of any warehouseman, common
carrier, other third party transporter, bailee or any agent or processor in
possession or control of any Collateral in an amount in excess of
$250,000, (B) such Grantor’s jurisdiction of organization or (C) such Grantor’s
headquarters location, in each case, unless such Grantor shall have first (1)
notified the Administrative Agent of such change at least 30 days prior to the
date of such change (or such shorter time as the Administrative Agent may
approve in its sole discretion), and (2) taken all action reasonably requested
by the Administrative Agent







--------------------------------------------------------------------------------





or any other Secured Party for the purpose of maintaining the perfection and
priority of the Administrative Agent’s security interests under this Agreement,
and unless such Grantor shall otherwise be in compliance with Section 7.3 of the
Credit Agreement. In any notice furnished pursuant to this Section, such Grantor
will expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Administrative Agent’s security interest in the Collateral.


Section 6.7 Compliance with Contractual Obligations. Such Grantor will perform
and comply in all material respects with all of its contractual obligations
relating to the Collateral.


Section 6.8 Limitations on Dispositions of Collateral. The Administrative Agent
and the other Secured Parties do not authorize the Grantors to, and each Grantor
agrees not to, sell, transfer, lease or otherwise dispose of any of the
Collateral, or attempt, offer or contract to do so, except to the extent
expressly permitted by the Credit Agreement.


Section 6.9    Pledged Securities.


(a)If such Grantor shall become entitled to receive or shall receive any stock
certificate or other instrument (including, without limitation, any certificate
or instrument representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the Capital Stock or other equity interests of any nature of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, except as otherwise provided herein or in the
Credit Agreement, such Grantor shall accept the same as the agent of the
Administrative Agent and the other Secured Parties, hold the same in trust for
the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Secured Obligations.


(b)Without the prior written consent of the Administrative Agent, such Grantor
will not (i) unless such Capital Stock or other equity interests is Collateral
hereunder or unless otherwise permitted hereby, vote to enable, or take any
other action to permit, any Issuer to issue any Capital Stock or other equity
interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any Capital
Stock or other equity interests of any nature of any Issuer, (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien (except for Liens expressly permitted under Section 7.2 of the
Credit Agreement) or option in favor of, or any claim of any Person with respect
to, any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.


(c)In the case of each Grantor which is an Issuer, and each other Issuer that
executes the Acknowledgment and Consent in the form of Annex III (which the
applicable Grantor shall use its commercially reasonable efforts to obtain from
each such other Issuer), such Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Securities issued by it and will
comply







--------------------------------------------------------------------------------





with such terms insofar as such terms are applicable to it, (ii) it will notify
the Administrative Agent promptly in writing of the occurrence of any of the
events described in subsection (a) of this Section with respect to the Pledged
Securities issued by it and (iii) the terms of Section 7.1(c) and Section 7.5
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 7.1(c) and Section 7.5 with respect to the
Pledged Securities issued by it.


(d)Such Grantor shall furnish to the Administrative Agent such powers and other
equivalent instruments of transfer as may be required by the Administrative
Agent to assure the transferability of and the perfection of the security
interest in the Pledged Securities when and as often as may be reasonably
requested by the Administrative Agent.


(e)The Pledged Securities will constitute not less than 100% of the Capital
Stock or other equity interests of the Issuer thereof owned by any Grantor,
except Pledged Securities of any Foreign Subsidiary shall be limited to not more
than 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
such Foreign Subsidiary.


(f)Such Grantor shall not, without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Security that consists of an interest in a partnership or a
limited liability company which (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is held in a Securities
Account or (iv) constitutes a Security or a Financial Asset.


Section 6.10 Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts. Such Grantor will not (i) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible comprising a portion of the Collateral,
or (ii) fail to exercise promptly and diligently each and every right which it
may have under any Chattel Paper, Instrument and each agreement giving rise to
an Account or Payment Intangible comprising a portion of the Collateral (other
than any right of termination), in each case except where such action or failure
to act, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.


Section 6.11 Analysis of Accounts. The Administrative Agent shall have the right
at any time and from time to time upon reasonable prior notice to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles comprising
a portion of the Collateral in any manner and through any medium that it
reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection therewith. At any time
and from time to time, upon the Administrative Agent’s reasonable request and at
the expense of each Grantor, such Grantor shall furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral, and all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral, including, without limitation, all original orders, invoices and
shipping receipts.







--------------------------------------------------------------------------------





Section 6.12 Instruments and Tangible Chattel Paper. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by an
Instrument or Tangible Chattel Paper and the value of such Instrument or
Tangible Chattel Paper is $250,000 or more, each such Instrument or Tangible
Chattel Paper, shall be delivered to the Administrative Agent as soon as
practicable, duly endorsed in a manner satisfactory to the Administrative Agent
to be held as Collateral pursuant to this Agreement.


Section 6.13    Copyrights, Patents and Trademarks.


(a)Such Grantor (either itself or through licensees) will, with respect to each
Trademark material to the conduct of its business, (i) maintain as in the past
the quality of services offered under such material Trademark, (ii) maintain
such material Trademark in full force and effect, free from any claim of
abandonment for non-use, (iii) employ such material Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such material Trademark unless
the Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and
(v) not (and not permit any licensee or sublicensee thereof to) do any act, or
knowingly omit to do any act, whereby any such material Trademark may become
invalidated.


(b)Such Grantor will not, with respect to any Patent material to the conduct of
its business, do any act, or knowingly omit to do any act, whereby any such
material Patent may become abandoned or dedicated.


(c)Such Grantor will not, with respect to any Copyright material to the conduct
of its business, do any act, or knowingly omit to do any act, whereby any such
material Copyright may become abandoned or dedicated.


(d)Such Grantor will notify the Administrative Agent and the other Secured
Parties immediately if it knows, or has reason to know, that any application or
registration relating to any material Copyright, Patent or Trademark may become
abandoned or dedicated, or of any material adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of any material Copyright, Patent or
Trademark or its right to register the same or to keep and maintain the same.


(e)Whenever a Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Copyright,
Patent or Trademark with the United States Copyright Office, the United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof, such Grantor shall report such filing to
the Administrative Agent and the other Secured Parties within five (5) Business
Days after the last day of the fiscal quarter in which such filing occurs. Upon
request of the Administrative Agent, such Grantor shall execute and deliver an
Intellectual Property Security Agreement substantially in the form of Annex II,
and any and all other agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any Copyright, Patent or Trademark
and the goodwill and General Intangibles of such Grantor relating thereto or
represented thereby, and such Grantor hereby constitutes the Administrative
Agent its attorney- in-fact to execute and file all such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power being coupled with an interest is irrevocable until the
Secured Obligations (other than contingent indemnification obligations for which
a claim has not been made) are paid in full and the Commitments are terminated.







--------------------------------------------------------------------------------





(f)Such Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Copyright Office, the
United States Patent and Trademark Office, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the Copyrights, Patents and Trademarks material to the conduct
of its business, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.


(g)In the event that any Copyright, Patent or Trademark material to any
Grantor's business and which is included in the Collateral is infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent and the other Secured Parties after it learns thereof
and shall promptly sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or take such other actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Copyright, Patent or Trademark.


Section 6.14 Vehicles. At any time an Event of Default has occurred and is
continuing, such Grantor shall take all actions requested by the Administrative
Agent to perfect the Administrative Agent’s security interest in all Vehicles
that are not encumbered by Liens expressly permitted under Section 7.2 of the
Credit Agreement.


Section 6.15 Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor shall, within 30 days after such Commercial Tort Claim
satisfies such requirements, notify the Administrative Agent and the other
Secured Parties in a writing signed by such Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent. The
provisions of the preceding sentence shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim
shall exceed $250,000, and (ii) either (A) such Grantor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or
(B)such Grantor and the Person against whom such Commercial Tort Claim is
asserted shall have entered into a settlement agreement with respect to such
Commercial Tort Claim. In addition, to the extent that the existence of any
Commercial Tort Claim held or acquired by any Grantor is disclosed by such
Grantor in any public filing with the Securities Exchange Commission or any
successor thereto or analogous Governmental Authority, or to the extent that the
existence of any such Commercial Tort Claim is disclosed in any press release
issued by any Grantor, then, upon the request of the Administrative Agent, the
relevant Grantor shall, within 30 days after such request is made, transmit to
the Administrative Agent and the other Secured Parties a writing signed by such
Grantor containing a brief description of such Commercial Tort Claim and
granting to the Administrative Agent in such writing (for the benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.







--------------------------------------------------------------------------------





ARTICLE VII REMEDIAL PROVISIONS
Section 7.1    Pledged Securities.


(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
subsection (b) of this Section, each Grantor shall be permitted to receive all
cash dividends paid in respect of the Pledged Securities paid in the normal
course of business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.


(b)    If an Event of Default shall occur and be continuing, then at any time in
the Administrative Agent’s discretion, without notice, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Obligations in accordance with Section 8.2 of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Securities at any meeting of shareholders (or
other equivalent body) of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer, or upon the exercise by
any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.


(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing (x) after an Event of Default has occurred and
is continuing and (y) that is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.


(d)    After the occurrence and during the continuation of an Event of Default,
if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.







--------------------------------------------------------------------------------





Section 7.2 Collections on Accounts. Each Grantor shall have full power and
authority to collect upon its Accounts, Instruments, Chattel Paper and Payment
Intangibles comprising a portion of the Collateral; provided, however, the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon the
request of the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify the applicable
Account Debtors (other than any Government Receivable Debtor) that the
applicable Accounts (other than Government Receivables), Chattel Paper and
Payment Intangibles comprising a portion of the Collateral have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
At any time an Event of Default has occurred and is continuing, the
Administrative Agent may in its own name or in the name of others communicate
with the applicable Account Debtors (other than, to the extent prohibited by
applicable law, any Government Receivable Debtor) to verify with them to its
satisfaction the existence, amount and terms of any applicable Accounts (other
than Government Receivables to the extent prohibited by applicable law), Chattel
Paper or Payment Intangibles comprising a portion of the Collateral.


Section 7.3 Proceeds. If required by the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Accounts, Instruments, Chattel Paper and Payment Intangibles comprising a
portion of the Collateral, when collected or received by each Grantor, and any
other cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent in a special collateral
account maintained by the Administrative Agent subject to withdrawal by the
Administrative Agent for the ratable benefit of the Secured Parties only, as
hereinafter provided, and, until so turned over, shall be held by such Grantor
in trust for the Administrative Agent for the ratable benefit of the Secured
Parties segregated from other funds of any such Grantor. Each deposit of any
such Proceeds shall be accompanied by a report identifying in detail the nature
and source of the payments included in the deposit. All Proceeds of the
Collateral (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments or Payment Intangibles comprising a portion
of the Collateral) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds or Proceeds on
deposit in said special collateral account on account of the Secured Obligations
in the order set forth in Section 8.2 of the Credit Agreement, and any part of
such funds or Proceeds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by the Administrative Agent to each Grantor or to
whomsoever may be lawfully entitled to receive the same.


Section 7.4    UCC and Other Remedies.


(a)If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights, remedies, powers and privileges of a secured party under the UCC
(regardless of whether the UCC is in effect in the jurisdiction where such
rights, remedies, powers or privileges are asserted) or any other applicable law
or otherwise available at law or equity. Without limiting the generality of the
foregoing, at any time an Event of Default has occurred and is continuing, the
Administrative Agent, without demand of







--------------------------------------------------------------------------------





performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
If an Event of Default shall occur and be continuing, each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
Any such sale or transfer by the Administrative Agent either to itself or to any
other Person shall be absolutely free from any claim of right by any Grantor,
including any equity or right of redemption, stay or appraisal which such
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with Section
8.2 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.


(b)In the event that the Administrative Agent elects not to sell the Collateral,
the Administrative Agent retains its rights to dispose of or utilize the
Collateral or any part or parts thereof in any manner authorized or permitted by
law or in equity and to apply the proceeds of the same towards payment of the
Secured Obligations. Each and every method of disposition of the Collateral
described in this Agreement shall constitute disposition in a commercially
reasonable manner. The Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.


Section 7.5 Private Sales of Pledged Securities. Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





obligation to delay a sale of any of the Pledged Securities for the period of
time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so. Each Grantor agrees to use its best
efforts to do or cause to be done all such other acts as may reasonably be
necessary to make such sale or sales of all or any portion of the Pledged
Securities pursuant to this Section valid and binding and in compliance with any
and all other applicable Requirements of Law. Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Administrative Agent and the other Secured Parties, that the
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants.


Section 7.6 Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under the UCC or any other applicable law
that violate or contravene the terms of the Loan Documents or are adverse to the
interests of the Administrative Agent and the other Secured Parties. Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay its Obligations or
Guaranteed Obligations, as the case may be, and the fees and disbursements of
any attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.


Section 7.7 Non-Judicial Enforcement. The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and, to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


Section 8.1    The Administrative Agent’s Appointment as Attorney-in-Fact.

--------------------------------------------------------------------------------



(a)Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in- fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement at any
time an Event of Default shall have occurred and be continuing, to take any and
all reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement at any time an Event of Default shall have occurred
and be continuing, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following at any time an Event of Default shall have occurred and be
continuing:


(i)    pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


(ii)    execute, in connection with any sale provided for in Section 7.4 or
Section 7.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(iii)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B)
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible
comprising a portion of the Collateral or with respect to any other Collateral,
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by the Administrative Agent for
the purpose of collecting any or all such moneys due under any Account,
Instrument or General Intangible comprising a portion of the Collateral or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains) comprising a
portion of the Collateral throughout the world for such term or terms, on such
conditions, and in such manner as the Administrative Agent shall in its sole
discretion determine; and (J) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.


Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing. The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.


(b)If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.


(c)The reasonable expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section, together with interest
thereon at the rate for Default Interest from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.







--------------------------------------------------------------------------------





(d)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof and in compliance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.


Section 8.2 Duty of the Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account, and the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Administrative Agent, any other Secured Party nor any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the Administrative Agent’s and the other Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non- appealable judgment. To the fullest
extent permitted by applicable law, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral, or to take any steps necessary to preserve any rights against
any Grantor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.


Section 8.3 Filing of Financing Statements. Pursuant to the UCC and any other
applicable law, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement. Additionally, each
Grantor authorizes the Administrative Agent, its counsel or its representative,
at any time and from time to time, to file or record such financing statements
that describe the collateral covered thereby as “all assets of the Grantor”,
“all personal property of the Grantor” or words of similar effect. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.







--------------------------------------------------------------------------------





Section 8.4 Authority of the Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.


ARTICLE IX SUBORDINATION OF INDEBTEDNESS
Section 9.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor
Claims” shall mean all debts and obligations of the Borrower or any other
Grantor to any Grantor, whether such debts and obligations now exist or are
hereafter incurred or arise, or whether the obligation of the debtor thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or obligations be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been or may hereafter be created, or the manner in which they have been or may
hereafter be acquired. After the occurrence and during the continuation of an
Event of Default, no Grantor shall receive or collect, directly or indirectly,
from any obligor in respect thereof any amount upon the Guarantor Claims.


Section 9.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Secured Parties for application
against the Secured Obligations as provided under Section 8.2 of the Credit
Agreement. Should the Administrative Agent or any other Secured Party receive,
for application upon the Secured Obligations, any such dividend or payment which
is otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon payment in full of the
Secured Obligations (other than contingent indemnification obligations for which
a claim has not been made) and termination of all Commitments, the intended
recipient shall become subrogated to the rights of the Administrative Agent and
the other Secured Parties to the extent that such payments to the Administrative
Agent and the other Secured Parties on the Guarantor Claims have contributed
toward the liquidation of the Secured Obligations, and such subrogation shall be
with respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.


Section 9.3 Payments Held in Trust. In the event that, notwithstanding Section
9.1 and Section 9.2, any Grantor should receive any funds, payments, claims or
distributions which are prohibited by such Sections, then it agrees (a) to hold
in trust for the Administrative Agent and the other Secured Parties an amount
equal to the amount of all funds, payments, claims or distributions so received,
and
(b)that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Section 9.4 Liens Subordinate. Each Grantor agrees that, until the Secured
Obligations are paid in full (other than contingent indemnification obligations
for which a claim has not been made) and all Commitments have terminated, any
Liens securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or attach.
Without the prior written consent of the Administrative Agent, no Grantor,
during the period in which any of the Secured Obligations are outstanding (other
than contingent indemnification obligations for which a claim has not been made)
or any of the Commitments are in effect, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Guarantor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including, without
limitation, the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it securing any Guarantor Claim.


Section 9.5 Notation of Records. Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Guarantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.


ARTICLE X MISCELLANEOUS
Section 10.1    Waiver. No failure on the part of the Administrative Agent or
any other Secured
Party to exercise and no delay in exercising, and no course of dealing with
respect to, any right, remedy, power or privilege under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided herein are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. The exercise by the Administrative Agent of any
one or more of the rights, powers and remedies herein shall not be construed as
a waiver of any other rights, powers and remedies, including, without
limitation, any rights of set-off.


Section 10.2 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 10.1 of the
Credit Agreement; provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.


Section 10.3    Payment of Expenses, Indemnities.


(a)    Each Grantor agrees to pay or promptly reimburse the Administrative Agent
and each other Secured Party for all out-of-pocket advances, charges, costs and
expenses (including, without limitation, all out-of-pocket costs and expenses of
holding, preparing for sale and selling, collecting or otherwise realizing upon
the Collateral and all reasonable attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
out-of-pocket advances, charges, costs and expenses that may be incurred in any
effort to enforce any of the provisions of this Agreement or any obligation of
any Grantor in respect of the Collateral or in connection with (i) the
preservation of the Lien of, or the rights of the Administrative Agent or any
other Secured Party under, this Agreement, (ii) any actual or attempted sale,
lease, disposition,





--------------------------------------------------------------------------------




exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such out-of-pocket costs and expenses
incurred in any







--------------------------------------------------------------------------------





bankruptcy, reorganization, workout or other similar proceeding, or (iii)
collecting against such Grantor under the guarantee contained in Article II or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party.


(b)    Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and reasonable attorneys’ fees and any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement) incurred because of, incident to, or with
respect to the Collateral (including, without limitation, any exercise of rights
or remedies in connection therewith) or the execution, delivery, enforcement,
performance or administration of this Agreement, to the extent the Borrower
would be required to do so pursuant to Section 10.3 of the Credit Agreement.


(c)    All amounts for which any Grantor is liable pursuant to this Section
shall be due and payable by such Grantor to the Administrative Agent or any
Secured Party upon demand.


Section 10.4 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.2 of the Credit Agreement.


Section 10.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties, the future holders of the
Loans, and their respective successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or Secured Obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders.


Section 10.6 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 10.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart to this Agreement by
facsimile transmission or by electronic mail in pdf format shall be as effective
as delivery of a manually executed counterpart hereof.


Section 10.8 Survival. The obligations of the parties under Section 10.3 shall
survive the repayment of the Secured Obligations and the termination of the
Credit Agreement, the Letters of Credit, the Commitments, the Hedging
Obligations and the Bank Product Obligations. To the extent that any payments on
the Secured Obligations or proceeds of any Collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then, to such extent, the Secured
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other
Secured Parties’ Liens, security interests, rights, powers and remedies under
this Agreement and each other applicable Collateral Document shall continue in
full force and effect. In such event, each applicable Collateral Document shall
be







--------------------------------------------------------------------------------





automatically reinstated and each Grantor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to effect such reinstatement.


Section 10.9 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.


Section 10.10 No Oral Agreements. The Loan Documents embody the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. The Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.


Section 10.11    Governing Law; Submission to Jurisdiction.


(a)This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York.


(b)Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.


(c)Each Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.2. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.


Section 10.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON







--------------------------------------------------------------------------------





CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


Section 10.13    Acknowledgments.


(a)
Each Grantor hereby acknowledges that:



(i)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;


(ii)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


(iii)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.


(b)Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Loan Documents to which it is a party and agrees
that it is charged with notice and knowledge of the terms of this Agreement and
the other Loan Documents to which it is a party; that it has in fact read this
Agreement and the other Loan Documents to which it is a party and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement and the other Loan Documents to which it is a party; that it
has been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the other Loan
Documents to which it is party; and has received the advice of its attorney in
entering into this Agreement and the other Loan Documents to which it is a
party; and that it recognizes that certain of the terms of this Agreement and
other Loan Documents to which it is a party result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability. Each Grantor agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.


(c)Each Grantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral. If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.







--------------------------------------------------------------------------------





Section 10.14 Additional Grantors. Each Person that is required to become a
party to this Agreement pursuant to Section 5.12 of the Credit Agreement and is
not a signatory hereto shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Person of a Joinder Agreement in the form of
Annex I.


Section 10.15 Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, at
any time an Event of Default has occurred and is continuing to offset (i)
balances held by it or by any of its Affiliates for account of any Grantor or
any of its Subsidiaries at any of its offices, in dollars or in any other
currency, and (ii) Obligations then due and payable to such Secured Party (or
any Affiliate of such Secured Party), which are not paid when due, in which case
it shall promptly notify the Borrower and the Administrative Agent thereof;
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.


Section 10.16    Releases.


(a)Release Upon Payment in Full. Upon the termination of the Commitments, the
Cash Collateralization of all reimbursement obligations with respect to Letters
of Credit in an amount equal to 105% of the aggregate LC Exposure of all Lenders
and the payment in full of all Secured Obligations (other than contingent
indemnification obligations for which a claim has not been made and such Cash
Collateralized reimbursement obligations), the Administrative Agent, at the
written request and expense of the Borrower, will promptly release, reassign and
transfer the Collateral to the Grantors, without recourse, representation,
warranty or other assurance of any kind, and declare this Agreement to be of no
further force or effect.


(b)Further Assurances. If any of the Collateral shall be conveyed, sold, leased,
assigned, transferred or otherwise disposed of by any Grantor in a transaction
permitted by the Credit Agreement, then the Administrative Agent, at the request
and sole expense of such Grantor, shall promptly execute and deliver to such
Grantor all releases or other documents reasonably necessary for the release of
the Liens created hereby on such Collateral of such Grantor, made without
recourse, representation, warranty or other assurance of any kind. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Grantor
shall be sold, transferred or otherwise disposed of in a transaction expressly
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least 10 Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Grantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.


(c)Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in subsection (a)
of this Section.







--------------------------------------------------------------------------------





Section 10.17 Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.


Section 10.18 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.


Section 10.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty and Security Agreement
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.19 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.19, or otherwise under this Guaranty, as it relates to
such other Loan Party, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 10.16(a). Each Qualified ECP Guarantor intends that this Section 10.19
constitute, and this Section 10.19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 10.20 Government Receivables. Notwithstanding any provision to the
contrary herein or in any other Loan Document, but subject to the Loan Parties
compliance with the requirements set forth in Section 5.11 of the Credit
Agreement (within the time period specified therein) to segregate Government
Receivables from other Accounts into a Government Receivables Deposit Account,
(a) the Grantors shall not be required to obtain for the benefit of the Secured
Parties, and the Secured Parties shall not be entitled to request, any control
agreement with respect to any Government Receivable Deposit Account, (b) the
Grantors shall not be required to grant the Secured Parties, and the Secured
Parties shall not be entitled to request, control over any Government Receivable
Deposit Account, (c) each Secured Party hereby waives any right of offset it may
have against any Government Receivable Deposit Account maintained by any Loan
Party with any Secured Party, and (d) the Secured Parties shall not collect,
make demand for collection or attempt to collect any Government Receivable
directly from the Government Receivable Debtor.


Section 10.21 Amendment and Restatement; Reaffirmation of Guaranty;
Acknowledgement of Perfection of Security Interest.


(a)This Agreement constitutes an amendment and restatement of the Existing
Guaranty and Security Agreement effective from and after the Closing Date. In
accordance with the intent of the parties hereto, (i) the execution and delivery
of this Agreement shall not constitute a novation of any obligations owing to
the Secured Parties or the Administrative Agent under the Existing Guaranty and
Security Agreement based on any facts or events occurring or existing prior to
the execution and delivery of this Agreement and (ii) on the Closing Date, the
obligations described in the Existing







--------------------------------------------------------------------------------





Guaranty and Security Agreement shall be amended and supplemented as set forth
herein, and all obligations of the Guarantors and the Grantors outstanding as of
such date thereunder shall be deemed to be continuing obligations outstanding
hereunder, without further action by any Person.


(b)Each of the Guarantors hereby consents to the execution and delivery by the
Borrower of the Credit Agreement and the consummation of the transactions
described therein and agrees that the terms thereof shall not affect in any way
its obligations and liabilities under the Existing Guaranty and Security
Agreement, all of which obligations and liabilities shall remain in full force
and effect and each of which is hereby reaffirmed (as amended and otherwise
expressly modified by this Agreement). Each Guarantor hereby ratifies and
confirms the terms of the Existing Guaranty and Security Agreement with respect
to the Obligations now or hereafter outstanding under the Credit Agreement and
all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any Obligations of the Borrower to the Lenders or any other
Secured Parties, or any actions now or hereafter taken by the Lenders with
respect to any obligation of the Borrower, the Existing Guaranty and Security
Agreement (as amended and otherwise expressly modified by this Agreement) is and
shall continue to be (i) a primary obligation of such Guarantor, (ii) an
absolute, unconditional, continuing and irrevocable guaranty of payment, and
(iii) in full force and effect in accordance with the terms hereof. Nothing
contained herein or in the Credit Agreement to the contrary shall release,
discharge, modify, change or affect the original liability of any Guarantor
under the Existing Guaranty and Security Agreement (as amended and otherwise
expressly modified by this Agreement).


(c)Each of the Grantors hereby acknowledges and reaffirms that, as of the date
hereof, the Liens granted pursuant to the Existing Guaranty and Security
Agreement to the Administrative Agent are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement, this Agreement and the other Loan Documents.





























































--------------------------------------------------------------------------------






33







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Security
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.


BORROWER:


THE NEW JERSEY IMAGING NETWORK, L.L.C.




By:
Name:

Title:







--------------------------------------------------------------------------------





Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:


SUNTRUST BANK, as Administrative Agent




By:
Name:

Title:







--------------------------------------------------------------------------------





SCHEDULE 1


Notice Addresses


To each Guarantor:







--------------------------------------------------------------------------------





SCHEDULE 2


Pledged Securities and Promissory Notes


Pledged Securities




Owner


Issuer
Class of Capital Stock


No. of Shares
Certificated or Uncertificated
 
 
 
 
 
 
 
 
 
 





Promissory Notes







--------------------------------------------------------------------------------





SCHEDULE 3


Filings and Other Actions Required to Perfect Security Interests


Uniform Commercial Code Filings (UCC-1)


Grantor
Jurisdiction
 
 
 
 





Fixture Filings


Owner
Address
Fixture Filing (Yes/No)
 
 
 
 
 
 





Bailee Agreements


Bailee
Owner
Location
 
 
 
 
 
 








--------------------------------------------------------------------------------





SCHEDULE 4


Legal Name, Organizational Status, Chief Executive Office


Legal Name
Jurisdiction of Organization
Tax ID#
Organizational #
Location of Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





SCHEDULE 5


Prior Names and Prior Chief Executive Offices


Prior Names


(i)
Name Changes



Current Name
Former Name
Date of Name Change
 
 
 
 
 
 



(ii)
Trade Names



Loan Party
Additional Trade Names
 
 
 
 





Prior Chief Executive Offices


Loan Party
Prior Location of Office
 
 
 
 








--------------------------------------------------------------------------------





SCHEDULE 6


Patents and Patent Licenses


U.S. Patents




Title


Patent
Patent
No. and Date


Owner
Status /
Next Deadline
 
 
 
 
 
 
 
 
 
 



Foreign Patents




Title


Patent
Patent
No. and Date


Owner
Status /
Next Deadline
 
 
 
 
 
 
 
 
 
 



Patent Licenses







--------------------------------------------------------------------------------





SCHEDULE 7


Trademarks and Trademark Licenses


U.S. Trademarks






Trademark




Class
Registration / Application No. and Date




Owner


Status /
Next Deadline
 
 
 
 
 
 
 
 
 
 



Foreign Trademarks






Trademark




Class
Registration / Application No. and Date




Owner


Status /
Next Deadline
 
 
 
 
 
 
 
 
 
 



Trademark Licenses Domain Names
Domain Name
Registrant
Renewal Date
 
 
 
 
 
 










--------------------------------------------------------------------------------





SCHEDULE 8


Copyrights and Copyright Licenses


U.S. Copyrights




Title


Registration No.


Claimant
Publication Date
Registration Date
 
 
 
 
 
 
 
 
 
 



Foreign Copyrights




Title


Registration No.


Claimant
Publication Date
Registration Date
 
 
 
 
 
 
 
 
 
 





Copyright Licenses







--------------------------------------------------------------------------------





SCHEDULE 9


Vehicles




Owner


Make


Model


Year


VIN Number
Fair Market Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





SCHEDULE 10


Commercial Tort Claims







--------------------------------------------------------------------------------





SCHEDULE 11


Letter-of-Credit Rights







--------------------------------------------------------------------------------





ANNEX I


Form of Joinder Agreement


THIS JOINDER AGREEMENT, dated as of [ ] (this “Joinder Agreement”), is made by
[NAME OF NEW SUBSIDIARY], a [state of incorporation] [corporation] (the
“Additional Grantor”), in favor of SUNTRUST BANK, as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Guaranty and Security Agreement referred to below). All capitalized terms
not defined herein shall have the meanings assigned to them in the Guaranty and
Security Agreement.


WHEREAS, The New Jersey Imaging Network, L.L.C., a New Jersey limited liability
company (the “Borrower”), the lenders from time to time parties thereto and the
Administrative Agent have entered into an Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of August 31, 2018 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Amended and Restated Guaranty and
Security Agreement, dated as of August 31, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”), in favor of the Administrative Agent for the benefit of the Secured
Parties;


WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and


WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Security Agreement;


NOW, THEREFORE, it is agreed:


Section 1    Guaranty and Security Agreement. By executing and delivering this
Joinder Agreement, the Additional Grantor, as provided in Section 10.14 of the
Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all Collateral now owned
or at any time hereafter acquired by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder. The
information set forth in Schedule A hereto is hereby added to the information
set forth in Schedules 1 through 11 to the Guaranty and Security Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article V of the Guaranty and
Security Agreement is true and correct in all material respects (without
duplication of any materiality qualifier therein) on and as of the date hereof
(after giving effect to this Joinder Agreement) as if made on and as of such
date.


Section 2    Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.


[NAME OF ADDITIONAL GRANTOR]




By:
Name:

Title:




Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:


SUNTRUST BANK, as Administrative Agent




By:
Name:

Title:







--------------------------------------------------------------------------------





SCHEDULE A


Supplement to Schedules of Guaranty and Security Agreement







--------------------------------------------------------------------------------





ANNEX II


Form of Intellectual Property Security Agreement


THIS    [COPYRIGHT][PATENT][TRADEMARK]    SECURITY    AGREEMENT,
dated as of [ ] (this “Security Agreement”), is made by [NAME OF GRANTOR], a
[state of incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST
BANK, as administrative agent (in such capacity, together with its successors
and permitted assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below).


WHEREAS, [the Grantor]1[The New Jersey Imaging Network, L.L.C., a New Jersey
limited liability company (the “Borrower”)]2, the lenders from time to time
parties thereto (the “Lenders”) and the Administrative Agent have entered into
an Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
August 31, 2018 (as amended, restated, supplemented, replaced, increased,
refinanced or otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, [the Grantor and certain of
its Subsidiaries]1[the Borrower and certain of its Subsidiaries, including the
Grantor,]2 have entered into the Amended and Restated Guaranty and Security
Agreement, dated as of August 31, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”), in
favor of the Administrative Agent for the benefit of the Secured Parties; and


WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;


NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:


Section 1    Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.


Section 2    Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby pledges, assigns
and transfers to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a security interest in, all of its right, title and interest in, to and
under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):


[(i) all of its Copyrights and all Copyright Licenses providing for the grant by
or to the Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule I hereto;


(ii)
all renewals, reversions and extensions of the foregoing; and



(iii)    all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]



--------------------------------------------------------------------------------

1 Insert if Grantor is the Borrower.
2 Insert if Grantor is a Subsidiary Guarantor.







--------------------------------------------------------------------------------





[(i) all of its Patents and all Patent Licenses providing for the grant by or to
the Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule I hereto;


(ii)all reissues, reexaminations, continuations, continuations-in-part,
divisions, renewals and extensions of the foregoing; and


(iii)all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]


[(i) all of its Trademarks and all Trademark Licenses providing for the grant by
or to the Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule I hereto;


(ii)
all renewals and extensions of the foregoing;



(iii)all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and


(iv)all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]


Section 3    Guaranty and Security Agreement. The security interest granted
pursuant to this Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event of any conflict or inconsistency between this
Security Agreement and the Guaranty and Security Agreement (or any portion
hereof or thereof), the terms of the Guaranty and Security Agreement shall
prevail.


Section 4    Representation and Warranty. Schedule I correctly sets forth all
applied for and federally registered [Copyrights and exclusive Copyright
Licenses][Patents][Trademarks] owned by such Grantor in its own name as of the
date hereof.


Section 5    Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.


Section 6    Counterparts. This Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.







--------------------------------------------------------------------------------





Section 7    Governing Law. This Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.


[NAME OF GRANTOR]




By:
Name:

Title:




Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:


SUNTRUST BANK, as Administrative Agent




By:
Name:

Title:







--------------------------------------------------------------------------------





SCHEDULE I


[Copyrights and Copyright Licenses][Patents][Trademarks]


I.REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS] [Include registration number and
date]
II.[COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS [Include application number and
date]
[III.    EXCLUSIVE COPYRIGHT LICENSES]


[Include complete legal description of agreement (name of agreement, parties and
date)]







--------------------------------------------------------------------------------





ANNEX III


Form of Acknowledgment and Consent


The undersigned hereby acknowledges receipt of a copy of the Guaranty and
Security Agreement, dated as of August 31, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
THE NEW JERSEY IMAGING NETWORK, L.L.C., a New Jersey limited liability company,
and the other Grantors parties thereto for the benefit of SUNTRUST BANK, as
administrative agent (the “Administrative Agent”). The undersigned agrees for
the benefit of the Administrative Agent and the Secured Parties defined therein
as follows:


1.    The undersigned will be bound by the terms of the Agreement relating to
the Pledged Securities issued by the undersigned and will comply with such terms
insofar as such terms are applicable to the undersigned.


2.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 6.9(a) of the
Agreement with respect to the Pledged Securities issued by the undersigned.


3.    The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.


[NAME OF ISSUER]




By:
Name:

Title:


Address for Notices: [     ]
[     ] Attention: [     ]
Telecopy Number: [     ]







--------------------------------------------------------------------------------





EXHIBIT 2.3


Form of Notice of Revolving Borrowing


[Date]


SunTrust Bank,
as the Administrative Agent
for the Lenders referred to below 3333 Peachtree Road
Atlanta, Georgia 30326 Attention: Philip VanFossan
Telecopy Number: (404) 439-7476 Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto, and SUNTRUST
BANK, as the Administrative Agent for such lenders. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Revolving Borrowing, and the Borrower hereby requests a Revolving
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Borrowing
requested hereby:


(A)
Aggregate    principal    amount    of    such

Revolving Borrowing1:         
(B)
Date of such Revolving Borrowing2:         

(C)
Interest rate basis3:         

(D)
Interest Period4:         

(E)
Location and number of the Borrower’s
account    to    which    proceeds    of    such

Revolving Borrowing are to be disbursed:         


The Borrower hereby represents and warrants that the conditions specified in
subsections (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.


[Signature Page Follows]



--------------------------------------------------------------------------------

1    Not less than $500,000 and an integral multiple of $250,000 for a
Eurodollar Borrowing or less than $500,000 and an integral multiple of $100,000
for a Base Rate Borrowing.
2    Which is a Business Day.
3    Eurodollar Borrowing or Base Rate Borrowing.
4    Which must comply with the definition of “Interest Period” and end not
later than the Revolving Commitment Termination Date.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Very truly yours,


THE NEW JERSEY IMAGING NETWORK, L.L.C.,
as the Borrower




By:         Name:
Title:




cc:


SunTrust Bank Agency Services
303 Peachtree Street, N.E. / 25th Floor Atlanta, Georgia 30308
Attention: Agency Services Telecopy Number: (404) 495-2170


and


King & Spalding LLP
300 S Tryon Street, Suite 1700
Charlotte, NC 28202 Attention: Bryant Gatrell
Telecopy Number: (704) 503-2590







--------------------------------------------------------------------------------





EXHIBIT 2.4


Form of Notice of Swingline Borrowing


[Date]


SunTrust Bank,
as the Administrative Agent
for the Lenders referred to below 3333 Peachtree Road
Atlanta, Georgia 30326 Attention: Philip VanFossan
Telecopy Number: (404) 439-7476 Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto and SUNTRUST
BANK, as the Administrative Agent for such lenders. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:


(A)
Principal    amount    of    such    Swingline Borrowing1:

--------------------------------------------------------------------------------

(B)
Date of such Swingline Borrowing2:         

(C)
Location and number of the Borrower’s
account    to    which    proceeds    of    such

Swingline Borrowing are to be disbursed:         


The Borrower hereby represents and warrants that the conditions specified in
subsections (a) and (b) of Section 3.2 of the Credit Agreement are satisfied.


[Signature Page Follows]





















--------------------------------------------------------------------------------

1    Not less than $100,000 and an integral multiple of $50,000.





--------------------------------------------------------------------------------




2    Which is a Business Day.







--------------------------------------------------------------------------------





Very truly yours,


THE NEW JERSEY IMAGING NETWORK, L.L.C.,
as the Borrower




By:         Name:
Title:




cc:


SunTrust Bank Agency Services
303 Peachtree Street, N.E. / 25th Floor Atlanta, Georgia 30308
Attention: Agency Services Telecopy Number: (404) 495-2170


and


King & Spalding LLP
300 S Tryon Street, Suite 1700
Charlotte, NC 28202 Attention: Bryant Gatrell
Telecopy Number: (704) 503-2590







--------------------------------------------------------------------------------





EXHIBIT 2.7


Form of Conversion/Continuation


[Date]


SunTrust Bank,
as the Administrative Agent
for the Lenders referred to below 3333 Peachtree Road
Atlanta, Georgia 30326 Attention: Philip VanFossan
Telecopy Number: (404) 439-7476 Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto and SUNTRUST
BANK, as the Administrative Agent for such lenders. Terms defined in the Credit
Agreement are used herein with the same meanings.


This notice constitutes a Notice of Conversion/Continuation, and the Borrower
hereby requests the conversion or continuation of [a Revolving Borrowing][the
Term Loans] under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the [Revolving
Borrowing][Term Loans] to be converted or continued as requested hereby:


(A)
[Revolving Borrowing][Term Loans] to

which this request applies:         


(B)
Principal amount of [Revolving Borrowing]          [Term Loans] to be
converted/continued:



(C)
Effective date of election1:         

(D)
Interest rate basis2:         

(E)
Interest Period3:              [Signature Page Follows]










--------------------------------------------------------------------------------

1    Which is a Business Day.
2    Eurodollar Borrowing or Base Rate Borrowing.
3    Which must comply with the definition of “Interest Period”. No Interest
Period needs to be specified if the request is for a conversion to a Base Rate
Borrowing.







--------------------------------------------------------------------------------





Very truly yours,


THE NEW JERSEY IMAGING NETWORK, L.L.C.,
as the Borrower




By:         Name:
Title:




cc:


SunTrust Bank Agency Services
303 Peachtree Street, N.E. / 25th Floor Atlanta, Georgia 30308
Attention: Agency Services Telecopy Number: (404) 495-2170


and


King & Spalding LLP
300 S Tryon Street, Suite 1700
Charlotte, NC 28202 Attention: Bryant Gatrell
Telecopy Number: (704) 503-2590







--------------------------------------------------------------------------------





EXHIBIT 2.20A


Form of U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among THE NEW JERSEY IMAGING
NETWORK, L.L.C., a New Jersey limited liability company (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto, and SUNTRUST BANK, as the Administrative Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


[Signature Page Follows]







--------------------------------------------------------------------------------





[NAME OF LENDER]


By:
Name:

Title:


Date:     , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT 2.20B


Form of U.S. Tax Compliance Certificate


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among THE NEW JERSEY IMAGING
NETWORK, L.L.C., a New Jersey limited liability company (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto, and SUNTRUST BANK, as the Administrative Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii)it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[Signature Page Follows]







--------------------------------------------------------------------------------





[NAME OF LENDER]


By:     
Name:
Title:


Date:     , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT 2.20C


Form of U.S. Tax Compliance Certificate


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among THE NEW JERSEY IMAGING
NETWORK, L.L.C., a New Jersey limited liability company (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto, and SUNTRUST BANK, as the Administrative Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


[Signature Page Follows]







--------------------------------------------------------------------------------





[NAME OF LENDER]


By:     
Name:
Title:


Date:     , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT 2.20D


Form of U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among THE NEW JERSEY IMAGING
NETWORK, L.L.C., a New Jersey limited liability company (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto, and SUNTRUST BANK, as the Administrative Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[Signature Page Follows]







--------------------------------------------------------------------------------





[NAME OF LENDER]


By:     
Name:
Title:


Date:     , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT 3.1(b)(ii)


Form of Secretary’s Certificate


[Date]


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among THE NEW JERSEY IMAGING NETWORK, L.L.C. [(the
“Company”)]1[(the “Borrower”)]2, the several banks and other financial
institutions and lenders from time to time party thereto and SUNTRUST BANK, as
the Administrative Agent for such lenders. Terms defined in the Credit Agreement
are used herein with the same meanings. This certificate is being delivered
pursuant to Section 3.1(b)(ii) of the Credit Agreement.


I, [ ], [Responsible Officer] of [the Company]1[[name of other Loan Party], a
subsidiary of the Borrower (the “Company”)]2, DO HEREBY CERTIFY that:


(a)    in my capacity as [Responsible Officer] of the Company, I (i) have
knowledge of the business affairs of the Company, (ii) am familiar with and
maintain control of its organizational documents and minute books and (iii) am
authorized and empowered to issue this certificate for and on behalf of the
Company;


(b)    no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all of
the assets of the Company or threatening its existence;


(c)    annexed hereto as Exhibit A is a true, correct and complete copy of the
certificate of [incorporation][organization][limited partnership] of the Company
certified by the [Secretary of State] of the State of [     ], which has not
been rescinded, cancelled, annulled, modified or further amended in any manner
and is in full force and effect on the date hereof;


(d)    annexed hereto as Exhibit B is a true, correct and complete copy of the
[bylaws][limited liability company agreement][limited partnership agreement] of
the Company as in effect on [date]3 and at all times thereafter through the date
hereof;


(e)    annexed hereto as Exhibit C is a true, correct and complete copy of
certain resolutions duly adopted by the [Board of Directors] of the Company at a
meeting of said [Board of Directors] duly called and held on [date], which
resolutions are the only resolutions adopted by the [Board of Directors] of the
Company or any committee thereof relating to the Credit Agreement and the other
Loan Documents to which the Company is a party and the transactions contemplated
therein and have not been rescinded, cancelled, annulled, modified or further
amended in any manner and is in full force and effect on the date hereof;







--------------------------------------------------------------------------------

1    Insert for the Secretary’s Certificate of the Borrower.
2    Insert for the Secretary’s Certificates of the Subsidiary Guarantors.
3    This date should be prior to the date of the resolutions referred to in
clause (e).







--------------------------------------------------------------------------------





(f)    each of the persons named in Exhibit D annexed hereto is and has been at
all times since [date] a duly elected and qualified officer of the Company
holding the respective office set forth opposite his or her name and the
signature set forth opposite of each such person is his or her genuine
signature; and4 


(g)    annexed hereto as Exhibit E is a true, correct and complete copy of the
certificate of [good standing][existence] or comparable certificate issued by
the [Secretary of State] of the jurisdiction of organization of the Company and
each other jurisdiction where the Company is required to be qualified to do
business as a foreign corporation.


[Signature Page Follows]





















































































--------------------------------------------------------------------------------

4    Include all officers who are signing the Credit Agreement or any other Loan
Document.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.







--------------------------------------------------------------------------------

Name: [     ]
Title:    [Responsible Officer]




I, [ ], [title] of the Company, do hereby certify that [ ] has been duly
elected, is duly qualified and is the [Responsible Officer] of the Company, that
the signature set forth above is [his][her] genuine signature and that [he][she]
has held such office at all times since [date].5 







--------------------------------------------------------------------------------

Name: [     ]
Title:    [     ]





































































--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




5    This certification should be included as part of the Secretary’s
Certificate and signed by one of the officers whose incumbency is certified
pursuant to clause (f) above.







--------------------------------------------------------------------------------





EXHIBIT A


Certificate of [Incorporation][Organization][Limited Partnership]


[Attached]







--------------------------------------------------------------------------------





EXHIBIT B


[Bylaws][Limited Liability Company Agreement][Limited Partnership Agreement]


[Attached]







--------------------------------------------------------------------------------





EXHIBIT C


Resolutions


[Attached]







--------------------------------------------------------------------------------





EXHIBIT D


Incumbency


Name    Title    Specimen Signature







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





EXHIBIT E


Certificate of [Good Standing][Existence]


[Attached]







--------------------------------------------------------------------------------





EXHIBIT 3.1(b)(v)


Form of Officer’s Certificate


[Date]


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among THE NEW JERSEY IMAGING NETWORK, L.L.C. (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto and SUNTRUST BANK, as the Administrative Agent for such lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.
This certificate is being delivered pursuant to Section 3.1(b)(v) of the Credit
Agreement.


I, [     ], [title] of the Borrower, DO HEREBY CERTIFY that, after giving effect
to the funding of the Term Loans and any initial Revolving Borrowing:


1.
No Default or Event of Default has occurred and is continuing at the date
hereof.



2.All representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date
hereof.


3.Since December 31, 2017, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect.


4.Attached hereto as Exhibit A are true, correct and complete copies of all
consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any Requirement of Law, or by
any Contractual Obligation of any Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Related Transaction
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders are in full force
and effect and all applicable waiting periods have expired, and no investigation
or inquiry by any governmental authority regarding the Commitments or any
transaction being financed with the proceeds thereof are ongoing.


5.Attached hereto as Exhibit B are true, correct and complete copies of all
Material Agreements (other than the Loan Documents).


6.The Closing Date Dividend has been consummated substantially simultaneously
with the closing and funding of the Loans in accordance with the Credit
Agreement.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.


THE NEW JERSEY IMAGING NETWORK, L.L.C.







--------------------------------------------------------------------------------

Name: [     ]
Title:    [     ]







--------------------------------------------------------------------------------





EXHIBIT A


Consents, Approvals, Authorizations, Registrations, Filings and Orders


[Attached]







--------------------------------------------------------------------------------





EXHIBIT B


Material Agreements


[Attached]







--------------------------------------------------------------------------------





EXHIBIT 5.1(d)


Form of Compliance Certificate


[Date]


SunTrust Bank,
as the Administrative Agent
for the Lenders referred to below 3333 Peachtree Road
Atlanta, Georgia 30326 Attention: Philip VanFossan
Telecopy Number: (404) 439-7476 Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 31, 2018 (as amended, restated, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified in
writing from time to time and in effect on the date hereof, the “Credit
Agreement”), among THE NEW JERSEY IMAGING NETWORK, L.L.C. (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party thereto and SUNTRUST BANK, as the Administrative Agent for such lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.


I, [ ], being duly elected and qualified, and acting in my capacity as [chief
executive officer][chief financial officer][treasurer] of the Borrower, DO
HEREBY CERTIFY that:


1.The consolidated financial statements of the Borrower and its Subsidiaries and
the related statements of income[, stockholders’ equity] and cash flows of the
Borrower and its Subsidiaries attached hereto for the fiscal [quarter][year]
ending [date] fairly present in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries as at the end of
such fiscal [quarter][year] on a consolidated basis, in accordance with GAAP
consistently applied [(subject to normal year-end audit adjustments and the
absence of footnotes)].


2.The calculations set forth in Annex 1 are computations of the financial
covenants set forth in Article VI of the Credit Agreement calculated from the
financial statements attached hereto in accordance with the terms of the Credit
Agreement.


3.Based upon a review of the activities of the Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists [no Default or Event of Default.][a Default or
Event of Default as specified below:





--------------------------------------------------------------------------------



and the Borrower [has taken][proposes to take] the following actions with
respect thereto:


    .]







--------------------------------------------------------------------------------




4.[There has been no change in the legal name or type of organization of the
Subsidiaries or any new Subsidiaries as of the end of the fiscal [quarter][year]
ending [date] from the Subsidiaries identified to the Lenders [on the Closing
Date][as of the most recent fiscal quarter].]







--------------------------------------------------------------------------------







[A change has occurred in the legal name or type of organization of the
Subsidiaries or a new Subsidiary exists as of the end of the fiscal
[quarter][year] ending [date] from the Subsidiaries identified to the Lenders
[on the Closing Date][as of the most recent fiscal quarter] as specified below:


    .]


5.[No change in GAAP or the application thereof has occurred since [the Closing
Date][the most recent fiscal quarter].]


[A change has occurred in GAAP or the application thereof since [the Closing
Date][the most recent fiscal quarter] and the effect of such change on the
financial statements attached hereto is specified below:


    .]


[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.


THE NEW JERSEY IMAGING NETWORK, L.L.C.







--------------------------------------------------------------------------------

Name: [     ]
Title:    [Chief    Executive    Officer][Chief    Financial Officer][Treasurer]







--------------------------------------------------------------------------------





ANNEX I


Calculations of Financial Covenants


For the Fiscal [Quarter] [Year] ending     , 20     .


Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement. In the event of any conflict between the formulas
used for such analyses and calculations provided herein and the formulas
provided in the Credit Agreement, the Credit Agreement shall govern.


Consolidated EBITDA12 


(1) Consolidated Net Income
$    
+ (2) Consolidated Interest Expense
$    
+ (3) Federal, state, local and foreign income taxes payable determined on a
consolidated basis in accordance with GAAP
$    
+ (4) Depreciation and amortization expenses determined on a consolidated basis
in accordance with GAAP
$    
+ (5) Other non-cash charges determined on a consolidated basis in accordance
with GAAP, including, without limitation, non-cash stock compensation expenses
$    
+ (6) Transaction costs and expenses paid in cash in connection with the Related
Transactions
$    
+ (7) Specified operating lease expenses to the extent that a specific operating
lease has been terminated or converted to a capital lease or purchased for cash
prior to the end of the term thereof
$    
+ (8) Pro forma cost savings relating to any Permitted Acquisition or, if
approved by the Required Lenders, any other Acquisition, that are expected to be
realized within 12 months of such Permitted Acquisition or other Acquisition
$    
+ (9) Amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith to be realized as a result of actions
taken (calculated on a pro forma basis as though such cost savings and other
operational improvements and synergies had been realized on the first date of
such period)
$    
+ (10) Non-recurring employee severance expenses
$    
+ (11) Non-recurring, non-operational expenses including settlements of legal
proceedings (net of any non-recurring, non-operational income)
$    
= Consolidated EBITDA3
$    








--------------------------------------------------------------------------------

1 The aggregate amount added back to Consolidated EBITDA for any period pursuant
to clauses (8), (9), (10), and
(11)
shall not exceed 20% of Consolidated EBITDA for the applicable period.

2 To the extent that any Loan Party shall have consummated a Permitted
Acquisition or, if approved in writing by the Required Lenders, any other
Acquisition or any sale, transfer or other disposition of any Person or business
units,





--------------------------------------------------------------------------------




Consolidated EBITDA shall be calculated on a Pro Forma Basis with respect to the
Person or assets or the Person or business unit disposed of.







--------------------------------------------------------------------------------





Consolidated Fixed Charges


(1) Cash portion of Consolidated Interest Expense
$    
+ (2) Scheduled principal payments (excluding prepayments required to be made
pursuant to Section 2.12(c) of the Credit Agreement and other optional or
mandatory prepayments) made on Consolidated Total Debt
$    
= Consolidated Fixed Charges
$    



Leverage Ratio


A.
Consolidated Total Debt:    $     



B.
Unrestricted cash balances, Cash Equivalents and Permitted Investments subject
to Controlled Accounts or in Government Receivables Deposit Accounts in an
aggregate amount

not to exceed $10,000,000:    $     


C.
Line A – Line B:    $     



D.
Consolidated EBITDA:    $     



E.
Leverage Ratio (Line C ¸ Line D):         to 1.00



Fixed Charge Coverage Ratio


A.
Consolidated EBITDA:    $     



B.
Unfinanced Cash Capital Expenditures:    $     



C.
Restricted Payments paid in cash to Persons other than

Loan Parties (excluding the Closing Date Dividend):    $     


D.
Cash income taxes paid:    $     



E.
Line A – Line B – Line C – Line D:    $     



F.
Consolidated Fixed Charges:    $     



G.
Fixed Charge Coverage Ratio (Line E ¸ Line F):         to 1.00


















--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




3 For each of the three month periods ending on September 30, 2017 and December
31, 2017, Consolidated EBITDA shall be increased by $505,956 and $252,978,
respectively, to reflect permitted addbacks related to the construction and
operations of a new imaging center in Bayonne, New Jersey.



